Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.265   Page 1 of 138




                                                                      ATF000178
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20         PageID.266       Page 2 of 138


Contents


Letter                                                                                                  1
                            Results in Brief                                                           2
                            Background                                                                 4
                            Restoration of Gun Ownership Rights                                        7
                            Handgun Concealed Carry Permits                                           12
                            Domestic Violence Misdemeanor Convictions                                 17
                            Our Previous Observations on Delayed NICS Transactions                    23
                            Conclusions                                                               25
                            Recommendation for Executive Action                                       27
                            Matter for Congressional Consideration                                    28
                            Agency Comments and Our Evaluation                                        28

Appendix I                  Objectives, Scope, and Methodology                                        31
                            Objectives                                                                31
                            Scope and Methodology                                                     31

Appendix II                 Eligibility to Possess Firearms under Federal or
                            State Law                                                                 40
                            Firearms Eligibility Restricted under Federal and State Law               40
                            Criminal History a Key Element in Determining Eligibility                 42

Appendix III                Restoration of Gun Ownership Rights                                       45
                            Federal Law Recognizes State Methods of Restoring Gun
                               Ownership Rights                                                       45
                            National Overview on State Methods to Restore Gun Ownership
                               Rights                                                                 47
                            Information on Restoration of Gun Ownership Rights in Selected
                               States                                                                 50

Appendix IV                 Handgun Concealed Carry Permits                                           57
                            National Overview of Concealed Carry Permit Programs                      57
                            Screening, Monitoring, and Revocation Procedures for Concealed
                              Carry Permits among Selected States                                     60

Appendix V                  Domestic Violence Misdemeanor Convictions                                 67
                            Complex Federal Definition of Domestic Violence                           67
                            National Overview of Efforts to Identify Domestic Violence
                              Offenders                                                               69



                            Page i                                   GAO-02-720 Closing Loopholes in NICS
                                                                                   ATF000179
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20       PageID.267       Page 3 of 138




                            Differences in Domestic Violence Laws and Procedures in Selected
                              States                                                                71

Appendix VI                 Comments from the Department of Justice                                 75



Appendix VII                Comments from the Bureau of Alcohol, Tobacco and
                            Firearms                                                                80



Appendix VIII               GAO Contacts and Staff Acknowledgments                                  83
                            GAO Contacts                                                            83
                            Acknowledgments                                                         83


Tables
                            Table 1: Crimes Committed by Persons after Their Gun Ownership
                                     Rights Were Restored in Selected States                        11
                            Table 2: Reasons for Concealed Carry Permit Revocations in
                                     Selected States                                                14
                            Table 3: Firearm-Retrieval Actions Referred to ATF Compared with
                                     Total FBI NICS Denials – by Prohibited Category                19
                            Table 4: States Selected for Study of Firearms-Related Laws and
                                     Procedures                                                     32
                            Table 5: Reasons Why NICS Denied Firearms Purchases (Nov. 30,
                                     1998 through Oct. 7, 2001)                                     43
                            Table 6: Number of Criminal History Records in the United States
                                     (as of Dec. 31, 1999)                                          44
                            Table 7: Summary Information on Laws and Procedures Regarding
                                     Restoration of Gun Ownership Rights in Selected States         51
                            Table 8: Status of States with Regard to Concealed Carry of
                                     Firearms (as of June 2002)                                     58
                            Table 9: Methods Used by Selected States to Screen Persons
                                     Applying for Concealed Carry Permits                           61
                            Table 10: Methods Used by Selected States to Monitor the
                                     Eligibility of Concealed Carry Permit Holders                  63
                            Table 11: Criteria Used by Selected States to Revoke Concealed
                                     Carry Permits                                                  65
                            Table 12: Selected State Laws and Procedures for Identifying
                                     Domestic Violence Offenders in Criminal Records                72


                            Page ii                                GAO-02-720 Closing Loopholes in NICS
                                                                                 ATF000180
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20    PageID.268       Page 4 of 138




                         Abbreviations

                         ATF         Bureau of Alcohol, Tobacco and Firearms
                         BJS         Bureau of Justice Statistics
                         FBI         Federal Bureau of Investigation
                         NCHIP       National Criminal History Improvement Program
                         NICS        National Instant Criminal Background Check System




                         Page iii                            GAO-02-720 Closing Loopholes in NICS
                                                                           ATF000181
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.269   Page 5 of 138




                                                                      ATF000182
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20          PageID.270        Page 6 of 138




                                the states in how they issue permits and monitor permit holders, and
                                what actions the states take to revoke permits if the permit holders
                                subsequently commit new crimes.
                            •   Domestic violence misdemeanor convictions, including any
                                differences among the states in how they ensure that domestic violence
                                convictions in state criminal history repositories are accessible to
                                NICS, and the extent to which persons convicted of domestic violence
                                purchased firearms without being identified by NICS.

                            To address these issues, we obtained overview information from federal
                            agencies with firearms-related research experience and/or law
                            enforcement responsibilities—the Bureau of Justice Statistics (BJS); the
                            Bureau of Alcohol, Tobacco and Firearms (ATF); and the FBI. For more
                            detailed or specific analyses, as agreed with your office, we focused our
                            work on six states—California, Florida, Massachusetts, Michigan, Texas,
                            and Utah—which we judgmentally selected to illustrate a variety of
                            applicable state laws and procedures. In visiting these states, we discussed
                            applicable laws and procedures with responsible state and local officials
                            and reviewed relevant statistics and other firearms-related information.
                            We performed our work between June 2001 and May 2002, in accordance
                            with generally accepted government auditing standards. Appendix I
                            presents more information about our objectives, scope, and methodology.


                            Each of the six states we visited offered at least one mechanism by which
Results in Brief            individuals who were ineligible to possess firearms because of a criminal
                            conviction could have those rights restored. Of the four types of
                            restoration mechanisms recognized under federal law—executive pardon,
                            record expungement, conviction set-aside, and restoration of civil rights—
                            pardons were universally available in all of the six states, while
                            expungements were available only in Utah. The six states’ criteria for
                            restoration typically require a certain waiting period before application for
                            relief, and persons convicted of some prior offenses are not eligible for
                            restoration. Typically, individuals must petition the state or a county
                            agency for relief (as in Florida and Michigan, for example), but some
                            states—such as California and Massachusetts—automatically restore
                            certain firearms rights lost after completion of sentence. On the basis of a
                            review of limited data that were available from the selected states, we
                            found that few persons who had their gun ownership rights restored were
                            convicted of subsequent crimes.

                            In 26 states, ATF has determined that a concealed carry permit may
                            exempt the permit holder from a NICS background check when



                            Page 2                                     GAO-02-720 Closing Loopholes in NICS
                                                                                     ATF000183
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                   PageID.271          Page 7 of 138




                         purchasing a firearm. As such, it is important that permit applicants be
                         carefully screened and permit holders monitored to ensure they are
                         eligible to possess firearms. The six states we visited screened permit
                         applicants using federal and state criminal databases, monitored permit
                         holders to ensure continued eligibility using automated and manual
                         processes, and revoked permits when permit holders became ineligible to
                         carry a concealed firearm. Based on a review of limited data that were
                         available from the six states, the number of permits revoked ranged from
                         0.02 percent of permits issued (in Michigan) to 2.3 percent of permits
                         issued (in Massachusetts). However, only two states—California and
                         Massachusetts—took steps to recover revoked permits, and only one
                         state—Massachusetts—had penalties available against persons who failed
                         to voluntarily surrender their permits. In Florida and Texas—two states
                         with NICS-exempt permit holders—state data show that over 3,200
                         permits were revoked after permit holders committed criminal offenses or
                         became otherwise ineligible to carry a concealed firearm. However, state
                         officials acknowledged they did not recover all revoked permits and,
                         moreover, had no authority to enforce recovery of revoked permits. In
                         these states, permit holders who became ineligible to possess firearms
                         could have used their revoked permits to purchase firearms without a
                         NICS background check. In contrast to Florida and Texas, Utah—a third
                         state with NICS-exempt permit holders—requires gun dealers to verify the
                         validity of all such permits before approving an NICS-exempt gun
                         purchase, thereby preventing ineligible persons from using a revoked
                         concealed carry permit to purchase firearms.

                         The six states we visited used various approaches to help make domestic
                         violence misdemeanor convictions easier to identify in criminal history
                         records—for example, by enacting domestic violence criminal statutes and
                         flagging domestic violence offenses in their criminal history records.
                         Despite these efforts, in the first 3 years of NICS operations, over 2,800
                         domestic violence offenders were able to purchase firearms without being
                         identified by NICS. Moreover, almost 26 percent of NICS firearm-retrieval
                         actions initiated by the FBI involved domestic violence offenders, even
                         though overall this prohibiting category made up only about 14 percent of
                         all NICS denials.2 Various factors make it difficult to identify domestic
                         violence misdemeanor offenses in a timely manner. For example, while


                         2
                          Firearm-retrieval actions occur when a NICS background check is not completed within 3
                         business days, the firearms transfer legally proceeds, but the purchaser is later found to be
                         ineligible to purchase firearms. In these cases, steps must then be taken to retrieve the
                         firearm. Firearm-retrieval actions are also referred to as “delayed denials.”




                         Page 3                                              GAO-02-720 Closing Loopholes in NICS
                                                                                             ATF000184
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20         PageID.272        Page 8 of 138




                           states continue to work to automate and improve the overall quality and
                           accessibility of criminal history records, this process has been ongoing
                           since the early 1990s and is still incomplete. Also, domestic violence
                           offenses may not be clearly identified in criminal databases, and the
                           complex federal definition of domestic violence misdemeanor requires
                           obtaining information that may not be immediately available in the state
                           criminal history record. Moreover, allowing firearms sales to proceed after
                           3 business days when the outcome of the NICS check is unresolved
                           contributes to the difficulty in preventing domestic violence offenders
                           from purchasing firearms. If federal law allowed more than 3 days—up to
                           30 days, for example—to research these types of delayed NICS
                           background checks, the number of firearm-retrieval actions during the
                           first 3 years of NICS operations could have been reduced by over 50
                           percent. And, allowing more time to research these delayed transactions
                           would have affected a relatively small percentage of all NICS background
                           checks.

                           This report includes a recommendation (with respect to concealed carry
                           permits) and a matter for congressional consideration (with respect to
                           domestic violence convictions) to help minimize the number of ineligible
                           persons who purchase firearms under NICS. In commenting on a draft of
                           this report, Justice did not specifically address the recommendation or the
                           matter for congressional consideration. Rather, Justice provided
                           information about its efforts to help states improve the completeness and
                           accuracy of criminal history records, including those relating to domestic
                           violence. In commenting on behalf of Treasury, ATF generally agreed with
                           our recommendation on concealed carry permits, but noted it would first
                           need to examine the extent to which there is a problem and then consider
                           options for how best to address the issue.


                           Effective November 30, 1998, under the Brady Handgun Violence
Background                 Prevention Act (Brady Act),3 licensed gun dealers are required to obtain
                           background checks on purchasers before transferring (i.e., selling) a
                           firearm. These background checks generally are to be conducted using
                           NICS, a computerized system which is managed by the FBI. Under NICS,
                           firearms are not to be transferred until a background check determines
                           that the transfer will not violate applicable federal and state laws.



                           3
                            Public Law 103-159 (1993).




                           Page 4                                    GAO-02-720 Closing Loopholes in NICS
                                                                                   ATF000185
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                     PageID.273           Page 9 of 138




                         However, if the background check is not completed within 3 business
                         days, the transfer is allowed to proceed by default.

                         A NICS background check provides an automated search of criminal and
                         noncriminal records—including records in both state and national
                         databases—to determine a person’s eligibility to purchase a firearm.
                         Specifically, a NICS check queries the following three information sources:
                         (1) the National Crime Information Center, which provides access to
                         fugitive arrest warrants and protective orders and information about
                         deported felons; (2) the Interstate Identification Index, an index-pointer
                         system that provides access to state criminal history records and FBI
                         criminal history databases;4 and (3) the NICS Index, which maintains
                         records about other persons’ ineligible to possess firearms, including
                         mental defectives, illegal and unlawful aliens, and persons dishonorably
                         discharged from the military. In practice, however, most NICS decisions
                         about eligibility to purchase firearms are based on state criminal history
                         records. During the first 3 years of NICS operations, over 90 percent of all
                         firearms purchase denials were due to a disqualifying criminal history—
                         primarily felony convictions (64 percent) and domestic violence
                         misdemeanor convictions (14 percent). Because the vast majority—about
                         95 percent—of all criminal history records are state records, the capability
                         of NICS to effectively screen firearms purchasers depends largely on the
                         ability to access and interpret these state records.

                         As part of interpreting state criminal history records, NICS background
                         check examiners consider post-conviction actions that may affect gun
                         ownership rights.5 For example, persons prohibited from possessing
                         firearms due to state criminal convictions may subsequently apply to the
                         states for relief from these disabilities, and state actions to provide such
                         relief may be recognized under federal law as restoring gun ownership
                         rights.6 This avenue of relief arises out of the meaning of the term
                         “conviction,” which is found within the federal definitions of felony and



                         4
                          The Interstate Identification Index currently contains about 90 percent of the records
                         checked by NICS.
                         5
                          Federal firearms law prohibits certain persons from possessing or receiving firearms. For
                         the purposes of this report, we use the terms “gun ownership rights” and “firearms rights”
                         interchangeably to refer to the possession or receipt of a firearm.
                         6
                          In order to relieve federal firearms disabilities, a state restoration action must restore a
                         person’s civil rights—that is, the right to vote, the right to hold public office, and the right
                         to serve on a jury.




                         Page 5                                                GAO-02-720 Closing Loopholes in NICS
                                                                                                ATF000186
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.274         Page 10 of 138




                          domestic violence misdemeanor.7 Federal firearms law generally provides
                          that a conviction will not be considered for purposes of determining
                          firearms eligibility if the conviction “has been expunged, or set aside or [is
                          an offense] for which a person has been pardoned or has had civil rights
                          restored … unless such pardon, expungement, or restoration of civil rights
                          expressly provides that the person may not … possess, or receive
                          firearms.” Prior to October 1992, relief from firearms disabilities imposed
                          by federal laws could be granted, based on a petition to the Treasury
                          Department, under provisions enacted at 18 U.S.C. § 925(c). However,
                          beginning with the fiscal year 1993 Treasury appropriations act,8 Congress
                          has prohibited Treasury from expending any appropriated funds to act
                          upon such applications for relief.

                          The Brady Act, in general, provides that any transaction in which a person
                          presents to a licensed gun dealer a valid state permit that allows the
                          purchaser to possess or acquire a firearm is exempt from a NICS check
                          when purchasing firearms. Specifically, a firearms purchase is exempt
                          from NICS if the purchaser presents a state permit that (1) allows the
                          permit holder to possess or acquire a firearm and (2) was issued not more
                          than 5 years earlier by the state in which the transfer is to take place. NICS
                          regulations specify further that the purchaser must present a valid permit
                          that was issued only after verifying that the permit holder was not
                          ineligible to possess firearms under federal, state, and local law. In
                          addition, after November 30, 1998, permits would qualify as exempt only if
                          the information available to the state authority that issued the permit
                          included NICS.9 In developing the NICS regulations, ATF concluded that a
                          “permit to possess” a firearm would include a permit to carry concealed
                          weapons. Thus, if a concealed carry permit meets the criteria described
                          above, the permit holder would be exempt from a NICS background check
                          when purchasing firearms, unless state law otherwise required such a
                          check.

                          As noted previously, NICS denials are based largely on criminal history
                          records—not only felonies but certain misdemeanors as well. Most
                          notably, in the so-called Lautenberg amendment, Congress banned the


                          7
                           18 U.S.C. § 921(a)(20) applies the meaning of conviction to crimes punishable for a term
                          exceeding 1 year (i.e., felonies). Similarly, subsection (a)(33) applies this meaning to
                          misdemeanor crimes of domestic violence.
                          8
                          Public Law 102-393 (1992).
                          9
                          27 C.F.R. 178.102(d).




                          Page 6                                             GAO-02-720 Closing Loopholes in NICS
                                                                                            ATF000187
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.275         Page 11 of 138




                            possession of firearms by individuals convicted of a misdemeanor crime of
                            domestic violence.10 As defined in the law, a domestic violence
                            misdemeanor involves the use or attempted use of physical force or the
                            threatened use of a deadly weapon by any of the following: a current or
                            former spouse, parent, or guardian of the victim; a person with whom the
                            victim shares a child in common; a person who is cohabiting with or has
                            cohabited with the victim as a spouse, parent, or guardian; or a person
                            similarly situated to a spouse, parent, or guardian of the victim.
                            Implementing regulations provide that such definition includes any
                            federal, state, or local misdemeanor that meets the criteria, irrespective of
                            whether it is defined or labeled as “domestic violence.” Federal law further
                            provides that a person generally is not considered convicted of a domestic
                            violence misdemeanor under the following circumstances: (1) if the
                            person was not represented at trial by counsel (unless he or she waived
                            the right to counsel); (2) if the person was entitled to a jury trial, but the
                            case was not tried by jury (unless he or she waived the right to a jury trial);
                            or (3) if the conviction was expunged or set-aside, or the person was
                            pardoned or had civil rights restored; and the person is not otherwise
                            prohibited from possessing firearms.

                            Appendix II presents more information about the categories of persons
                            ineligible to purchase firearms and the extent to which criminal history
                            records are used to determine an individual’s eligibility to purchase
                            firearms. Also, more details on NICS implementation and operation may
                            be found in our February and April 2000 reports.11


                            As mentioned previously, while federal restoration of firearms rights is no
Restoration of Gun          longer readily available, persons who are ineligible to possess firearms
Ownership Rights            because of state criminal convictions may be able to have their gun
                            ownership rights restored by the state.12 Following a state restoration




                            10
                             Section 658 of Public Law 104-208 (1996), commonly known as the Lautenberg
                            amendment.
                            11
                             U.S. General Accounting Office, Gun Control: Implementation of the National Instant
                            Criminal Background Check System, GAO/GGD/AIMD-00-64 (Washington, D.C.: Feb. 29,
                            2000) and Gun Control: Options for Improving the National Instant Criminal
                            Background Check System, GAO/GGD-00-56 (Washington, D.C.: Apr. 12, 2000).
                            12
                             However, federal criminal offenders can have their gun ownership rights restored only by
                            a federal—not a state—procedure (Beecham v. United States, 511 U.S. 368 (1994)).




                            Page 7                                            GAO-02-720 Closing Loopholes in NICS
                                                                                             ATF000188
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20            PageID.276       Page 12 of 138




                             action, such persons would generally be recognized by the states and the
                             federal government as once again being eligible to possess firearms.

                             Each of the four restoration methods recognized in federal firearms law
                             can have a different effect on the underlying disqualifying record and the
                             extent to which rights are restored. For example:

                             •   Pardon – A pardon is, in general, an executive action that typically
                                 mitigates the punishment the law demands for an offense and restores
                                 any or all of the rights and privileges forfeited on account of the
                                 offense. Generally, the original criminal record is to be retained, with
                                 the pardon being noted on the record.
                             •   Expungement – An expungement is a procedure in which the record
                                 of a criminal offense or conviction is typically destroyed or sealed. For
                                 example, arrest records may be expunged where the arrested person is
                                 acquitted at trial or the arrest is found to be unlawful; or expungement
                                 may be allowed after the passage of time. In some cases, expunged
                                 records may be retained and used by the state for certain limited
                                 purposes.
                             •   Set-aside – A set-aside is an action that annuls or revokes a previously
                                 issued court judgment or order—such as a criminal conviction. To set
                                 aside a judgment is to make it void or of no effect and to deprive it of
                                 all force and operation as to future transactions. Set-asides are
                                 generally noted in the criminal record, which is retained.
                             •   Restoration of civil rights – States may have procedures to restore
                                 any civil rights or other privileges that were lost upon a criminal
                                 conviction. These rights may be restored automatically upon
                                 completion of sentence or the passage of time; or restoration of rights
                                 may require an administrative or judicial process. Generally,
                                 restorations of civil rights are noted in the criminal record, which is
                                 retained.


Differences among            Each of the six states we visited provided for one or more of the four
Selected States’             methods described above for restoring gun ownership rights lost as a
Restoration Laws and         result of a state criminal conviction. Differences among the states
                             primarily involved the number of such methods available, the conditions
Procedures                   under which a person would be eligible for relief, and the process of
                             applying for and receiving relief. Pardons were universally available in all
                             six of the states we visited, while expungements were readily available in
                             only one state—Utah. The states’ criteria for restoration typically required
                             a certain waiting period before being eligible to apply for relief. In Florida,
                             for example, applicants had to wait 10 years following completion of



                             Page 8                                      GAO-02-720 Closing Loopholes in NICS
                                                                                       ATF000189
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20          PageID.277        Page 13 of 138




                            sentence to apply for a full pardon or 8 years to apply for a restoration of
                            firearms authority. Also, persons convicted of some prior offenses—
                            felonies involving a firearm, for example, in California—were not eligible
                            for any restoration at all. In some states—such as Florida and Michigan—
                            certain individuals are required to petition the state or a county agency for
                            relief; other states—such as California and Massachusetts—have laws that
                            automatically restore certain lost firearms rights after completion of
                            sentence.

                            Appendix III presents more information about the states’ laws and
                            procedures dealing with restoration of gun ownership rights.


Crimes Committed by         To determine if persons who had their gun ownership rights restored
Persons Whose Gun           subsequently committed crimes, we obtained and analyzed available data
Ownership Rights Were       on restoration actions in the six selected states. Our analysis was largely
                            dependent on the availability of state data for each method of restoration
Restored                    and, as such, was generally based on limited data or data on small
                            numbers of cases. On the basis of our limited review, we found that few
                            persons whose gun ownership rights had been restored by the states were
                            later convicted of additional crimes. Summary information for the six
                            states is as follows. (See table 1.)

                            •   In California, 71 persons received pardons between 1990 and 2000 that
                                restored gun ownership rights. Of these, none had subsequently been
                                convicted of a crime.

                            •   In Florida, 79 persons received pardons (78 full pardons, 1 conditional
                                pardon) between 1999 and 2001 that restored gun ownership rights. Of
                                these, 1 person was subsequently convicted of a felony. In addition, 1
                                other person was arrested, but the record did not reflect whether the
                                charge was a felony or a misdemeanor and no disposition was found.
                                Another 51 persons received restorations of firearms authority between
                                1999 and 2001. Of these, none was subsequently convicted of a crime.

                            •   In Massachusetts, 49 persons received pardons between 1990 and 2000
                                that restored gun ownership rights. Of these, none was subsequently
                                convicted of a crime.

                            •   In Michigan, 26 persons received pardons between 1969 and 1995 that
                                restored gun ownership rights. Our review of 9 of these individuals
                                found that none had subsequently been convicted of a crime. Another
                                2,006 persons had convictions set aside during 2000 and 2001. Our



                            Page 9                                     GAO-02-720 Closing Loopholes in NICS
                                                                                     ATF000190
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20          PageID.278       Page 14 of 138




                              review of 200 of these individuals found that 1 person had subsequently
                              been convicted of misdemeanor domestic violence; 1 other person was
                              arrested and charged with misdemeanor domestic violence, but no
                              disposition was found. Also, 378 persons received restorations of gun
                              ownership rights by county gun licensing boards between 1992 and
                              2001. Our review of 38 of these individuals found that 1 person was
                              subsequently convicted of a crime—in this case, a misdemeanor.

                          •   In Texas, 54 persons received pardons between 1992 and 2001 that
                              restored gun ownership rights. Our review of 35 of these individuals
                              found that none had subsequently been convicted of a crime. However,
                              3 of the individuals had subsequently been arrested—2 of the arrests
                              involved misdemeanor charges and 1 involved felony charges. No
                              dispositions were found for any of these cases.

                          •   In Utah, 7 persons received pardons between 1990 and 2001 that
                              restored gun ownership rights. Our review of 6 of these individuals
                              found that none had subsequently been convicted of a crime.




                          Page 10                                   GAO-02-720 Closing Loopholes in NICS
                                                                                  ATF000191
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                                  PageID.279             Page 15 of 138




Table 1: Crimes Committed by Persons after Their Gun Ownership Rights Were Restored in Selected States

                                                                  Restoration of gun ownership rights
                                                                                                                               Number of
States and type of                                                     Total number          Number reviewed                  subsequent
restoration action             Time period                                of actions                 by GAO                   convictions
California
• Pardon                       1/1/90 – 12/31/00                                     71                      71                             0
Florida
• Pardon                       7/1/99 – 6/30/01                                      79                      79                             1
• Restoration                  7/1/99 – 6/30/01                                      51                      51                             0
Massachusetts
• Pardon                       1/1/90 – 12/31/00                                     49                      49                             0
Michigan
• Pardon                       3/7/69 – 7/12/95                                      26                       9                             0
• Set-aside                    9/1/00 – 11/30/01                                  2,006                     200                             1
• Restoration                  10/13/92 – 6/30/01                                   378                      38                             1
Texas
• Pardon                       1/1/92 – 12/31/01                                     54                      35                             0
Utah
• Pardon                       1/1/90 – 12/31/01                                      7                        6                            0
                                                                                                               a                            a
• Expungement                  1/1/00 – 3/31/01                                   1,623
                                        a
                                        Action provided for by state, but data not available for review.
                                        Source: GAO analysis of state data and discussions with state officials. Appendix I provides more
                                        details about the state data reviewed and our analysis.


                                        As mentioned previously, our analysis was largely dependent on the
                                        availability of state data for each method of restoration and, as such, was
                                        generally based on limited data or data on small numbers of cases. In some
                                        cases, statewide data were not available, and in other cases only certain
                                        time periods were covered. Where selected cases were analyzed—in
                                        Michigan, Texas, and Utah—the cases we reviewed were not randomly
                                        generated. As a result, this analysis is intended solely to illustrate what we
                                        found from the data we reviewed in each of the six states, and the results
                                        cannot be generalized beyond the timeframes and locations from which
                                        the data were collected.




                                        Page 11                                                   GAO-02-720 Closing Loopholes in NICS
                                                                                                                   ATF000192
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.280         Page 16 of 138




                             ATF has periodically reviewed each state’s concealed carry permit
Handgun Concealed            program to determine whether it meets the criteria laid out in the Brady
Carry Permits                Act and NICS regulations for exempting permit holders from NICS
                             background checks.13 As indicated below, as of January 2002, ATF
                             determined that 26 states issued concealed carry permits that qualify to
                             exempt permit holders from NICS background checks when purchasing
                             firearms:

                             •    In 16 states, all concealed carry permit holders are exempt from NICS
                                  background checks. Texas and Utah fall into this category.
                             •    In 8 states, only certain permits issued before the implementation of
                                  NICS exempt permit holders from NICS background checks. In these
                                  states, permits issued after NICS was implemented (Nov. 30, 1998) do
                                  not qualify as exempt. Permits issued prior to NICS are “grandfathered”
                                  as exempt because, under interim provisions of the Brady Act, ATF had
                                  recognized these permits as a valid alternative to the interim Brady
                                  background check. Florida and Massachusetts fall into this category.
                             •    In 2 states, only grandfathered permits were initially considered
                                  exempt. However, these states later made changes to their permit
                                  programs, bringing them into compliance with NICS regulations, and
                                  permits issued after the date of these program changes are now exempt
                                  from NICS.

                             In the other 24 states, no concealed carry permits are exempt from NICS
                             background checks. In some cases, ATF has determined the state program
                             does not qualify as exempt under NICS regulations (Michigan); in other
                             cases, the permits do not qualify as exempt under state law (California).

Differences among            The six states we visited had several similarities in their background
Selected States’             screening and processing of concealed carry permit applicants. In each
Procedures for Issuing and   state, for example, permit applicants were subject to a screening process
                             involving a review of criminal justice and other data in federal and state
Monitoring Concealed         databases. This screening process included both name-based and
Carry Permits                fingerprint-based checks performed by the states and the FBI. In addition
                             to federal and state sources of data, Texas and Michigan routinely
                             reviewed local records as part of the screening process. Some of the states
                             were limited in the amount of time allowed to complete the background
                             check and issue or deny the concealed carry permit. In Florida, a


                             13
                              In addition to concealed permits, ATF reviewed state permits governing the purchase or
                             possession of firearms to determine if any of these permits would qualify as exempt from
                             NICS.




                             Page 12                                           GAO-02-720 Closing Loopholes in NICS
                                                                                              ATF000193
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                    PageID.281           Page 17 of 138




                            concealed carry permit must be issued within 90 days unless the applicant
                            is determined to be ineligible or has a potentially disqualifying arrest
                            without disposition information.

                            In addition to screening concealed carry permit applicants, the states
                            monitored active permit holders to determine if and when any of them
                            became ineligible to have a permit. For example, five of the six states (all
                            except Massachusetts) had formal mechanisms in place for detecting
                            whether permits holders had committed a disqualifying criminal offense.
                            These methods included electronic matching of permit holders’ names
                            against state criminal records databases (Utah and Florida), as well as
                            manual notifications to the state’s permit authority by the courts when a
                            concealed carry permit holder is convicted of a crime (Michigan). Once a
                            permit holder is determined to be ineligible, all of the states have
                            procedures in place for revoking the permit. But in only two states—
                            California and Massachusetts—do authorities actively seek out permit
                            holders and seize revoked permits if the individuals do not surrender their
                            permits to the issuing agency.

                            Appendix IV presents more information about the states’ laws and
                            procedures involving issuing, monitoring, and revoking concealed carry
                            permits.


Number of Concealed         The six states we visited reported that some concealed carry permit
Carry Permits Revoked       holders subsequently committed crimes that resulted in permit revocation,
and Reasons for             as shown in table 2. When compared to the total number of permits issued,
                            the revocation rate of permit holders ranged from 0.02 percent in Michigan
Revocation                  to 2.3 percent in Massachusetts—with the two “may-issue” states
                            (California and Massachusetts) revoking a higher percentage of permits
                            than the four “shall-issue” states (Florida, Michigan, Texas, and Utah).14 In
                            the states where data on offense type were available (Michigan, Texas, and
                            Utah), the vast majority of offenses that led to revocation were
                            misdemeanors. Some states (Florida, Texas, and Utah) also reported a
                            significant number of revocations due other disqualifying factors—such as
                            mental disability (in Florida and Utah) and delinquent taxes (in Texas).
                            Only Florida and Utah tracked the number of revocations that involved


                            14
                              In shall-issue states, a permit must be issued if no statutory reason for denial is revealed
                            during a background check. In may-issue states, a permit may be issued to eligible
                            individuals after considering additional subjective prohibitors, such as the applicant’s
                            history and personal character.




                            Page 13                                              GAO-02-720 Closing Loopholes in NICS
                                                                                                 ATF000194
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                                 PageID.282            Page 18 of 138




                                        firearms—specifically, firearms-related offenses accounted for about 9
                                        percent (145 out of 1,593) of Florida’s revocations and about 7 percent (39
                                        out of 584) of Utah’s revocations.

Table 2: Reasons for Concealed Carry Permit Revocations in Selected States
                                                                                                           a
                                                                      Reasons for permit revocation
                                                                                                                              Percent of
States and            Time period           Permits                   Felony       Misdemeanor                Other       issued permits
                               b
type of permit        covered                issued                  offense            offense          disqualifier           revoked
California            1/1/00 –
(may-issue)           12/31/00                 1,890                                             42                                    2.2%
Florida               10/1/87 –
                                                                                                   c
(shall-issue)         12/31/01               785,563                                         1,430                 163                   0.2
Massachusetts         1/1/99 –
(may-issue)           12/31/01               177,572                                         4,046                                       2.3
Michigan              7/1/01 –
(shall-issue)         3/11/02                 34,712                                               9                                    0.02
Texas                 1/6/96 –
(shall-issue)         10/25/01               270,971                      187                  926                 546                   0.6
Utah                  1/1/94 –
(shall-issue)         12/31/01                46,148                       70                  431                  83                   1.3
                                        a
                                         State officials in California, Florida, Massachusetts, and Michigan could not separate revocation
                                        offenses into felonies and misdemeanors. They are categorized here as misdemeanors for purposes
                                        of general analysis.
                                        b
                                          Except for slight differences in Massachusetts and Texas, the time periods in this column correspond
                                        directly with the data under “permits issued” and “reasons for permit revocation” data. In
                                        Massachusetts, the data for permits issued is from the time period 10/10/98 to 2/8/02. In Texas, the
                                        data for permits issued is from the time period 1/1/96 to 11/30/01.
                                        c
                                          Florida also reported an additional 461 revocations that resulted from crimes committed prior to
                                        permit issuance, which the state had not discovered during the permit application background check.
                                        Source: GAO summary of data provided by state officials.


Revoked Permits Could Be                More significant than the number of revocations, some states had no
Used by Ineligible Persons              assurance of recovering permits from permit holders after revocation. As a
to Purchase Firearms                    result, revoked permits could be used by ineligible persons to purchase
                                        firearms without a NICS background check. As mentioned previously,
                                        among the six states, only California and Massachusetts actively seek out
                                        permit holders to recover revoked permits that have not been voluntarily
                                        surrendered. In addition, only Massachusetts has criminal penalties
                                        available for use against permit holders who do not surrender revoked
                                        permit. Regarding the other states, we noted the following issues regarding
                                        revoked permits:

                                        •   In Florida—a state where grandfathered permits exempt permit
                                            holders from NICS background checks when purchasing firearms—


                                        Page 14                                                 GAO-02-720 Closing Loopholes in NICS
                                                                                                                  ATF000195
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.283       Page 19 of 138




                              state officials acknowledged they did not recover all revoked permits
                              and the state had no civil or criminal authority to force the surrender of
                              revoked permits. Between October 1987 and December 2001, Florida
                              revoked 1,593 permits, the vast majority because of crimes committed
                              by permit holders after the permits were issued. Another 461 permits
                              were revoked because of crimes committed before the permits were
                              issued. Because permits issued prior to the implementation of NICS
                              exempted permit holders from NICS background checks, permits that
                              were revoked and not recovered could have been used by ineligible
                              permit holders to purchase firearms without a NICS check. To
                              illustrate the extent to which revoked permits are not recovered by the
                              state, Florida officials provided data on permits revoked in fiscal year
                              2001 as a result of crimes committed before the permits were issued.
                              Of the 18 permits that were revoked for that reason, state officials told
                              us that 7 of the 18 permits were not recovered.

                          •   In Texas—a state where all concealed carry permit holders are exempt
                              from a NICS check when purchasing firearms—state officials also
                              acknowledged they do not recover all revoked permits and have no
                              civil or criminal authority to force the surrender of revoked permits.
                              State officials estimated that about 2 out of every 10 revoked permits
                              are not voluntarily surrendered back to the state. Thus, based on the
                              total number of revocations reported (1,659) between January 1996 and
                              October 2001, this represents an estimated 332 revoked permits that
                              were not recovered upon revocation. These ineligible permit holders
                              could have used their revoked permits to purchase firearms without
                              having a NICS background check.

                          •   Two other states—California and Utah—have laws or procedures in
                              place that prevent persons from using revoked permits to purchase
                              firearms without a NICS background check. In California, for example,
                              state law requires concealed carry permit holders to have a separate
                              NICS background check when purchasing a firearm, thus preventing
                              ineligible permit holders from purchasing firearms regardless of the
                              status of their permit. Utah—another NICS-exempt state for permit
                              holders—requires gun dealers to verify the validity of a concealed carry
                              permit by contacting the state issuing authority before approving a
                              NICS-exempt gun purchase. Rather than requiring another background
                              check at the time of purchase, this verification simply requires gun
                              dealers to visually inspect the permit, and then call the state’s
                              Department of Public Safety to verify that the permit is still valid—that
                              is, that it has not been suspended or revoked. According to Utah
                              officials, this process helps the state monitor the legal status of permit




                          Page 15                                    GAO-02-720 Closing Loopholes in NICS
                                                                                   ATF000196
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.284       Page 20 of 138




                             holders, and it prevents persons from using revoked permits to
                             purchase firearms without a NICS background check.

                          According to ATF officials, after the Brady Act was passed in 1993, the
                          states became responsible for conducting firearms purchase background
                          checks. Because some states already required permits and background
                          checks in order to purchase firearms, it seemed redundant to require
                          another identical state background check just to comply with Brady. As a
                          result, the law exempted permit holders from having a separate
                          background check when purchasing firearms. When NICS became
                          operational in 1998, the FBI and the states began sharing responsibility for
                          firearms background checks, but the permit exemption continued based
                          on criteria laid out in the Brady Act and NICS regulations for exempting
                          permit holders from NICS background checks. Even so, ATF officials
                          noted that some states require their concealed carry permit holders to
                          undergo a separate background check at the time they make a firearms
                          purchase. The officials went on to say that permit holders may sometimes
                          commit crimes that disqualify them from possessing firearms, although the
                          state has not yet taken action to revoke the permits. In such instances, a
                          NICS background check at the time of purchase serves to identify permit
                          holders who may be disqualified from purchasing a firearm and prevent
                          those persons from obtaining firearms simply by presenting their permits.

                          Regarding Utah’s permit-verification process that requires gun dealers to
                          verify the current validity of concealed carry permits, ATF officials told us
                          it is not clear whether ATF could require all states to have a similar
                          process. Generally, ATF can set regulations for states to meet as
                          prerequisites to exempting their permit holders from NICS background
                          checks, provided these regulations are consistent with congressional
                          intent. Among other things, ATF regulations already specify that exempt
                          permits must be valid, issued no more than 5 years earlier, and must be
                          issued only after verifying that the permit holder was not ineligible to
                          possess firearms under federal, state, and local law. Regarding an
                          additional regulation requiring point-of-purchase verification of the
                          validity of exempt permits, ATF officials noted that this could raise
                          concerns as an unfunded mandate, particularly in those states that do not
                          participate in NICS and have no existing infrastructure at state agencies or
                          licensed gun dealers for performing such verification. Nonetheless, ATF
                          would consider such a regulation if there was compelling evidence to
                          suggest that a problem did exist (e.g., data indicating that ineligible
                          persons used revoked permits to purchase firearms without a NICS
                          check), and that any new regulation was consistent with congressional
                          intent under the Brady Act.


                          Page 16                                    GAO-02-720 Closing Loopholes in NICS
                                                                                   ATF000197
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.285         Page 21 of 138




                            The six states we visited used various approaches to help ensure that
Domestic Violence           domestic violence misdemeanor convictions were identified in state
Misdemeanor                 criminal history repositories and were accessible to NICS. These
                            approaches included establishing a specific domestic violence offense in
Convictions                 the state’s criminal code, defining domestic violence in other state
                            statutes, enacting domestic violence penalty enhancement statutes, and
                            flagging domestic violence offenses in the criminal records. For example,
                            two of the states we visited—California and Michigan—had enacted
                            specific criminal offenses related to domestic violence, which clearly
                            differentiates these offenses from other misdemeanor assaults. Four
                            states—California, Michigan, Texas, and Utah—had amended general
                            criminal statutes (such as assault or battery) to create a separate penalty
                            enhancement when the circumstances involved a family member or other
                            relation. Florida, Michigan, and Utah also “flag” domestic violence
                            offenses by notating the criminal record to clearly identify the offenses as
                            domestic violence-related. Only Massachusetts had no mechanism for
                            specifically identifying domestic violence offenses in the state’s criminal
                            history records.

                            Appendix V presents more information about the states’ laws and
                            procedures to help ensure that domestic violence convictions are
                            accessible to NICS.


Some Domestic Violence      From November 1998 through September 2001, ATF data indicate that the
Offenders Purchased         agency received 10,945 referrals from the FBI requesting retrieval of
Firearms under NICS         firearms that had been sold to ineligible persons.15 These firearm-retrieval
                            actions were the result of NICS background checks that could not be
                            completed by the FBI within the 3 business days allowed under federal
                            law. When this occurs, the sale is allowed to proceed—that is, the gun
                            dealer may legally transfer the firearm without a response from the FBI as
                            to the purchaser’s eligibility. The FBI continues to research these
                            transactions, even after 3 days have passed, to ensure that the purchasers
                            were not prohibited individuals. Regarding the referrals noted above, after
                            the firearms were legally transferred the FBI discovered that the
                            purchasers should have been denied. Once the FBI made these
                            determinations, ATF was notified so steps could be taken to investigate


                            15
                              FBI data show that 11,847 firearm-retrieval actions were referred to ATF during this same
                            time period. According to an ATF official, the difference represents firearm-retrieval
                            actions that were later purged from ATF systems in June 2001 because the FBI had
                            subsequently overturned the underlying denials.




                            Page 17                                           GAO-02-720 Closing Loopholes in NICS
                                                                                              ATF000198
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20               PageID.286         Page 22 of 138




                          the transactions, retrieve the firearms, and refer any appropriate cases for
                          prosecution.

                          As shown in table 3, about 26 percent of the firearm-retrieval actions
                          referred to ATF during roughly the first 3 years of NICS were in the
                          prohibited category of domestic violence misdemeanor. By comparison, in
                          looking at all FBI NICS denials during approximately this same period,16
                          the category of domestic violence misdemeanor made up only about 14
                          percent of the total number of NICS denials. As shown by this comparison,
                          the percentage of NICS firearm-retrieval actions involving domestic
                          violence misdemeanors was disproportionately large—almost double—
                          when compared with the percentage of all NICS denials that involved
                          domestic violence misdemeanors. These transactions create concerns
                          because they represent domestic violence offenders who were allowed to
                          purchase firearms and who may pose risks to public safety.




                          16
                           The ATF data on firearm-retrieval actions covers roughly the first 3 years of NICS
                          operations—November 30, 1998, through September 30, 2001. The FBI data on all NICS
                          denials covers approximately the same time period—from November 30, 1998, through
                          October 7, 2001.




                          Page 18                                         GAO-02-720 Closing Loopholes in NICS
                                                                                         ATF000199
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                                   PageID.287              Page 23 of 138




Table 3: Firearm-Retrieval Actions Referred to ATF Compared with Total FBI NICS Denials – by Prohibited Category

                                  Firearm-retrieval actions referred to ATF                               Total FBI NICS denials
                                       (Nov. 30, 1998 – Sept. 30, 2001)                                (Nov. 30, 1998 – Oct. 7, 2001)
Prohibited category                        Total              Percent of total                              Total        Percent of total
Fugitive warrant
18 U.S.C. § 922(g)(2)                            600                           5.5%                          5,620                            2.8%
Mental defective
18 U.S.C. § 922(g)(4)                            100                              0.9                          716                             0.4
Domestic violence
restraining order
18 U.S.C. § 922(g)(8)                            132                              1.2                        7,647                             3.8
Domestic violence
misdemeanor
18 U.S.C. § 922(g)(9)                          2,815                            25.7                        27,845                            13.9
Other prohibited
           a
categories                                     7,298                           66.7                       157,892                          79.1
                                                    b
Total                                        10,945                           100%                        199,720                         100%
                                        a
                                         ATF and FBI did not report sufficient detail to allow analysis of the other prohibited categories.
                                        b
                                        During this same time period, FBI data show that 11,847 firearm-retrieval actions were referred to
                                        ATF. According to an ATF official, the difference represents firearm-retrieval actions that were later
                                        purged from ATF systems in June 2001 because the FBI had subsequently overturned the underlying
                                        denials.
                                        Source: GAO analysis of ATF and FBI NICS data.


                                        It should be noted that the actual number of domestic violence offenders
                                        who purchased firearms under NICS may be larger than shown in table 3.
                                        We previously reported that roughly 1.7 percent of NICS background
                                        checks could not be completed within 21 days because the FBI was not
                                        able to obtain sufficient information to verify the purchaser’s eligibility.17
                                        Based on the number of NICS background checks processed by the FBI
                                        through fiscal year 2001, an estimated 204,000 transactions would have
                                        fallen into this unresolved category. Even if only 1.6 percent (the average
                                        NICS denial rate for this time period) of these transactions involved
                                        prohibited persons, this would represent an estimated 3,200 additional
                                        prohibited persons who purchased firearms without being identified by
                                        NICS—over 800 of which would have been domestic violence offenders
                                        (based on the percentage of domestic violence misdemeanor firearm-
                                        retrieval actions shown in table 3). Furthermore, this number could be


                                        17
                                          GAO/GGD-00-56, p.17. Although gun dealers are allowed to transfer firearms after 3 days
                                        if the NICS check is not completed, FBI examiners continue to research these unresolved
                                        transactions for up to 21 days to determine whether the transactions should have been
                                        approved or denied.




                                        Page 19                                                    GAO-02-720 Closing Loopholes in NICS
                                                                                                                     ATF000200
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20              PageID.288        Page 24 of 138




                             much higher, because the FBI has previously reported that delayed
                             transactions are much more likely to involve prohibited persons than the
                             average NICS checks.

                             According to FBI officials, researching domestic violence offenses can
                             often take more than the 3 days allowed under the Brady Act. In a typical
                             transaction, the NICS background check identifies an arrest for a
                             misdemeanor assault but no matching disposition. The NICS examiner
                             must then go back—in some cases to original police reports—to verify
                             what happened and who was involved, in order to determine whether the
                             offense meets the federal criteria for domestic violence misdemeanor.
                             Furthermore, the information needed to confirm the conviction may not
                             be in the automated record, and manual research is then required. If the
                             offense was tried in a so-called court of non-record (e.g., a magistrate or
                             justice of the peace court), the case may not have been reported to the
                             state repository. Thus, the FBI may have to contact the local court or the
                             original arresting agency to document the outcome.


Barriers to the Timely       Various other factors contribute to the difficulty in identifying domestic
Identification of Domestic   violence convictions within 3 business days and, thus, preventing the
Violence Convictions         associated firearm-retrieval actions. These factors include (1) the overall
                             accessibility and completeness of state criminal history records, (2) the
                             complex federal definition of domestic violence misdemeanor, and (3) the
                             difficulty in identifying domestic violence offenses in the criminal history
                             records.

                             Regarding the first factor, states are continuing to automate and otherwise
                             improve the completeness and accessibility of their criminal history
                             records. However, this process has been ongoing since the early 1990s and
                             is still far from complete. For example, BJS recently reported on the status
                             of efforts to improve criminal history records for background check
                             purposes.18 According to the report:

                             •    By mid-2001, a total of about 64 million records were held in state
                                  criminal history repositories. However, approximately 7 million (about
                                  11 percent) of these were manual records and, thus, not instantly
                                  accessible to NICS.



                             18
                              Department of Justice, BJS, Improving Criminal History Records for Background
                             Checks, NCJ-192928 (Washington, D.C.: Feb. 11, 2002).




                             Page 20                                        GAO-02-720 Closing Loopholes in NICS
                                                                                          ATF000201
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.289          Page 25 of 138




                          •     Of the remaining 57 million automated records, an estimated 16 million
                                records (28 percent) were not accessible through the Interstate
                                Identification Index for background check purposes. That is, these 16
                                million records were instantly accessible only to the state holding the
                                respective records.
                          •     Of the 41 million records that were automated and accessible through
                                the Interstate Identification Index, the most recent BJS data indicate
                                that perhaps 37 percent may not be fully useful for an instant check
                                due to a lack of data on arrest dispositions.

                          To assist BJS in reporting on the completeness of criminal records, the
                          FBI analyzed a sample of delayed NICS background checks that resulted
                          from an open arrest with no disposition. Overall, the FBI found that these
                          delayed transactions typically involved older arrest records—mostly
                          ranging from over 5 years old to more than 15 years old. Specifically, more
                          than 75 percent of the open arrests had occurred before 1995 and about 50
                          percent were found to have occurred before 1984.19

                          A second factor—the complex federal definition of domestic violence
                          misdemeanor—further increases the difficulty of using state criminal
                          history records to determine if an individual is ineligible to purchase
                          firearms. As mentioned previously, FBI NICS officials acknowledged that
                          researching domestic violence misdemeanor convictions often involves
                          manual research using original court records—and possibly arresting
                          agency reports—to verify what happened and who was involved, in order
                          to determine whether the offense meets the federal criteria for domestic
                          violence misdemeanor. These same issues were previously raised in
                          congressional testimony following passage of the Lautenberg amendment.
                          According to a representative of the research consortium SEARCH:20

                          “Even in states where the criminal history record on its face will indicate … an element of
                          domestic violence, research … will still be necessary to determine if the offender was
                          represented by counsel…or had the opportunity for a jury trial [before firearms eligibility
                          can be determined]. Because this type of information is not always recorded in original




                          19
                              BJS NCJ-192928.
                          20
                           Testimony of Gerry Wethington, Director, Information Systems, Missouri Highway Patrol,
                          on behalf of SEARCH, before the Subcommittee on Crime, House Committee on the
                          Judiciary, March 5, 1997. SEARCH is the National Consortium for Justice Information and
                          Statistics and was closely involved in all of the criminal history record information and
                          other information aspects of the Brady Act and NICS.




                          Page 21                                            GAO-02-720 Closing Loopholes in NICS
                                                                                             ATF000202
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.290          Page 26 of 138




                          records of entry, it may simply never be possible in many states to obtain this information
                          or to make this determination.”

                          The SEARCH representative concluded that there may be a certain, but
                          unknown, percentage of misdemeanor convictions that resist any attempt
                          to determine whether they meet the Lautenberg test, because records are
                          not available or do not indicate whether the offender had access to
                          counsel or the right to a jury trial.

                          A third complicating factor is that misdemeanor criminal history records
                          may not be clearly identified as domestic violence-related, thus requiring
                          additional—sometimes manual—research. As BJS noted in a February
                          2000 report on improving criminal history records,21 identifying domestic
                          violence misdemeanor convictions for purposes of a firearms background
                          check presents a unique challenge. Domestic violence incidents have
                          historically been categorized simply as assaults, making it difficult to
                          segregate them from other criminal history records. Further, where
                          additional research is necessary, misdemeanor criminal records may be
                          more difficult to track down than felony records. In its recent report on
                          the use and management of criminal history records,22 BJS noted that most
                          state criminal repositories collect information only about the most serious
                          classes of misdemeanor offenses. And, the general lack of comprehensive
                          misdemeanor arrest and disposition data has previously been identified as
                          one of the major deficiencies in state criminal history record systems.

                          In response to passage of the Lautenberg amendment, the FBI’s automated
                          system for identifying persons with felony convictions was modified in
                          May 2001 so that domestic violence offenders (and other ineligible
                          persons) could be more readily identified. Under the new system, a “flag”
                          can be set in the automated criminal history to indicate whether an
                          individual is disqualified from purchasing firearms (signified by the letter
                          D), cleared to purchase firearms (the letter C), or unknown or pending
                          status (the letter X).23 When a firearms background check identifies a



                          21
                           Department of Justice, BJS, Continuing Criminal History Records Improvement
                          Evaluation: Final 1994-1998 Report, NCJ-179768 (Washington, D.C.: Feb. 2000).
                          22
                           Department of Justice, BJS, Use and Management of Criminal History Record
                          Information: A Comprehensive Report, 2001 Update, NCJ-187670 (Washington, D.C.: Dec.
                          2001).
                          23
                           The previous flagging system, implemented in 1992, identified only whether an individual
                          had felony or misdemeanor convictions.




                          Page 22                                            GAO-02-720 Closing Loopholes in NICS
                                                                                             ATF000203
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20               PageID.291         Page 27 of 138




                            person with a disqualifying flag, the transaction can be immediately denied
                            with no additional research required. Flags have historically been used to
                            mark persons that have a felony conviction in their criminal record.
                            However, for purposes of quickly identifying domestic violence
                            misdemeanors, some questions remain. For example, while most states
                            flag some or all felony convictions in their criminal history databases, only
                            19 states currently participate in the FBI’s new flagging system for
                            identifying domestic violence and other firearms disqualifiers. Also, as
                            reported in a 1997 study sponsored by the Bureau of Justice Assistance,24
                            several state central repository officials expressed concern over the
                            reliability and consistency of flags set in criminal history records, and one
                            state official said he would not trust a flag set by another state and would
                            need to look at the offender’s rap sheet before determining the applicant’s
                            firearm eligibility. In Michigan, for example, an FBI NICS audit found that
                            felony flags were not always removed from state criminal history records
                            when individuals had their firearms rights restored. The audit also
                            concluded that certain domestic violence offenses were flagged as
                            disqualifying the individual from purchasing firearms, even though the
                            offenses did not meet the criteria for disqualification.


                            In April 2000, we reported on the FBI’s inability to complete certain NICS
Our Previous                background checks within the 3 days allowed under the Brady Act.25 In our
Observations on             report, we presented to the Congress as a matter for consideration three
                            options for minimizing the number of these transactions that occur—(1)
Delayed NICS                improve state criminal history records; (2) encourage states’ participation
Transactions                in NICS; and (3) allow additional time for certain NICS background
                            checks. These three options bear further discussion here in the context of
                            preventing the sale of firearms to domestic violence offenders. However,
                            given the long-term nature of improving state criminal records, and the
                            reluctance of states to conduct their own NICS background checks, the
                            third option—amending the Brady Act to allow more time to complete
                            NICS background checks before allowing firearms sales to proceed—
                            would have a more immediate effect on reducing the incidence of firearm-
                            retrieval actions—including those involving domestic violence offenders.




                            24
                             Department of Justice, Bureau of Justice Assistance, Early Experiences With Criminal
                            History Records Improvement: Monograph, NCJ-152977 (Washington, D.C.: May 1997).
                            25
                              GAO/GGD-00-56, p.15-21.




                            Page 23                                         GAO-02-720 Closing Loopholes in NICS
                                                                                           ATF000204
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20            PageID.292       Page 28 of 138




                       •   Improve state criminal history records. The first option was to
                           continue providing grants to states for improving their criminal history
                           records. During fiscal years 1995 through 2001, the National Criminal
                           History Improvement Program (NCHIP) provided over $350 million in
                           grant funds to assist states to improve the quality and accessibility of their
                           criminal history records, in order to support the implementation of NICS
                           and enhance the effectiveness of NICS background checks. Among the five
                           program priorities for fiscal year 2002, three directly relate to NICS: (1)
                           establishing infrastructure to support the full implementation of NICS,
                           including full state participation in the Interstate Identification Index; (2)
                           supporting state court efforts to improve the completeness of criminal
                           history records; and (3) encouraging states to focus on developing
                           domestic violence record systems that are complete and accessible to
                           NICS. NCHIP is a long-term approach that has resulted in many
                           improvements to state criminal history records. However, our analysis of
                           NICS firearm-retrieval actions indicates that existing criminal records
                           systems are still not sufficient to ensure that ineligible persons—
                           particularly domestic violence offenders—are prevented from purchasing
                           firearms under NICS. Furthermore, in the most recent BJS summary of
                           states’ NCHIP grant programs, none of the six states we visited reported
                           any specific activities or accomplishments on improving the access to or
                           quality of domestic violence misdemeanor records.

                       •   Encourage state participation in NICS. The second option was to
                           encourage increased state participation in NICS. The FBI originally
                           envisioned that most, if not all, states would conduct their own NICS
                           background checks; however, half the states continue to rely on the FBI to
                           conduct NICS checks for their states. In terms of access to records and
                           expertise in interpreting criminal history records, FBI officials believe that
                           states no longer necessarily have an advantage over FBI examiners. On the
                           other hand, states typically have access to automated and manual
                           records—including arrest dispositions—that are not accessible through
                           NICS. Furthermore, states that conduct their own NICS background
                           checks may have laws that make domestic violence (and other) firearm-
                           retrieval actions less likely to occur. In Utah, for instance, state law
                           prohibits gun dealers from selling a firearm until an affirmative response is
                           provided by the state agency conducting the background check. In
                           California, if background research reveals unresolved questions about a
                           purchaser’s eligibility, the transaction can be put on hold until these
                           questions are resolved.

                       •   Allow additional time for certain NICS background checks. The
                           third option was to amend the Brady Act to allow more than 3 business
                           days to research unresolved NICS background checks before allowing



                           Page 24                                    GAO-02-720 Closing Loopholes in NICS
                                                                                    ATF000205
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.293         Page 29 of 138




                            firearms sales to proceed. FBI data indicate that, depending on how much
                            additional time is allowed, such a change could significantly reduce the
                            incidence of firearm-retrieval actions—including those involving domestic
                            violence offenders. For example, data for roughly the first 3 years of NICS
                            operations (Nov. 30, 1998 through Oct. 19, 2001) show that allowing up to
                            30 calendar days for background research would have reduced the number
                            of firearm-retrieval actions by about 54 percent.26 Although this is
                            somewhat less than the 77 percent reduction we previously reported
                            based on the first year of NICS operations, it represents a significant
                            improvement nonetheless.27 Furthermore, in terms of the burden on
                            firearms purchasers, allowing more time to research unresolved
                            transactions would affect a relatively small percentage of all NICS
                            background checks. According to an FBI analysis of August 2001 NICS
                            data, the vast majority—over 96 percent—of NICS background checks
                            were completed in 5 calendar days or less. Because a significant number
                            of firearm-retrieval actions involve domestic violence misdemeanors,
                            reducing the total number of such actions would, in turn, help reduce the
                            number of domestic violence offenders who are able to purchase firearms
                            under NICS.

                            As required under the Brady Act, a firearms purchase generally may not
Conclusions                 proceed until the gun dealer has contacted NICS to determine whether the
                            transfer of the firearm would violate federal firearms law and any
                            applicable state law.28 As a result, state laws and procedures—such as
                            those discussed previously—can have a significant effect on NICS
                            operations, particularly in how NICS examiners interpret state criminal
                            history records to establish a purchaser’s eligibility. Because of the
                            variations in states’ firearms laws, NICS examiners are challenged to
                            identify the applicable federal and state laws for any particular transaction
                            and make a decision to approve or deny the purchase within the 3
                            business days allowed under the Brady Act. In looking at the differences in
                            how states restore gun ownership rights, issue concealed carry permits,
                            and identify domestic violence convictions in their criminal history
                            records, it is, therefore, important to consider how these actions may
                            affect the operations of a federal program such as NICS.



                            26
                              By comparison, allowing up to 20 days would have reduced the number of firearm-
                            retrieval actions by 38 percent; allowing up to 60 days would have reduced the number of
                            firearm-retrieval actions by 87 percent.
                            27
                              GAO/GGD-00-56, p.23.
                            28
                              18 U.S.C. § 922(t).



                            Page 25                                           GAO-02-720 Closing Loopholes in NICS
                                                                                             ATF000206
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.294       Page 30 of 138




                          Regarding the restoration of gun ownership rights, there is little doubt that
                          persons who have their gun ownership rights restored by a state action
                          may sometimes commit subsequent crimes—perhaps even crimes that
                          would make them ineligible to possess firearms. Based on the limited
                          number of cases we reviewed from the six selected states, we found few
                          instances where such persons subsequently committed additional crimes.
                          However, regarding how such actions may affect NICS, any such persons
                          would, in all likelihood, be identified by a NICS background check if they
                          later attempted to purchase a firearm. Although some observers may
                          question whether it is appropriate to allow any restoration of gun
                          ownership rights after such rights have been lost through commission of a
                          crime, that issue is not relevant here for purposes of the potential effect on
                          NICS’ ability to screen prospective purchasers and prevent ineligible
                          persons from purchasing firearms.

                          On the other hand, state concealed carry permits—because they may
                          exempt the permit holder from a NICS background check when
                          purchasing firearms—can have a significant effect on NICS ability to
                          prevent the purchase of firearms by ineligible persons. If states do not
                          monitor their permit holders for continuing eligibility, and revoke the
                          permits of persons who become ineligible to possess firearms, it is
                          possible that ineligible persons could use revoked permits to purchase
                          firearms—avoiding a NICS check that might have prevented the sale. ATF
                          has determined that four of the states we visited issue concealed carry
                          permits that exempt permit holders from a NICS check when purchasing
                          firearms. In two of these four states, state officials told us they do not
                          recover all revoked permits and, in fact, they have no authority to force
                          such recovery. In these states, revoked permits could used by ineligible
                          persons to purchase firearms without a NICS check. States could avoid
                          this potential problem by requiring all permit holders to have a separate
                          background check at the time of purchase. A simpler solution—which is
                          practiced in one of these four states—is to require gun dealers to verify the
                          validity of the permit itself before approving a NICS-exempt gun purchase.
                          This procedure allows the NICS exemption for active permit holders,
                          while ensuring that ineligible persons cannot use revoked permits to avoid
                          a NICS check when purchasing firearms.

                          The inability of NICS to access domestic violence misdemeanor records in
                          a timely manner is particularly troubling, since these offenses represent
                          individuals who should be prevented from purchasing firearms. Yet, during
                          roughly the first 3 years of NICS operations, the percentage of NICS
                          firearm-retrieval actions involving domestic violence misdemeanors
                          (representing over 2,800 persons) was disproportionately large—almost


                          Page 26                                    GAO-02-720 Closing Loopholes in NICS
                                                                                   ATF000207
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20          PageID.295       Page 31 of 138




                            double—when compared with the percentage of all NICS denials involving
                            domestic violence misdemeanors. Various factors make domestic violence
                            misdemeanors difficult to identify in a timely manner. For example, while
                            states continue to work to automate and improve the overall quality and
                            accessibility of their criminal history records, this process has been
                            ongoing since the early 1990s and is still far from complete. Also, domestic
                            violence offenses may not always be clearly labeled as domestic violence,
                            and the complex federal definition of domestic violence misdemeanor
                            requires information that may not be immediately available in the state
                            criminal history record. Allowing unresolved NICS transactions to proceed
                            after 3 business days, when combined with these other factors, has
                            resulted in numerous domestic violence offenders being able to purchase
                            firearms without being identified by NICS. These are issues that have been
                            known for years, yet they continue to pose problems for NICS.

                            FBI data suggest that allowing additional time to research unresolved
                            NICS background checks before allowing firearms sales to proceed would
                            significantly reduce the number of firearm-retrieval actions—including
                            those involving domestic violence offenders. For example, based on data
                            for roughly the first 3 years of NICS operations, firearm-retrieval actions
                            would have been reduced by 54 percent if up to 30 days of research were
                            allowed. And, based on the FBI’s recent analysis of NICS transaction data,
                            most background checks would not be affected by such a change—in fact,
                            over 88 percent of the background checks were completed within 1 hour,
                            about 95 percent were completed within 3 calendar days, and over 96
                            percent were completed within 5 calendar days. Thus, allowing additional
                            time to research unresolved NICS background checks would affect a
                            relatively small percentage of firearms purchasers, while at the same time
                            helping to minimize the number of firearm-retrieval actions.


                            To minimize the possibility of ineligible persons using revoked concealed
Recommendation for          carry permits to purchase firearms without a NICS background check, we
Executive Action            recommend that the Secretary of the Treasury consider developing
                            regulations requiring states to implement point-of-purchase verification
                            procedures, whereby the current validity of concealed carry permits must
                            be verified by licensed gun dealers before transferring firearms to permit
                            holders.




                            Page 27                                   GAO-02-720 Closing Loopholes in NICS
                                                                                    ATF000208
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20          PageID.296       Page 32 of 138




                            To reduce the number of NICS firearm-retrieval actions and improve the
Matter for                  ability of NICS to prevent domestic violence offenders from purchasing
Congressional               firearms, the Congress should consider amending the Brady Act to allow
                            more than 3 business days to complete unresolved NICS background
Consideration               checks before firearms sales are allowed to proceed.


                            We requested comments on a draft of this report from the Departments of
Agency Comments             Justice and the Treasury. On June 28, 2002, Justice’s Assistant Attorney
and Our Evaluation          General for the Office of Legal Policy provided us written comments. The
                            comments did not specifically address our report’s recommendation or the
                            matter for congressional consideration. However, Justice acknowledged
                            that the problem of NICS delayed denials (which can lead to firearm-
                            retrieval actions) primarily stems from incomplete or inaccurate state
                            criminal history records. Justice also identified steps it is taking,
                            principally through the NCHIP grant program, to reduce the NICS error
                            rate and achieve the most complete and accurate criminal history record
                            system possible. These steps include (1) directing NCHIP grant funding to
                            assist states to automate and improve their criminal history record
                            systems, (2) encouraging states to use NCHIP funds to flag records of
                            misdemeanor domestic violence convictions, and (3) directing BJS to
                            study and recommend ways to target NCHIP grants to improve the
                            accuracy of criminal history records, including those relating to domestic
                            violence.

                            We acknowledge that using NCHIP grant funds to improve the accuracy
                            and completeness of state criminal history records is an appropriate and
                            reasonable long-term strategy for reducing the number of NICS delayed
                            denials and resulting firearm-retrieval actions. However, as we have noted
                            in the report, these efforts have been ongoing since 1995, and yet
                            significant numbers of firearm-retrieval actions have occurred during each
                            year of NICS operations. Moreover, preliminary results from the BJS study
                            noted above indicate that millions of state criminal history records remain
                            incomplete or inaccessible by NICS. This suggests that a different
                            approach is needed—if not permanently, then at least in the short term—
                            to immediately reduce the number of domestic violence offenders and
                            other ineligible persons who are able to purchase firearms under NICS.
                            Allowing additional time to research unresolved NICS background checks
                            before firearms sales can proceed would significantly reduce the number
                            of NICS firearm-retrieval actions. At the same time, Justice could continue
                            working with the states to achieve the long-term goal of improving state
                            criminal history records to the extent that delayed denials and firearm-
                            retrieval actions no longer posed a significant problem.


                            Page 28                                   GAO-02-720 Closing Loopholes in NICS
                                                                                    ATF000209
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.297       Page 33 of 138




                          On June 24, 2002, Treasury provided us written comments by the Director
                          of ATF. Generally, ATF agreed with the report’s recommendation to
                          consider developing regulations requiring states to verify the validity of
                          concealed carry permits before allowing firearms transfers to proceed
                          without a NICS background check. ATF noted, however, that it would first
                          need to examine the extent to which persons with revoked permits have,
                          in fact, been able to purchase firearms without NICS background checks.
                          If a real problem is found to exist, then ATF would consider what options
                          are available under current law to deal with the issue. The states that we
                          studied were not maintaining data to facilitate determining to what extent,
                          if any, that revoked permits have been used to purchase firearms without a
                          NICS check. However, in our view, the fact that such a loophole exists and
                          could be abused by persons legally prohibited from purchasing firearms is
                          sufficient reason for ATF to take administrative action to foreclose the
                          possibility of such transfers and, in turn, possibly prevent a firearm-related
                          crime of violence.

                          ATF also commented that certain language in the report could be
                          misinterpreted to imply that ATF favors repeal of the permit alternative
                          under NICS, that ATF believes the rationale for allowing permit holders to
                          avoid a background check at the time of sale is weaker now than it was
                          when the Brady Act was passed in 1993, or that ATF believes holders of
                          valid permits should be required to undergo a separate NICS check at the
                          time of purchase. ATF reiterated that its mandate is to enforce the statute
                          as enacted by Congress and enforce the permit provisions of the Brady Act
                          in a manner consistent with the plain language of the statute as well as
                          congressional intent. We modified our discussion of the permit alternative
                          under NICS in order to clarify ATF’s comments on this issue.

                          The full texts of Justice’s and ATF’s written comments are presented in
                          appendixes VI and VII, respectively. In addition to these written
                          comments, FBI and ATF officials provided us various technical
                          clarifications, which have been incorporated into the report where
                          appropriate.


                          We are sending copies of this report to the Attorney General, the Secretary
                          of the Treasury, and interested congressional committees. Copies will be
                          provided to other parties upon request. This report will also be available at
                          no charge on the GAO Web site at http://www.gao.gov.

                          If you have any questions about this report or wish to discuss the matter
                          further, please contact me at (202) 512-8777 or Danny R. Burton at


                          Page 29                                    GAO-02-720 Closing Loopholes in NICS
                                                                                   ATF000210
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20         PageID.298       Page 34 of 138




                          (214) 777-5600. Other key contributors to this report are acknowledged
                          in appendix VIII.

                          Sincerely yours,




                          Laurie E. Ekstrand
                          Director, Justice Issues




                          Page 30                                  GAO-02-720 Closing Loopholes in NICS
                                                                                 ATF000211
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20          PageID.299       Page 35 of 138


Appendix I: Objectives, Scope, and
Methodology

                            Representative John Conyers, Jr., Ranking Member, House Committee on
Objectives                  the Judiciary, requested that we provide information about state laws and
                            procedures regarding restoration of gun ownership rights, issuance of
                            concealed carry handgun permits, and convictions for domestic violence.
                            As agreed with the requester, our work focused on the following
                            questions:

                            •   Restoration of gun ownership rights, including differences among
                                the states in how such rights may be restored to persons with criminal
                                convictions, and the extent to which persons who had their gun
                                ownership rights restored subsequently committed new crimes.

                            •   Handgun concealed carry permits, including the extent to which
                                concealed carry permits exempt permit holders from a National Instant
                                Criminal Background Check System (NICS) check when purchasing
                                firearms, differences among the states in how they issue permits and
                                monitor permit holders, and what actions the states take to revoke
                                permits if the permit holders subsequently commit new crimes.

                            •   Domestic violence misdemeanor convictions, including differences
                                among the states in how they ensure that domestic violence
                                convictions in state criminal history repositories are accessible to
                                NICS, and the extent to which persons convicted of domestic violence
                                purchased firearms without being identified by NICS.


                            To obtain nationwide perspectives on the three objectives, we met with
Scope and                   Federal Bureau of Investigation (FBI) officials from the FBI’s NICS
Methodology                 Program Office in West Virginia, and the Bureau of Alcohol, Tobacco and
                            Firearms (ATF) officials from ATF’s Firearms Programs Division and
                            Office of Chief Counsel in Washington, D.C. We obtained and reviewed
                            federal reports prepared by the Department of Justice’s Bureau of Justice
                            Statistics (BJS), as well as relevant studies published in professional
                            journals and studies prepared by private sector interest groups.

                            To obtain additional details about specific state laws and procedures, we
                            met with state or local officials in six states—California, Florida,
                            Massachusetts, Michigan, Texas, and Utah. As shown in table 4, and as
                            discussed with the requester, we judgmentally selected these states in
                            order to illustrate the range of state laws and procedures that address
                            restoration of gun ownership rights, handgun concealed carry permits, and
                            domestic violence misdemeanor convictions. Because these three issues
                            may affect NICS’ capability to identify persons ineligible to purchase



                            Page 31                                   GAO-02-720 Closing Loopholes in NICS
                                                                                    ATF000212
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                                     PageID.300            Page 36 of 138

                                           Appendix I: Objectives, Scope, and
                                           Methodology




                                           firearms, we also selected the states to reflect a mix of state participation
                                           types under NICS—full participant, partial participant, and
                                           nonparticipant.1

Table 4: States Selected for Study of Firearms-Related Laws and Procedures

                                                   State laws and procedures
                     Restoration of gun                Handgun concealed               Domestic violence              State participation
                                                                    a
                     ownership rights                  carry permit                    misdemeanors                   in NICS
California           • Pardon                          • May-issue state               • Specific criminal            • State conducts
                     • Automatic restoration           • Local law                       offense                         checks for all
                                                          enforcement                  • Penalty enhancement             firearms purchases
                                                          agencies issue                 statute
                                                          permits
Florida              •   Pardon                        • Shall-issue state             •   Definition statute         •   State conducts
                     •   Restoration by petition       • State non-law                 •   Flag set in criminal           checks for all
                                                          enforcement agency               records                        firearms purchases
                                                          issues permits
Massachusetts        •   Pardon                        • May-issue state               •   No laws or procedures      •   FBI conducts checks
                     •   Restoration by petition       • Local law                         identified                     for all firearms
                     •   Automatic restoration            enforcement                                                     purchases
                                                          agencies issue
                                                          permits
Michigan             •   Pardon                        • Shall-issue state             •   Specific criminal          •   State conducts
                     •   Set-aside                     • Local law                         offense                        checks for handgun
                     •   Automatic restoration            enforcement                  •   Penalty enhancement            permits
                     •   Restoration by petition          agencies issue                   statute                    •   FBI conducts checks
                                                          permits                      •   Flag set in criminal           for long gun
                                                                                           records                        purchases
Texas                •   Pardon                         •   Shall-issue state          •   Penalty enhancement        •   FBI conducts checks
                     •   Set-aside                      •   State law                      statute                        for all firearms
                     •   Automatic restoration              enforcement agency                                            purchases
                                                            issues permits
Utah                 •   Pardon                         •   Shall-issue state          •   Definition statute         •   State conducts
                     •   Expungement                    •   State law                  •   Penalty enhancement            checks for all
                                                            enforcement agency             statute                        firearms purchases
                                                            issues permits             •   Flag set in criminal
                                                                                           record
                                           a
                                            In shall-issue states, a permit must be issued if no statutory reason for denial is revealed during a
                                           background check. In may-issue states, a permit may be issued to eligible individuals after
                                           considering additional subjective prohibitors, such as the applicant’s history and personal character.
                                           Source: GAO’s analysis of various federal, state, and private sector information sources.




                                           1
                                            States that conduct all NICS firearms checks are known as full participant states. States
                                           that conduct NICS checks only for handguns are known are partial-participant states.
                                           States in which the FBI conducts all firearms checks are known as nonparticipant states.




                                           Page 32                                                   GAO-02-720 Closing Loopholes in NICS
                                                                                                                      ATF000213
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20            PageID.301       Page 37 of 138

                               Appendix I: Objectives, Scope, and
                               Methodology




                               Generally, in performing our work, we relied on testimonial and
                               documentary evidence provided by the states, as well as similar evidence
                               provided by the FBI and ATF. In using state and federal statistical data, we
                               discussed the sources and accuracy of the data with appropriate officials.
                               We also worked with the officials to reconcile any discrepancies we
                               identified in the data.

                               The following sections present more details about our scope and
                               methodology for each of the three objectives.


Scope and Methodology          Our work focused on (1) summarizing nationwide perspectives and
Regarding Restoration of       information on state laws and procedures dealing with the restoration of
Gun Ownership Rights           gun ownership rights, (2) comparing and contrasting specific restoration
                               laws and procedures in selected states, and (3) determining the extent to
                               which restorees subsequently committed new crimes.

Nationwide Perspectives        To obtain nationwide perspectives on restoration of gun ownership rights,
                               we first obtained background information from relevant reports prepared
                               by government agencies and studies published in professional journals
                               about the various ways in which states restore a person’s civil rights and
                               gun ownership rights once those rights have been lost through a criminal
                               conviction. Sources of information included BJS, the Department of
                               Justice’s Office of the Pardon Attorney, and the International Journal of
                               Comparative and Applied Criminal Justice.

                               We also met with FBI NICS Operations Center officials to discuss (1) the
                               extent to which restoration of rights is documented in state criminal
                               history records and (2) how restoration of rights can affect NICS
                               operations—specifically, how the FBI determines in a timely manner
                               whether a particular state action restores an individual’s right to purchase
                               a firearm under applicable federal and state law.

Selected States’ Restoration   To obtain more detailed information about specific state restoration laws
Actions                        and procedures, we met with officials at various state and local agencies in
                               California, Florida, Massachusetts, Michigan, Texas, and Utah. We
                               obtained information about relevant state laws, regulations, and
                               procedures that govern the restoration of gun ownership rights, focusing
                               on the four methods recognized in federal firearms law—executive
                               pardons, expungement of criminal records, set-aside of criminal
                               convictions, and restoration of civil rights.




                               Page 33                                   GAO-02-720 Closing Loopholes in NICS
                                                                                       ATF000214
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                   PageID.302         Page 38 of 138

                               Appendix I: Objectives, Scope, and
                               Methodology




Subsequent Criminal Activity   To determine the extent to which restorees have been subsequently
                               involved in criminal activity, we first obtained background information
                               from relevant reports prepared by government agencies, studies published
                               in professional journals, and reports prepared by private interest groups.
                               Sources of information included the Department of the Solicitor General
                               (Canada), the Journal of the American Medical Association, and the
                               Violence Policy Center. We also met with officials from ATF’s Firearms
                               Programs Division and Office of Chief Counsel to discuss ATF’s federal
                               restoration of rights issues.2

                               From the six selected states, we analyzed data on state pardons,
                               expungements, set-asides, and restorations of civil rights to determine
                               whether persons whose firearms rights were restored in these states later
                               committed criminal offenses. The following data were obtained from the
                               six states:

                               •   California – Data on pardons granted between calendar years 1990
                                   and 2000.
                               •   Florida – Data on pardons and restorations of firearms authority
                                   granted between July 1999 and June 2001.
                               •   Massachusetts – Data on pardons granted between calendar years
                                   1990 and 2000.
                               •   Michigan – Data on pardons granted between March 1969 and July
                                   1995, conviction set-asides granted between September 2000 and
                                   November 2001, and county restorations of firearms rights granted
                                   between October 1992 and June 2001.
                               •   Texas – Data on pardons granted between calendar years 1992 and
                                   2001.
                               •   Utah – Data on pardons granted between calendar years 1990 and 2001
                                   and expungements granted between January 2000 and March 2001.

                               We then had our Office of Special Investigations, or in some cases the
                               state agencies themselves, check the names through criminal history




                               2
                                As mentioned previously, persons who have lost the right to possess firearms—for
                               example, because of a criminal conviction—can petition ATF for relief from firearms
                               disabilities imposed by federal laws. However, since October 1992 Congress has prohibited
                               ATF from using any appropriated funds to process such petitions, essentially leaving the
                               states primarily responsible for restoring firearms rights.




                               Page 34                                          GAO-02-720 Closing Loopholes in NICS
                                                                                                ATF000215
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.303         Page 39 of 138

                              Appendix I: Objectives, Scope, and
                              Methodology




                              databases to determine whether any of those persons had been convicted
                              of additional crimes since the event that restored their rights.3

                              The selection of restoration data used in our analysis was largely
                              dependent on the availability of state data for each method of restoration.
                              In some cases, statewide data were not available and in other cases only
                              data from certain time periods were available. In some states, the analysis
                              was based on a review of a small number of cases, in order to facilitate
                              cooperation from the states in helping to analyze the data. For example:

                              •   None of the states had data available for analysis if gun ownership
                                  rights had been restored automatically (in California, Massachusetts,
                                  Michigan, and Texas) or through expungement (in Utah).

                              •   Some pardon data (in Michigan and Texas) did not have sufficient
                                  identifying detail to enable us to perform a check of criminal history
                                  databases and, as a result, the cases we examined were limited to the
                                  number of pardons that had sufficient detail. In other instances
                                  (Florida pardons and Michigan set-asides), the number of cases we
                                  examined was limited in order to facilitate cooperation from the states
                                  in helping to gather and analyze the data.

                              As a result of these limitations, the analysis of the state restoration data is
                              intended solely to illustrate what we found from the cases we reviewed in
                              the six states we visited, and the results cannot be generalized beyond the
                              timeframes and locations from which the data were collected.


Scope and Methodology         Our work focused on (1) determining the extent to which concealed carry
Regarding Handgun             permits exempt permit holders from NICS background checks when
Concealed Carry Permits       purchasing firearms; (2) comparing and contrasting laws and procedures
                              for issuing, monitoring, and revoking concealed carry permits in selected
                              states; and (3) determining the extent to which states revoke concealed
                              carry permits when permit holders subsequently commit new crimes.

Exemptions from NICS Checks   To determine the extent to which concealed carry permits exempt permit
                              holders from NICS background checks, we first reviewed the Brady Act
                              and its implementing regulations to identify any relevant provisions


                              3
                               Because expungement actions may, in most cases, destroy the record or make it
                              unavailable for review, we did not do any subsequent analysis on the extent to which
                              persons who obtained expungements later committed crimes.




                              Page 35                                           GAO-02-720 Closing Loopholes in NICS
                                                                                               ATF000216
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.304       Page 40 of 138

                               Appendix I: Objectives, Scope, and
                               Methodology




                               exempting permit holders from NICS checks. We obtained ATF Brady
                               permit exemption lists for 1999 and 2002 identifying which states issued
                               permits that ATF had determined would exempt the permit holders from a
                               NICS background check. We also met with officials from ATF’s Firearms
                               Programs Division and Office of Chief Counsel to discuss ATF’s
                               interpretation of the permit exemption language in the Brady Act and
                               reasons for exempting permits in some states and not others. In the six
                               selected states, we discussed the permit-exemption issue with state
                               officials and identified any state laws affecting the exemption of state
                               permit holders from firearms background checks.

Selected States’ Laws and      To obtain more detailed information about specific state laws and
Procedures                     procedures for concealed carry permits, we met with officials at various
                               state and local agencies in California, Florida, Massachusetts, Michigan,
                               Texas, and Utah. We obtained information about state laws, regulations,
                               and procedures dealing with concealed carry permits—including (1) how
                               the states screen and approve permit applicants, (2) how the states
                               monitor active permit holders to ensure they remain eligible to possess
                               firearms, and (3) what actions the states take to revoke permits when
                               permit holders become ineligible.

Subsequent Criminal Activity   To determine the extent to which concealed carry permit holders
                               subsequently commit crimes or other infractions that lead to permit
                               revocation, we first obtained background information from relevant
                               reports prepared by private interest groups. Sources of information
                               included the Cato Institute and the Violence Policy Center.

                               From the six selected states, we obtained and analyzed available data on
                               the number of concealed carry permits issued, the number of permits
                               revoked, and the extent to which states recovered revoked permits from
                               permit holders. Regarding revoked permits, we also obtained available
                               data on the criminal offenses that led to the revocations—including
                               whether these offenses were felonies or misdemeanors and whether they
                               involved a firearm. The following data were obtained from the six states:

                               •   California – Data on permits issued and revoked during calendar year
                                   2000.
                               •   Florida – Data on permits issued and revoked between October 1987
                                   (program inception) and December 2001.
                               •   Massachusetts – Data on permits issued and revoked between
                                   October 1998 (major program revision) and February 2002.
                               •   Michigan – Data on permits issued and revoked between July 2001
                                   (major program revision) and March 2002.



                               Page 36                                  GAO-02-720 Closing Loopholes in NICS
                                                                                      ATF000217
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20            PageID.305       Page 41 of 138

                              Appendix I: Objectives, Scope, and
                              Methodology




                              •   Texas – Data on permits issued and revoked between January 1996
                                  (program inception) and October 2001.
                              •   Utah – Data on permits issued and revoked between January 1994 and
                                  December 2001.

                              Our analysis was largely dependent on the availability of state data. In
                              some cases, statewide data were not available, and in other cases only
                              data from certain time periods were available. For example:

                          •   California permit data were available only for calendar year 2000;
                              Michigan data were available only since July 2001, when the state’s new
                              shall-issue permit law went into effect; and Massachusetts data were
                              available only since October 1998, when a major permit program change
                              took place.

                          •   Only Florida and Utah data contained detail about whether the crime
                              leading to revocation had involved a firearm, and only Texas and Utah
                              data identified whether the crime committed was a misdemeanor or
                              felony.

                              As a result of these limitations, the analysis of the state concealed carry
                              permit data is intended solely to illustrate what we found from the
                              information we reviewed in the six states we visited, and the results
                              cannot be generalized beyond the timeframes and locations from which
                              the data were collected.


Scope and Methodology         Our work focused on (1) summarizing nationwide perspectives and
Regarding Domestic            information on state laws and procedures dealing with domestic violence,
Violence Misdemeanor          (2) comparing and contrasting selected states’ laws and procedures for
                              ensuring domestic violence convictions are identified and reported to state
Convictions                   criminal history repositories, and (3) determining the extent to which
                              persons with domestic violence convictions are able to purchase firearms
                              because such records were not accessible to NICS.

Nationwide Perspectives       To obtain nationwide perspectives and background information on
                              domestic violence laws and procedures, we reviewed relevant reports by
                              government agencies and private research groups about the various ways
                              in which state criminal codes address domestic violence, as well as the
                              general quality and accessibility of state criminal history records. Sources
                              of information included BJS, the Bureau of Justice Assistance, the
                              National Institute of Justice, the Justice Research and Statistics
                              Association, and the Institute for Law and Justice.



                              Page 37                                    GAO-02-720 Closing Loopholes in NICS
                                                                                       ATF000218
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.306         Page 42 of 138

                              Appendix I: Objectives, Scope, and
                              Methodology




Selected States’ Laws and     To obtain more detailed information about specific state laws and
Procedures                    procedures, we met with officials at various state and local agencies in
                              California, Florida, Massachusetts, Michigan, Texas, and Utah. We
                              obtained information about relevant state laws, regulations, and
                              procedures dealing with domestic violence—including (1) how the states
                              treat domestic violence in their criminal codes or other state statutes and
                              (2) whether the states impose special identification or reporting
                              requirements on domestic violence records.

Firearms Purchases by         To determine the extent to which domestic violence offenders are able to
Domestic Violence Offenders   purchase firearms under NICS, we first reviewed relevant studies and
                              reports published in professional journals or private interest groups.
                              Sources of information included the Journal of the American Medical
                              Association and the Americans for Gun Safety Foundation.

                              We met with officials from the FBI’s NICS Operations Center and ATF’s
                              Firearms Program Division and Office of Chief Counsel to discuss the
                              extent to which domestic violence criminal history records cannot be
                              obtained within 3 business days under NICS (as prescribed under the
                              Brady Act) and the reasons why such records cannot be obtained. We
                              obtained the following FBI and ATF data for roughly the first 3 years of
                              NICS operations (Nov. 30, 1998 through Sept. 30, 2001):4

                              •   We obtained FBI data on the number of NICS firearm-retrieval
                                  actions—those where the FBI took more than 3 days to determine the
                                  purchaser was ineligible and the firearms then had to be retrieved. We
                                  also obtained FBI data on the total number of NICS denials and the
                                  reason for these denials—broken out by each of the federal
                                  disqualifying factors (including domestic violence).

                              •   We obtained ATF data on (1) the number of NICS firearm-retrieval
                                  actions referred to ATF for retrieval of firearms and (2) the number of
                                  these firearm-retrieval actions that had been denied because of a
                                  domestic violence misdemeanor conviction.

                              We used the FBI and ATF data to quantify the number of persons with
                              domestic violence convictions who were able to purchase firearms when
                              such records were not accessible to NICS within 3 business days. The
                              federal data allowed a more comprehensive, nationwide analysis of such


                              4
                              The FBI data on total NICS denials and disqualifying factors covered the time period
                              November 30, 1998, through October 7, 2001.




                              Page 38                                           GAO-02-720 Closing Loopholes in NICS
                                                                                               ATF000219
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20         PageID.307       Page 43 of 138

                          Appendix I: Objectives, Scope, and
                          Methodology




                          transactions, whereas data from the selected states were more limited. For
                          example, some states tracked the number of such transactions but not the
                          disqualifying factors involved, while other states had laws which allowed
                          additional time to complete transactions where the purchaser’s eligibility
                          could not be determined within 3 business days.




                          Page 39                                  GAO-02-720 Closing Loopholes in NICS
                                                                                 ATF000220
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20               PageID.308          Page 44 of 138


Appendix II: Eligibility to Possess Firearms
under Federal or State Law

                            In determining whether a person is ineligible to possess firearms,
                            applicable federal and state laws must be considered. While federal
                            eligibility restrictions generally apply in all the states, states may place
                            additional restrictions on possessing or purchasing firearms. Although
                            other factors come into play, decisions about a person’s eligibility to
                            possess firearms largely are based on an assessment of state criminal
                            history records.


                            Under federal firearms law, the factors that make a person ineligible to
Firearms Eligibility        possess (or receive) firearms are generally described in Title 18, Chapter
Restricted under            44, of the United States Code1—primarily Sections 922(g) and 922(n).
                            Ineligible persons include the following categories:
Federal and State Law
                            •   Convicted felons and persons under felony indictment or
                                information. A felony is generally defined as any federal, state, or
                                foreign offense punishable by imprisonment for a term exceeding 1
                                year. It does not include state offenses classified as misdemeanors and
                                for which the punishment is 2 years or less in prison. In addition, what
                                constitutes a conviction is to be determined by the laws of the
                                jurisdiction in which the criminal proceedings were held.
                            •   Fugitives from justice. A fugitive is generally defined as any person
                                who has fled from any state, either to avoid prosecution or to avoid
                                giving testimony in a criminal case. This definition includes persons
                                who, knowing criminal charges are pending, leave the state of
                                prosecution.
                            •   Unlawful drug users or persons addicted to a controlled
                                substance. This category includes persons who use controlled
                                substances and have lost the power of self control and persons
                                currently using controlled substances in a manner not prescribed by a
                                licensed physician. An inference of current use may be demonstrated
                                by a drug conviction or positive drug test within the past year, or by
                                multiple drug arrests during the past 5 years.
                            •   Illegal or unlawful aliens. This category includes aliens who are in
                                the United States without a valid immigrant, nonimmigrant, or parole
                                status, including aliens who entered the country without inspection and
                                authorization or whose authorized period of stay has expired. In
                                addition, certain other aliens lawfully admitted in nonimmigrant status
                                are also ineligible, unless they meet certain exceptions defined in
                                federal firearms law.


                            1
                            The Gun Control Act of 1968, Public Law 90-618 (as amended).




                            Page 40                                         GAO-02-720 Closing Loopholes in NICS
                                                                                           ATF000221
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                   PageID.309      Page 45 of 138

                          Appendix II: Eligibility to Possess Firearms
                          under Federal or State Law




                          •   Persons adjudicated mentally defective or committed to a
                              mental institution. Mental defectives are generally defined as
                              persons who have been determined by a court or other lawful authority
                              to be a danger to themselves or others or who lack the mental capacity
                              to manage their own affairs, including persons who have been found to
                              be insane by a court in a criminal case. Commitment to a mental
                              institution is generally defined as a formal commitment by a court or
                              other lawful authority, including commitment for mental illness or
                              other reasons such as drug use. It does not include persons voluntarily
                              admitted to a mental institution.
                          •   Persons who have renounced their U.S. citizenship. Persons
                              ineligible under this category must have renounced their citizenship
                              before a U.S. diplomatic or consular officer in a foreign country or
                              before an officer designated by the U.S. Attorney General when the
                              United States is at war.
                          •   Persons dishonorably discharged from the military. This category
                              includes separation from the U.S. armed forces by a dishonorable
                              discharge or dismissal adjudged by a general court-martial. It does not
                              include separation resulting from any other type of discharge.
                          •   Persons subject to a domestic violence restraining order. This
                              category includes persons who are subject to a court order that
                              prohibits harassing, stalking, or threatening an intimate partner or child
                              of an intimate partner, or placing such persons in reasonable fear of
                              bodily injury. The order must have been issued after a hearing for
                              which the person had actual notice and an opportunity to participate,
                              and the order must either find a credible threat to the intimate partner
                              or child, or by explicit terms prohibit the use, attempted use, or
                              threatened use of physical force.
                          •   Persons convicted of a domestic violence misdemeanor. This
                              category includes any federal, state, or local misdemeanor where the
                              offense involves the use or attempted use of physical force, or the
                              threatened use of a deadly weapon, committed by a current or former
                              spouse, parent, or guardian. To be considered ineligible, such persons
                              must have had counsel and a jury trial (if applicable), unless those
                              rights were waived.

                          In addition to federal law, states may have their own specific laws dealing
                          with eligibility to possess or purchase firearms. In some states, only the
                          federal eligibility restrictions apply; in other states, eligibility may go
                          beyond what is required under federal law. In the six states we visited, for
                          example:

                          •   California, a state which conducts all firearms checks under NICS,
                              prohibits the purchase of a firearm by persons convicted of certain



                          Page 41                                           GAO-02-720 Closing Loopholes in NICS
                                                                                          ATF000222
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                   PageID.310      Page 46 of 138

                            Appendix II: Eligibility to Possess Firearms
                            under Federal or State Law




                                misdemeanors—such as assault, battery, and criminal possession of a
                                firearm—for 10 years following the conviction.

                            •   Massachusetts, a nonparticipant state under NICS, prohibits possession
                                of firearms by anyone convicted of certain state-defined violent
                                crimes—whether felonies or misdemeanors.

                            •   Texas, a nonparticipant state under NICS, places no additional state
                                eligibility restrictions on prospective firearms purchasers.

                            •   Utah, a state which conducts all firearms checks under NICS, prohibits
                                any juvenile adjudicated as delinquent within the past 7 years for an
                                offense that would have been a felony if committed by an adult from
                                purchasing a firearm.


                            In practice, federal and state determinations about eligibility to possess
Criminal History a          firearms hinge largely upon a person’s criminal history, primarily whether
Key Element in              the individual has been convicted of a felony or a domestic violence
                            misdemeanor or has been arrested and/or convicted for drug-related
Determining                 offenses. For example, according to FBI data, NICS denied 199,720
Eligibility                 firearms purchases during roughly its first 3 years of operation (from Nov.
                            1998 to Oct. 2001). As shown in table 5, the vast majority of these
                            denials—almost 92 percent—were due to the purchasers’ criminal
                            histories.




                            Page 42                                           GAO-02-720 Closing Loopholes in NICS
                                                                                            ATF000223
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                          PageID.311             Page 47 of 138

                          Appendix II: Eligibility to Possess Firearms
                          under Federal or State Law




                          Table 5: Reasons Why NICS Denied Firearms Purchases (Nov. 30, 1998 through
                          Oct. 7, 2001)

                                                                                 Total number of
                              Disqualifying factor                              FBI NICS denials                 Percent of total
                              Criminal history                                           182,817                          91.5%
                                  Felony                                      126,945                             63.6
                                  Domestic violence misdemeanor                27,845                             13.9
                                  Drug abuse                                    9,898                              5.0
                                                         a
                                  Other criminal history                       18,129                              9.1
                              Fugitive from justice                                        5,620                              2.8
                              Mental defective                                               716                              0.4
                              Illegal/unlawful alien                                       1,178                              0.6
                              Dishonorable discharge                                         117                            0.06
                              Citizenship renounced                                           14                            0.01
                              Domestic violence restraining order                          7,647                              3.8
                                                         b
                              Other disqualifying factor                                   1,611                              0.8
                              Total                                                      199,720                           100%
                          Note: Percentages may not equal 100 due to rounding.
                          a
                           “Other criminal history” includes denials due to (1) a state prohibitor, (2) multiple convictions for
                          driving under the influence, and (3) arrest warrants that were not in the FBI’s National Crime
                          Information Center database.
                          b
                           “Other disqualifying factor” includes denials due to other noncriminal prohibitors, such as state
                          protection orders.
                          Source: FBI NICS Program Office.


                          In a July 2001 report on the implementation of the Brady Act and NICS,
                          BJS reported similar data for state and local agencies that conduct
                          firearms purchase background checks.2 Specifically, during the year 2000,
                          just over 66 percent of all state and local firearms purchase denials were
                          denied due to felony convictions, felony indictments, or domestic violence
                          convictions.

                          The number of criminal history records maintained by the FBI and the
                          states is enormous—and continues to grow. As shown in table 6,
                          according to BJS, there were over 62 million criminal history records in
                          the United States as of December 1999.3 The vast majority of these


                          2
                           Department of Justice, BJS, Background Checks for Firearm Transfers, 2000, NCJ-187985
                          (Washington, D.C.: July 2001).
                          3
                           Department of Justice, BJS, Survey of State Criminal History Information Systems,
                          1999, NCJ-184793 (Washington, D.C.: Oct. 2000).




                          Page 43                                                     GAO-02-720 Closing Loopholes in NICS
                                                                                                        ATF000224
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                       PageID.312        Page 48 of 138

                          Appendix II: Eligibility to Possess Firearms
                          under Federal or State Law




                          records—about 95 percent—were generated by the states.4 Furthermore,
                          the total number of criminal history records increased by over 23 percent
                          between 1993—the year the Brady Act was passed—and 1999.

                          Table 6: Number of Criminal History Records in the United States (as of Dec. 31,
                          1999)

                                                                              Total criminal                  Percent
                                                                            history records                   of total
                              U.S. total                                         62,389,214
                                 State                                           59,183,600                     94.9%
                                 Federal                                          3,152,069                        5.1
                                         a
                                 Foreign                                              53,545                       0.1
                              Selected states
                                 California                                        6,166,000                     9.9%
                                 Florida                                           3,754,200                       6.0
                                 Massachusetts                                     2,530,000                       4.1
                                 Michigan                                          1,259,500                       2.0
                                 Texas                                             6,157,100                       9.9
                                 Utah                                                392,800                       0.6
                          Note: Percentages may not equal 100 due to rounding.
                          a
                          Includes records on foreign fugitives and deported felons.
                          Source: BJS.


                          As noted previously, most NICS denials are based on criminal history
                          records. As table 6 indicates, these criminal history records are generated
                          predominantly by the states and are maintained in state criminal history
                          repositories. As such, NICS must rely on the accuracy of state criminal
                          history records in making decisions about the eligibility of prospective
                          firearms purchasers.




                          4
                           More recently, BJS reported that the total number of state criminal history records had
                          increased to almost 64 million, as of July 2001.




                          Page 44                                                 GAO-02-720 Closing Loopholes in NICS
                                                                                                ATF000225
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                   PageID.313          Page 49 of 138


Appendix III: Restoration of Gun Ownership
Rights

                            This appendix discusses (1) how federal firearms law recognizes certain
                            state methods of restoring gun ownership rights, (2) national overview
                            information on the availability of these methods throughout the states, and
                            (3) the extent to which these methods have been used by the six states we
                            studied—California, Florida, Massachusetts, Michigan, Texas, and Utah.


                            Persons prohibited from possessing firearms due to a state criminal
Federal Law                 conviction may, under state laws, have those rights restored by the state in
Recognizes State            which the criminal offense occurred.1 Certain types of state actions that
                            serve to restore firearms rights are also recognized under federal law as a
Methods of Restoring        restoration of the federal right to possess firearms. This recognition arises
Gun Ownership               out of the meaning of the term conviction—that is, federal law states that
Rights                      what constitutes a conviction is to be determined by the law of the
                            jurisdiction in which the criminal proceedings were held. More
                            importantly, federal law specifies that any conviction that has been
                            expunged or set aside, or for which the person has been pardoned or has
                            had his civil rights restored, is not considered a conviction for firearms
                            eligibility purposes unless the expungement, pardon, or restoration
                            expressly prohibits the person from possessing firearms.2 Thus, federal
                            firearms law recognizes state use of any of the four specified restoration
                            methods to restore gun ownership rights to persons disqualified due to a
                            state criminal conviction.3

                            Because relief from firearms disabilities is no longer readily available at
                            the federal level,4 individuals convicted of disqualifying criminal offenses



                            1
                             Regarding federal criminal convictions, in Beecham v. United States 511 U.S. 368 (1994),
                            the U.S. Supreme Court held that federal offenders can have their firearms rights restored
                            only through a federal restoration action, such as a presidential pardon, and not a state
                            restoration action.
                            2
                             18 U.S.C. § 921(a)(20) applies this definition to felony convictions (i.e., crimes punishable
                            for a term exceeding 1 year); subsection (a)(33) applies this definition to domestic violence
                            misdemeanor convictions.
                            3
                             The provisions of 18 U.S.C. § 921 regarding restoration of firearms rights apply only to
                            criminal convictions, as previously defined. Section 921 does not address state restoration
                            for noncriminal firearms disqualifiers, such as mental disability or drug addiction.
                            4
                             Since October 1992, Congress has prohibited Treasury from expending appropriated funds
                            to act upon petitions for relief from federal firearms disabilities under its authority at 18
                            U.S.C. § 925. Regarding federal crimes, however, relief from firearms disabilities may be
                            obtained through a presidential pardon, under Article II, Section 2, of the United States
                            Constitution.




                            Page 45                                             GAO-02-720 Closing Loopholes in NICS
                                                                                                ATF000226
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.314       Page 50 of 138

                          Appendix III: Restoration of Gun Ownership
                          Rights




                          turn to the states for restoration of gun ownership rights, through one of
                          the four methods recognized by federal law—pardon, expungement, set-
                          aside, or restoration of civil rights. States use these methods to restore
                          firearms rights, as well as any civil rights—such as the right to vote, hold
                          office, and serve on a jury—lost as a result of criminal offenses. Each of
                          these methods can have a different impact on the disqualifying record, as
                          well as the extent to which firearms or civil rights are restored, as
                          described in the next section.

                          •   Pardon – A pardon is, in general, an executive action that typically
                              mitigates the punishment the law demands for an offense and restores
                              any or all of the rights and privileges forfeited on account of the
                              offense. The power to pardon for state crimes is generally vested in
                              state governors or delegated to state pardon boards. An unconditional
                              or full pardon generally absolves the offender from all legal
                              consequences, direct or collateral, of the crime and conviction and
                              generally restores civil rights.5 A conditional or partial pardon may
                              require certain actions on the part of the offender or may absolve only
                              a portion of the legal consequences of the crime. States vary in how
                              they document pardon actions in their criminal history record systems.
                              Most states retain records on the original offense, noting the pardon on
                              the criminal history record, while some destroy or seal all records
                              pertaining to the offense.

                          •   Expungement – An expungement (or erasure) is a procedure whereby
                              a court orders the annulment or destruction of arrest records or other
                              court proceedings, such as a criminal conviction, provided certain
                              conditions are met. When a conviction record is expunged, it may allow
                              the offender to say, under certain circumstances, that he or she has
                              never been convicted; expungement may not, however, automatically
                              restore the offender’s firearms rights. Expungement can also result in
                              the sealing of a record, but whereas certain parties can still examine an
                              erased record, a sealed record can generally be examined only by court
                              order. Expungement and sealing of records are usually provided for by
                              statute for juvenile records, but may also apply to less serious records,
                              such as arrest records for persons acquitted at trial or whose arrest
                              was deemed by a court to be unlawful. Some states require the passage
                              of a certain period of time before an offender can apply for


                          5
                           A pardon does not necessarily overcome licensing qualifications for employment or
                          occupation purposes, such as the requirement of “good moral behavior.” Thus, pardoned
                          offenders may still be barred from employment in certain occupations (e.g., law,
                          contracting) that have such licensing requirements.




                          Page 46                                         GAO-02-720 Closing Loopholes in NICS
                                                                                         ATF000227
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.315         Page 51 of 138

                            Appendix III: Restoration of Gun Ownership
                            Rights




                                expungement. Some states destroy expunged criminal records, while
                                others note the action in the record or seal the record.

                            •   Set-Aside – A set-aside is an action that annuls or revokes a previously
                                issued judgment or order—such as a felony conviction. To set-aside a
                                judgment is to make it void or of no effect and to deprive it of all force
                                and operation as to future transactions. The majority of states note a
                                set-aside in the offender’s criminal record; a few destroy the criminal
                                record.

                            •   Restoration of Civil Rights – Just as state law may impose certain
                                civil and collateral disabilities on criminal offenders, it may also make
                                available procedures to remove those disabilities and restore any rights
                                that were lost upon conviction. In some states, civil and collateral (e.g.,
                                firearms) rights may be restored automatically upon completion of
                                sentence or upon the passage of time, as provided for by statute; in
                                other states, restoration of rights may require an administrative or
                                judicial act, which may be based on evidence of rehabilitation. Most
                                states note the restoration in the offender’s criminal record, while a
                                few may destroy the record.


                            As mentioned previously, persons prohibited from possessing firearms due
National Overview on        to a state criminal conviction may have those rights restored by the state
State Methods to            in which the offense occurred, through any of four specified methods
                            prescribed in federal firearms law—pardon, expungement, set-aside, and
Restore Gun                 restoration of civil rights. Each of these four methods can have a different
Ownership Rights            effect on a prohibited person’s underlying criminal conviction and the
                            extent to which firearms rights are restored. Recent studies have shown
                            that states vary in terms of (1) the restoration methods they employ, (2)
                            the laws and procedures they have in place to implement those restoration
                            methods, and (3) the underlying effect they impose on the criminal record.

                            In 1996, the U.S. Office of the Pardon Attorney reported on the availability
                            of restoration methods among states for felony offenders6 and found that
                            states vary in terms of the methods available for relief as well the laws
                            they have in place to govern these methods. The variation in procedures
                            was so great that the Office of the Pardon Attorney characterized state
                            laws as a national “crazy-quilt” of disqualifications and restoration


                            6
                            Department of Justice, Office of the Pardon Attorney, Civil Disabilities of Convicted
                            Felons: A State-by-State Survey (Washington, D.C.: Oct. 1996).




                            Page 47                                           GAO-02-720 Closing Loopholes in NICS
                                                                                             ATF000228
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.316      Page 52 of 138

                          Appendix III: Restoration of Gun Ownership
                          Rights




                          procedures. The report also identified disagreement among agencies as to
                          how the laws in particular jurisdictions should be interpreted and applied.
                          Moreover, the Office of the Pardon Attorney found that a restoration of
                          civil rights under state law—even through a governor’s pardon—does not
                          necessarily restore firearms privileges.

                          Despite considerable variation among states, the Office of the Pardon
                          Attorney determined that state laws regarding the loss and restoration of
                          civil rights could be characterized in terms of the following five patterns:

                          •   Civil rights are not lost upon conviction, or civil rights are lost when
                              the offender is incarcerated and automatically restored upon release.
                          •   Rights are lost upon conviction, then are automatically restored after
                              completion of sentence, either through passage of time or by obtaining
                              a certificate of discharge from the sentence.
                          •   Rights are restored through judicial or administrative procedure, which
                              typically requires completion of sentence and a waiting period and may
                              also require proof of rehabilitation.
                          •   Rights are restored only by pardon.
                          •   Rights are permanently lost and cannot be restored.

                          Other studies of restoration of civil rights provide context as to the range
                          and use of restoration methods by states and the effect these methods
                          have on disqualifying criminal convictions. For example, a 1997 study
                          regarding the legal consequences of felony convictions compared the
                          availability of restoration methods among states in 1996 with the
                          availability of methods 10 years earlier in 1986.7 Researchers found that,
                          during those 10 years, states did not increase the number of restoration
                          methods available to former offenders to restore civil rights. The study
                          reported that in 1996 the availability of restoration methods among states
                          was as follows:

                          •   All 50 states allowed for pardons. In 22 states, the decision to pardon
                              rested with the governor; in 16 states, the decision was shared between
                              the governor and a board of pardons; in 11 states the decision rested
                              with the board of pardons; and in 1 state, the decision required an act
                              of the state’s general assembly.



                          7
                           “Reducing the Legal Consequences of a Felony Conviction: A National Survey of State
                          Statutes Ten Years Later,” International Journal of Comparative and Applied Criminal
                          Justice, Vol. 21, No. 1 (Spring 1997).




                          Page 48                                         GAO-02-720 Closing Loopholes in NICS
                                                                                        ATF000229
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.317       Page 53 of 138

                          Appendix III: Restoration of Gun Ownership
                          Rights




                          •   27 states had some method of felony record expungement (including
                              sealing, annulment, and withheld or deferred judgments). In 9 of the 27
                              states, the law provided for general expungement or related legal
                              actions. In the other 18 states, the expungement statutes contained
                              specific eligibility requirements for the sealing of criminal records.
                          •   42 states statutorily provided for automatic restoration of all or some
                              civil rights for felony offenders. In 22 of the 42 states, the law restored
                              one or more civil rights after completion of sentence. In the other 20
                              states, an existing general statute restored civil rights.

                          In October 2000, BJS reported on the status of state criminal history
                          information systems.8 In its report, BJS included the results of a survey,
                          taken in 1999, on the policies and practices of state criminal history
                          repositories with respect to the four restoration methods, showing how
                          each of the methods affected states’ treatment of the underlying criminal
                          history record. This survey showed that in 1999:

                          •   49 states reported statutes that provided for the granting of pardons. In
                              43 of the states, the pardon was to be noted in the criminal history
                              record; in 3 states, the record was to be destroyed; in 1 state, the record
                              was to be sealed; and 2 states did not indicate how pardons were
                              treated in terms of criminal history records.
                          •   21 states had statutes providing for the expungement of felony
                              convictions. In 9 of the states, an expunged criminal history record was
                              to be destroyed; in 7 states, the expungement was to be noted in the
                              criminal record; and in 5 states, the record was to be sealed. In two
                              other states, state law did not specifically provide for expungement,
                              but allowed records to be destroyed or sealed based on a court order.
                          •   40 states had statutes that provided for the set aside of felony
                              convictions. In 33 of the states, the set-aside was to be noted in the
                              criminal record; in 3 states, the record was to be destroyed; in 1 state,
                              the record was to be sealed; and 3 states did not indicate how set-aside
                              records were to be treated by the state repository.
                          •   41 states had legal provisions that provided for the restoration of a
                              convicted felon’s civil rights. In 33 of the states, the restoration was to
                              be noted in the criminal history record; in 3 states, the record was to be
                              destroyed; in 1 state, the record was to be sealed; in 2 states,
                              restoration was not tracked or no action was taken; and 2 states did not
                              indicate how restoration records were to be treated.



                          8
                           Department of Justice, BJS, Survey of State Criminal History Information Systems,
                          1999, NCJ-184793 (Washington, D.C.: Oct. 2000).




                          Page 49                                         GAO-02-720 Closing Loopholes in NICS
                                                                                         ATF000230
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.318         Page 54 of 138

                            Appendix III: Restoration of Gun Ownership
                            Rights




                            To obtain more detailed information regarding restoration of gun
Information on              ownership rights, we reviewed state laws and procedures in six states—
Restoration of Gun          California, Florida, Massachusetts, Michigan, Texas, and Utah. Each of the
                            six states we visited provided for the restoration of gun ownership rights
Ownership Rights in         through one or more of the four specified methods.9 Pardon was the most
Selected States             commonly utilized method, with all six states employing some form of
                            pardon—either full or conditional—that restored gun ownership rights to
                            previously ineligible persons. Expungement—available only in Utah—was
                            the least commonly available method of restoring gun ownership rights.

                            For purposes of our study, we identified state laws and procedures to
                            restore state firearms rights that may, in turn, also restore federal firearms
                            rights by means of the four methods recognized under 18 U.S.C § 921.10 In
                            addition to identifying state actions that fully restore state and federal gun
                            ownership rights, we also identified certain state restoration actions that
                            only partially restore such rights. In the category of “restoration of civil
                            rights,” some actions that restore state gun ownership rights do not restore
                            federal firearms rights, because they do not provide full relief from
                            disabilities—that is, they do not also restore civil rights (as prescribed in
                            18 U.S.C. § 921). Other state restoration actions do not restore federal
                            firearms rights because civil rights were lost as a result of a noncriminal
                            disqualifier (such restorations are not recognized under 18 U.S.C. § 921).
                            Nevertheless, we present the information here in order to illustrate the
                            complexity of state restoration laws and procedures and the interaction
                            between state and federal firearms laws.

                            Regarding the specific state laws and procedures for restoring gun
                            ownership rights, the six states differed primarily in three areas: (1) the
                            processes for application of and approval for relief, (2) the conditions or
                            criteria under which a prohibited person was eligible to receive relief, and
                            (3) the effect restoration methods have on firearms rights. Table 7 shows
                            the differences among the six states in these three areas.




                            9
                             We focused on those restoration methods provided for by state statute. Gun ownership
                            rights may also be restored by court actions—most notable, where convictions are “set
                            aside” by an appellate court for reasons of procedural or substantive error, which would
                            nullify the conviction and restore any rights lost as a result of the conviction.
                            10
                             In some cases, these four restoration methods may also be used to restore other rights—
                            such as civil rights—lost as a result of a state criminal conviction.




                            Page 50                                           GAO-02-720 Closing Loopholes in NICS
                                                                                              ATF000231
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                               PageID.319           Page 55 of 138

                                        Appendix III: Restoration of Gun Ownership
                                        Rights




Table 7: Summary Information on Laws and Procedures Regarding Restoration of Gun Ownership Rights in Selected States

                 Method of             Selected eligibility              Application and                Effect on gun
State            restoration           criteria                          approval process               ownership rights
           a
California       • Full pardon         Available 10 years after          Residents apply to the         For misdemeanors and
                                       completion of sentence, but       court for a certificate of     felonies not involving a
                                       time limit may be waived by       rehabilitation, which is       dangerous weapon, restores
                                       governor.                         reviewed by the governor,      all state and federal firearms
                                                                         or apply directly to the       rights.
                                       Available for felonies and        governor; out-of-state
                                       certain registrable               applicants apply directly to   For felonies involving a
                                       misdemeanor sex offenses.         the governor’s office.         dangerous weapon, does not
                                                                                                        restore state or federal
                                       Must have a clean criminal        All applicants subject to      firearms rights.
                                       record subsequent to              background checks.
                                       offense and good moral                                           Pardons without certificate of
                                       character.                                                       rehabilitation must include
                                                                                                        specific language restoring
                                                                                                        firearms rights.
                 •   Restoration       Available 5 years following       Automatic—no application       Restores state firearms rights.
                     of civil rights   release from confinement for      or approval required.
                                       certain mental health                                            Does not restore federal
                                       disqualifications.                                               firearms rights.
                                       Available 10 years after          Automatic—no application       Restores state firearms rights.
                                       completion of sentence for        or approval required.
                                       certain misdemeanors.                                            Does not restore federal
                                                                                                        firearms rights.
          b
Florida          •   Full pardon       Available 10 years after          Applicants apply to state      Restores all state and federal
                                       completion of sentence for        pardon board and are           firearms rights.
                                       felonies and domestic             subject to background
                                       violence misdemeanors.            check and screening.

                                       Must be a Florida resident;       All pardons, except in
                                       cannot have more than             cases of treason, are
                                       $1,000 in criminal or traffic     approved by state review
                                       infraction penalties.             panel led by the governor.

                                       Not available for
                                       impeachment; available for
                                       treason by legislative
                                       approval.
                 •   Restoration       Available for felonies,           Same as full pardon.           Restores all state and federal
                     of civil rights   8 years after completion of                                      firearms rights.
                                       sentence.

                                       All other criteria same as full
                                       pardon.




                                        Page 51                                               GAO-02-720 Closing Loopholes in NICS
                                                                                                               ATF000232
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                               PageID.320         Page 56 of 138

                                         Appendix III: Restoration of Gun Ownership
                                         Rights




                  Method of             Selected eligibility            Application and              Effect on gun
State             restoration           criteria                        approval process             ownership rights
              c
Massachusetts     • Full pardon         Pardons usually not             Applicants apply to state    Restores all state and federal
                                        available for certain felony    parole board and are         firearms rights.
                                        offenses.                       subject to background
                                                                        check; must demonstrate
                                        Must show compelling need,      that police will grant a
                                        have a clean criminal record    firearms permit.
                                        subsequent to offense, and
                                        demonstrate good                Pardons approved by
                                        citizenship.                    governor-led review panel.
                  •   Restoration       After release from              Applicants apply to local    Restores state firearms rights.
                      of civil rights   confinement for mental          police for state handgun
                                        health disqualifier, with       permit, with physician’s     Does not restore federal
                                        affidavit from physician.       affidavit.                   firearms rights.
                                        5 years after completion of     Automatic—no application     Restores state firearms rights
                                        sentence for nonviolent         or approval required.        for long guns only.
                                        felonies and misdemeanors.
                                                                                                     Does not restore federal
                                        Not available for crimes                                     firearms rights.
                                        involving trafficking of
                                        controlled substances.
Michigan          •   Full pardon       Not available for               Applicants apply to state    Restores all state and federal
                                        impeachment.                    and are subject to a         firearms rights.
                                                                        background check.

                                                                        Pardons approved by the
                                                                        governor.
                  •   Set-aside         5 years after completion of     Applicants petition court of For misdemeanors, restores
                                        sentence for misdemeanor        record and are subject to    all state and federal firearms
                                        and specified felony            a background check.          rights.
                                        convictions.
                                                                                                     For felonies, restores state
                                        Cannot have more than one                                    rights to purchase and
                                        felony conviction.                                           possess firearms; does not
                                                                                                     restore federal firearms rights.
                  •   Restoration       3 years after completion of     Automatic—no application     Restores state firearms rights.
                      of civil rights   sentence for low-grade or       or approval required.
                                        nonviolent felonies.                                       Does not restore federal
                                                                                                   firearms rights.
                                        5 years after completion of     Applicants apply to County Restores state firearms rights.
                                        sentence for specified          Concealed Weapons
                                        felonies (e.g., arson).         Licensing Board.           Does not restore federal
                                                                                                   firearms rights.
        d
Texas             •   Full pardon and   Full pardon not available for   Applicants apply to state  Restores all state and federal
                      pardon for        impeachment; available for      pardon board and undergo firearms rights.
                      innocence         treason with legislative        a background check.
                                        approval.
                                                                        Pardons approved by
                                                                        governor with board
                                                                        recommendation.




                                         Page 52                                             GAO-02-720 Closing Loopholes in NICS
                                                                                                            ATF000233
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                           PageID.321           Page 57 of 138

                                     Appendix III: Restoration of Gun Ownership
                                     Rights




             Method of              Selected eligibility            Application and                Effect on gun
State        restoration            criteria                        approval process               ownership rights
             • Firearms authority   3 years after completion of     Applicants can apply to        Restores all state and federal
               pardon               sentence, only in extreme       local sheriff or state         firearms rights.
                                    conditions that prevent         pardon board.
                                    livelihood.
                                                                    Approved by the
                                    Not available for offenses      governor.
                                    involving violence, drugs, or
                                    firearms. Must have clean
                                    record, other than the
                                    offense in question.

                                    Applicants must obtain or
                                    apply for a state pardon and
                                    apply to U.S. Secretary of
                                    the Treasury for federal relief
                                    from disabilities.
             •   Set-aside          Must fulfill conditions of      Applicants apply to court      Restores all state and federal
                                    probation.                      of jurisdiction.               firearms rights.

                                    Not available for registered
                                    sex offenders, intoxication
                                    convictions, and state jail
                                    felonies.
             •   Restoration        5 years after completion of     Automatic—no application       For misdemeanors, restores
                 of civil rights    sentence for felonies and       or approval required.          state firearms rights.
                                    domestic violence                                              Does not restore federal
                                    misdemeanors.                                                  firearms rights.

                                                                                                   For felonies, restores state
                                                                                                   firearms rights only for
                                                                                                   possession in the home.
                                                                                                   Does not restore federal
                                                                                                   firearms rights.
       e
Utah         •   Full pardon        5 years after completion of     Applicants apply to and        Restores all state and federal
                                    sentence, after all other       are approved by state          firearms rights.
                                    judicial remedies, including    board, and are subject to
                                    expungement, have been          background checks.
                                    exhausted.
             •   Expungement        3 to 15 years after             Applicants apply to            Restores all state and federal
                                    completion of sentence,         original court of record for   firearms rights.
                                    depending on offense.           approval, subject to
                                                                    background check by
                                    Cannot have more than two       state agency.
                                    convictions—only one
                                    felony—or prior
                                    expungements.

                                    Not available for registrable
                                    sex offenses and serious
                                    felonies.




                                     Page 53                                              GAO-02-720 Closing Loopholes in NICS
                                                                                                          ATF000234
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                        PageID.322             Page 58 of 138

                          Appendix III: Restoration of Gun Ownership
                          Rights




                          Note: “Completion of sentence” generally refers to completion of incarceration or release from
                          supervision or probation, whichever occurs later.
                          a
                          California recognizes expungements only for criminal records expunged before September 15, 1961.
                          b
                           Florida also restores firearms rights in cases of deferred adjudication or suspended sentence—for
                          felonies and domestic violence misdemeanors—3 years after completion of probation or other court-
                          imposed condition.
                          c
                            Massachusetts also allows sealing of records—and the restoration of firearms rights—for a first-time
                          misdemeanor drug (possession) conviction.
                          d
                           In Texas, persons who are pardoned are also entitled to have records related to the pardoned
                          conviction expunged.
                          e
                           Utah also allows criminal records to be set aside under certain circumstances, which make the
                          records eligible for expungement and the individual eligible for restoration of gun ownership rights.
                          Source: GAO’s analysis of state documents and discussions with state officials.


                          The six states we reviewed differed in the processes they have in place for
                          restoring firearms rights. Most of the states either provide for automatic
                          restoration of firearms rights for certain criminal disqualifications, or
                          require an administrative or judicial petition to restore those rights. For
                          example, California employs automatic restoration for persons convicted
                          of certain misdemeanor offenses, 10 years following completion of
                          sentence. Michigan, on the other hand, employs both procedures: persons
                          convicted of low-grade or nonviolent offenses have their rights restored
                          automatically 3 years after completing their sentence, while persons
                          convicted of more serious felonies—such as arson or drug-related
                          felonies—must apply to their County Concealed Weapons Licensing Board
                          for relief 5 years after completing their sentence. In contrast, Utah has no
                          separate provision for restoring firearms rights—individuals in that state
                          must apply for a pardon or an expungement. States also differed in the
                          processes they use for reviewing and awarding pardons. For example, in
                          California, pardons are approved by the governor; in Utah, pardons are
                          approved by a state pardon board; and in Massachusetts, pardons are
                          approved by a review panel, which includes the governor.

                          All of the six states we visited require applicants to meet certain eligibility
                          criteria—depending on the type of restoration method—to qualify for
                          firearms relief, such as the passage of time or the absence of additional
                          convictions. For example, persons in Florida must wait 10 years following
                          the completion of their sentence to apply for a full pardon or 8 years to
                          apply for a restoration of firearms authority. Persons convicted in
                          Michigan of specific felonies—for example, arson—must wait 5 years after
                          the completion of their sentence to apply for relief from their County
                          Concealed Weapons Licensing Board. Many of the states also restrict the
                          types of offenses for which the state will grant relief. For example,



                          Page 54                                                   GAO-02-720 Closing Loopholes in NICS
                                                                                                      ATF000235
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.323         Page 59 of 138

                          Appendix III: Restoration of Gun Ownership
                          Rights




                          California automatically restores firearms rights to offenders convicted of
                          certain misdemeanors—but not felonies—10 years after completion of
                          sentence. Some of the states also require that an applicant have no
                          additional convictions other than the offense in question. In Utah, only
                          certain offenders with two or fewer convictions—only one of which can
                          be a felony—can apply to have their criminal history record expunged.

                          In four of the states we reviewed—California, Massachusetts, Michigan,
                          and Texas—certain state restoration actions restore state gun ownership
                          rights, but do not restore federal firearms rights. As a result, persons in
                          these states who are authorized under state law to possess a firearm are
                          still prohibited from doing so under federal law. In California, for example,
                          state law automatically restores the state right to possess or purchase
                          firearms to certain persons who have been involuntarily committed to a
                          mental institution, 5 years after their release from confinement.11 This
                          restoration does not, however, restore federal firearms rights to persons
                          prohibited under this category. Under 18 U.S.C. § 921, state actions to
                          restore firearms rights are recognized as a restoration of federal firearms
                          rights only for persons who lost those rights as a result of criminal
                          disqualifiers (such as a felony conviction), as opposed to noncriminal
                          disqualifiers such as confinement to a mental institution.

                          In Massachusetts, ATF officials have determined that the operation of
                          state law is inconsistent with federal law in terms of restoring firearms
                          rights—both handgun and long gun rights—to persons who have been
                          adjudicated as mentally defective or involuntarily committed to a mental
                          institution. Under Massachusetts statute, persons prohibited under the
                          mental defectives category can seek to regain their state firearms rights if
                          they provide an affidavit from a registered physician attesting that they are
                          not disabled in a manner that should prevent them from possessing
                          firearms. However, according to ATF officials, the same principle that
                          prevents recognition of California’s mental health restoration statute
                          under federal firearms law also prevents recognition of Massachusetts’
                          mental health restoration statute. That is, the specified methods of
                          restoring firearms rights under 18 U.S.C. § 921 do not include state
                          restoration of firearms rights lost as a result of noncriminal
                          disqualifications.




                          11
                           California allows this restoration for persons who have been involuntarily committed for
                          14 days or less to a mental institution, which is a state firearms disqualification.




                          Page 55                                           GAO-02-720 Closing Loopholes in NICS
                                                                                           ATF000236
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                     PageID.324      Page 60 of 138

                          Appendix III: Restoration of Gun Ownership
                          Rights




                          Also in Massachusetts, state law restores the right to possess certain long
                          guns, but not handguns, to nonviolent offenders 5 years following the
                          completion of sentence. According to ATF officials, because this
                          restoration does not apply equally to both handgun and long gun rights, it
                          cannot be recognized under federal law as restoring firearms rights. This
                          stems from a ruling by the U.S. Supreme Court, Caron v. United States, in
                          which the court held that a state restoration action would not restore
                          federal firearms rights, if any restriction on an individual’s right to possess
                          firearms remained following the restoration.12 Similarly, in Michigan,
                          persons convicted of a nonviolent felony have their firearms rights
                          automatically restored 3 years after completion of sentence, subject to
                          certain conditions. However, the state’s concealed carry law prohibits
                          anyone convicted of a felony from ever obtaining a concealed carry
                          permit. According to ATF officials, because of this restriction on the right
                          to obtain a concealed carry permit, Michigan’s restoration only partially
                          restores firearms rights to persons convicted of a felony. As a result, Caron
                          also applies, and such restorations cannot be recognized as restoring
                          federal firearms rights.

                          Texas’ law restores—to varying degrees—state firearms rights that were
                          lost as a result of domestic violence misdemeanor and felony convictions.
                          The law automatically restores, 5 years after completion of sentence, all
                          state firearms rights to persons convicted of a domestic violence
                          misdemeanor. The law also allows persons convicted of a felony to
                          possess a firearm in their home 5 years after completion of sentence.
                          However, according to ATF officials, the state law does not restore federal
                          firearms rights for either category of offense—felony or misdemeanor—
                          because it does not also restore the offenders’ civil rights, as specified
                          under 18 U.S.C. § 921(a)(20).




                          12
                            Caron v. United States, 524 U.S. 308 (1998).




                          Page 56                                             GAO-02-720 Closing Loopholes in NICS
                                                                                            ATF000237
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.325       Page 61 of 138


Appendix IV: Handgun Concealed Carry
Permits

                            This appendix presents (1) a national overview of concealed carry permit
                            programs and (2) information about selected states’ permit programs—
                            including how states screen permit applicants, how they monitor the
                            eligibility of permit holders, and what actions states take to revoke permits
                            if the permit holders commit crimes.


                            Concealed carry laws allow gun owners, under certain conditions, to carry
National Overview of        a concealed loaded firearm in public. While there is no federal law
Concealed Carry             specifically addressing the issuance of concealed carry permits, 42 states
                            have passed laws allowing citizens to carry certain concealed firearms in
Permit Programs             public after obtaining a permit from state or local law enforcement
                            authorities. As shown in table 8:

                            •   Twenty-nine states are commonly known as “shall-issue” states, where
                                a concealed carry permit must be issued if no statutory reason for
                                denial is revealed during a background check of the applicant.
                            •   Thirteen states are known as “may-issue” states, where the police have
                                discretion to grant concealed carry permits to eligible individuals after
                                considering additional subjective prohibitors, such as the applicant’s
                                history, character, and intended purpose for carrying a firearm.
                            •   One state allows any legal gun owner to carry a concealed firearm
                                without a permit, under most circumstances.
                            •   In the remaining seven states, carrying a concealed firearm is generally
                                prohibited.




                            Page 57                                    GAO-02-720 Closing Loopholes in NICS
                                                                                     ATF000238
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                         PageID.326         Page 62 of 138

                                         Appendix IV: Handgun Concealed Carry
                                         Permits




Table 8: Status of States with Regard to Concealed Carry of Firearms (as of June 2002)

                                               Concealed carry allowed
                          Shall-issue            May-issue                                            Concealed carry
                          permit required        permit required       No permit required             prohibited
                                                      i
                                                         a
 Alabama
 Alaska                         i
 Arizona                        i
 Arkansas                       i
 California                                            i
 Colorado                                              i
                                                       i
                                                        a
 Connecticut
 Delaware                                              i
 Florida                        i
 Georgia                        i
 Hawaii                                                i
 Idaho                          i
 Illinois                                                                                                   i
 Indiana                        i
 Iowa                                                  i
 Kansas                                                                                                     i
 Kentucky                       i
 Louisiana                      i
 Maine                          i
 Maryland                                              i
 Massachusetts                                         i
 Michigan                       i
 Minnesota                                             i
 Mississippi                    i
 Missouri                                                                                                   i
 Montana                        i
 Nebraska                                                                                                   i
 Nevada                         i
 New Hampshire                  i
 New Jersey                                            i
 New Mexico                                                                                                 i
 New York                                              i
 North Carolina                 i
 North Dakota                   i
 Ohio                                                                                                       i
 Oklahoma                       i
 Oregon                         i
 Pennsylvania                   i
 Rhode Island                                          i
 South Carolina                 i




                                         Page 58                                         GAO-02-720 Closing Loopholes in NICS
                                                                                                       ATF000239
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                           PageID.327             Page 63 of 138

                                Appendix IV: Handgun Concealed Carry
                                Permits




                                       Concealed carry allowed
                  Shall-issue            May-issue                                                         Concealed carry
                  permit required        permit required       No permit required                          prohibited
South Dakota            i
Tennessee               i
Texas                   i
Utah                    i
Vermont                                                                        i
Virginia               i
Washington             i
West Virginia          i
Wisconsin                                                                                                         i
Wyoming                i
Total                  29                        13                            1                                  7
                                a
                                 Sources differ somewhat as to whether Alabama and Connecticut should be classified as “shall-
                                issue” or “may-issue” states. On the basis of our analysis of these states’ permit laws, we classified
                                these states as “may-issue” states.
                                Source: GAO’s analysis of state laws and information from The Brady Campaign to Prevent Gun
                                Violence, the National Rifle Association, the Firearms Law Center, and www.packing.org.


                                Federal law does not mandate that states establish certain eligibility
                                criteria for issuing concealed carry permits. As such, state laws generally
                                define the eligibility criteria that individuals must meet in order to obtain
                                and maintain a concealed carry permit. To better understand the
                                differences among states’ concealed carry laws, we visited six states. As
                                noted in table 8, four of the six states we visited—Florida, Michigan,
                                Texas, and Utah—were “shall-issue” permit states. The other two—
                                California and Massachusetts—were “may-issue” states. The following
                                sections provide a more detailed description of each state’s permit laws
                                and procedures for screening permit applicants, monitoring the eligibility
                                of permit applicants, and revoking permits if disqualifying offenses are
                                detected.




                                Page 59                                                   GAO-02-720 Closing Loopholes in NICS
                                                                                                            ATF000240
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.328          Page 64 of 138

                             Appendix IV: Handgun Concealed Carry
                             Permits




                             In the six states we visited, the concealed carry permit programs were
Screening,                   administered either at the state level or by local officials, depending on the
Monitoring, and              state. Administrative procedures generally included permit application,
                             applicant screening, and permit issuance, as well as permit monitoring and
Revocation                   revocation. All the states we visited had formal procedures for performing
Procedures for               background checks of permit applicants before issuing concealed carry
                             permits. However, the thoroughness and types of databases used during
Concealed Carry              background checks varied slightly. The states also had procedures in place
Permits among                for revoking permits once officials became aware, through monitoring
Selected States              efforts, that a permit holder had committed a disqualifying offense or
                             otherwise became ineligible to have a permit. However, once a permit was
                             revoked, only two of the states would ensure that permit holders returned
                             the permits to the revoking authority by seizing the permits. Also, only one
                             of the states provided for any enforcement penalties for failure to
                             surrender a revoked permit.


Screening Permit             Each of the states we visited requires applicants to fill out a form with
Applicants                   background information and previous criminal history, if any. In addition
                             to the information presented by the applicant, each state performs
                             independent background screening using a variety of federal and state
                             criminal and noncriminal information sources. To determine eligibility to
                             obtain a concealed carry permit, each state screened applicants based on
                             various disqualifiers outlined in federal and state law. In addition to the
                             federal firearms disqualifiers, such as prohibitions against convicted felons
                             and illegal aliens, the concealed carry laws in these states identified
                             additional disqualifiers—such as certain violent or firearms-related
                             misdemeanors (California and Michigan), driving under the influence
                             (Michigan), or the inability to demonstrate competency with a firearm in
                             an approved safety course (all states visited).1

                             As shown in table 9, in screening permit applicants for eligibility, the
                             permit-issuing entity in each state is to consult both federal and state
                             sources of criminal justice data. In all the selected states except Florida,
                             the issuing entity is either a state or local law enforcement agency;
                             Florida’s Department of State issues the permits, while the background
                             screening is performed by Florida’s Department of Law Enforcement. In



                             1
                              The screening disqualifiers also may provide grounds to revoke a permit once it has been
                             issued. Additional examples of state permit disqualifiers are discussed below in the section
                             on revoking permits.




                             Page 60                                            GAO-02-720 Closing Loopholes in NICS
                                                                                                ATF000241
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                                   PageID.329          Page 65 of 138

                                         Appendix IV: Handgun Concealed Carry
                                         Permits




                                         addition to name-based searches using both federal and state information
                                         sources, the states’ screening procedures also include fingerprint-based
                                         checks performed by the state and the FBI.

Table 9: Methods Used by Selected States to Screen Persons Applying for Concealed Carry Permits

                                              Information sources used for background screenings
                                                                                                                            Screening
State and type   Issuing                   Nationwide         State criminal      Other state        Local                  process time
of permit        entity                    databases          databases           records            records                limits
California       County sheriffs and               •                 •                   •                                  90 days
(may-issue)      police departments
Florida          Department of State               •                 •                   •                                  90 days
(shall-issue)    Division of Licensing
Massachusetts    Police departments                •                 •                   •                                  40 days
(may-issue)
Michigan         County                            •                 •                   •                •                 30 days
(shall-issue)    gun boards
                                                                                                                                      a
Texas            Department of Public              •                 •                                    •                 60 days
(shall-issue)    Safety
Utah             Department of Public              •                 •                   •                                  60 days
(shall-issue)    Safety
                                         a
                                          This period can be extended to 180 days for good cause. If no decision is reached within 30 days of
                                         the 180-day limit, the application is effectively denied.
                                         Source: GAO’s analysis of state documents and discussions with state officials.


                                         Specifically, with regard to nationwide sources of criminal and other
                                         disqualifying data, each state screens permit applicants against the three
                                         databases that make up the NICS system—the Interstate Identification
                                         Index, the National Crime Information Center, and the NICS Index. In
                                         addition, each state we visited queried its own state criminal history
                                         repository in reviewing permit applicants. The states also maintained other
                                         information sources that they consulted during the screening process. For
                                         example, all the states we visited reviewed records of fugitive warrants. In
                                         addition, most states reviewed listings of protection orders and mental
                                         health records. Also, some of the states consulted information sources
                                         unique to their respective states when screening permit applicants.
                                         California, for example, queried records on persons under supervisory
                                         release (i.e., on probation or parole), and Utah reviewed driver’s license
                                         records.

                                         Only two of the six states we visited included a check of local records as a
                                         routine portion of the permit-screening process. For instance, Texas law
                                         enforcement officials examine records kept at the local (county) level as a
                                         routine part of the concealed carry permit background investigation. A


                                         Page 61                                                 GAO-02-720 Closing Loopholes in NICS
                                                                                                                  ATF000242
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.330      Page 66 of 138

                             Appendix IV: Handgun Concealed Carry
                             Permits




                             Texas Department of Public Safety officer is to physically visit the local
                             courthouse in the county where the applicant resides to examine local
                             records. Also, local officials in Michigan are to check local records for
                             pending charges and ongoing investigations, in addition to records in
                             previous counties of residence if the concealed carry permit applicant has
                             lived in the present county only a short period of time. The remaining
                             states generally seek details from local records only when an automated
                             records search reveals a possible problem with incomplete data—for
                             example, a potentially disqualifying arrest without a disposition.

                             Another example of a difference in background screening processes
                             concerns time limits. All the states we visited have some time limitation
                             for the background check process specified in the state’s law. However,
                             Florida’s concealed carry permit law requires the state to issue the permit
                             after 90 days—even if the background check has not been completed—
                             unless the applicant is ineligible or has a potentially disqualifying arrest
                             without disposition information. According to Florida officials, this
                             situation could and does occur when the state does not receive fingerprint
                             results back from the FBI within the 90-day time limit. During fiscal year
                             2001, for example, 1,065 concealed carry permits were issued without a
                             completed background check. In these situations, if the permit holders are
                             later determined to be ineligible, the state must take action to revoke the
                             permits—which occurred 461 times between 1987 and 2001. In the other
                             states we visited, officials could use discretion in deciding whether or not
                             to issue a permit when the background screening could not be completed
                             within the time frames established by the respective state’s concealed
                             carry law.


Monitoring Permit Holders    Once concealed carry permits are issued, the states are to monitor permit
                             holders to ensure continued eligibility and, if needed, revoke the permits
                             of persons who become ineligible. Five of the six states we visited had
                             formal mechanisms in place for detecting a disqualifying criminal offense
                             or other disqualifying factors committed by permit holders. As shown in
                             table 10, these mechanisms include computerized matching of names of
                             concealed carry permit holders against state criminal records (Utah and
                             Florida), manual notifications to the state’s permit authority by the courts
                             when a concealed carry permit holder is convicted of a criminal offense
                             (Michigan), and point-of-purchase verification of a permit’s validity (Utah).




                             Page 62                                   GAO-02-720 Closing Loopholes in NICS
                                                                                     ATF000243
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                                    PageID.331             Page 67 of 138

                                         Appendix IV: Handgun Concealed Carry
                                         Permits




Table 10: Methods Used by Selected States to Monitor the Eligibility of Concealed Carry Permit Holders

                                                                     Permit-monitoring methods
                                                                                      Permit verification
                                     Automated                 Formal reporting       before NICS-exempt                         Informal
                                                                           a
                                     database checks           of offenses            firearms purchase                          monitoring
                                                                                                            b
California                                   •
Florida                                      •
Massachusetts                                                                                                                       •
                                                                                                        b
Michigan                                                                •
Texas                                        •
Utah                                         •                                                          •
                                         a
                                         Generally, on an informal basis, law enforcement officials in all six states can report offenses by
                                         permit holders to other state or local officials. However, this column refers to a formal, structured
                                         mechanism for reporting such offenses to the permit-issuing authority.
                                         b
                                          As mentioned previously, in California and Michigan, a concealed carry permit does not exempt the
                                         permit holder from a NICS background check when purchasing firearms. Therefore, no verification of
                                         the permit is necessary.
                                         Source: GAO’s analysis of state documents and discussions with state officials.


                                         With regard to automated database checks, two states—California and
                                         Texas—have procedures to continually match permit holders’ names
                                         against state criminal records. In Texas, for example, new criminal records
                                         are automatically matched against existing state records (including the
                                         database of permit holders) as they are added to the state criminal records
                                         repository. In two other states—Florida and Utah—state criminal records
                                         and other potentially disqualifying records are matched against the names
                                         of active permit holders on a periodic basis. Florida, for example,
                                         conducts periodic matches of permit holders against a variety of state
                                         databases and records, including criminal histories (weekly), protection
                                         orders and repeat violent offenders (daily), corrections records (monthly),
                                         and motor vehicle records (monthly). Utah conducts a daily computer
                                         check by matching records in the state criminal repository to the list of
                                         permit holders to determine if any of them have been charged with or
                                         convicted of a disqualifying offense. After Utah began daily matching in
                                         February 2000, the number of permits identified for revocation increased
                                         over 240 percent—from 75 revocations in 1999 to 256 revocations in 2000.

                                         Rather than automated monitoring processes, Michigan depends on a
                                         formal process of reporting offenses committed by concealed carry permit
                                         holders. That is, when a permit holder is charged with an offense that
                                         could potentially result in revocation of his or her permit, the applicable
                                         prosecutor is to notify the county gun board that issued the individual’s
                                         permit. Following prosecution, a court official is to notify the county gun



                                         Page 63                                                    GAO-02-720 Closing Loopholes in NICS
                                                                                                                      ATF000244
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.332        Page 68 of 138

                            Appendix IV: Handgun Concealed Carry
                            Permits




                            board about the results, including information about any disqualifying
                            conviction.

                            Massachusetts, on the other hand, has no formal statewide mechanism for
                            monitoring concealed carry permit holders for continued eligibility.
                            Rather, monitoring is done on an ad hoc basis, such as when one local law
                            enforcement entity requests information on a suspicious permit holder
                            from another locality. Local permit-issuing authorities (police
                            departments) have informal agreements regarding the sharing of criminal
                            records on permit holders to help facilitate this process. Massachusetts
                            officials told us they expect to have an automated system in place in the
                            future to more closely monitor permit holders.

                            Among the states we visited, Utah uniquely monitors its concealed carry
                            permit holders at the time of purchase of a firearm. That is, before selling
                            firearms to a permit holder, a gun dealer is required to verify the validity of
                            the permit presented, in order to allow the purchase to proceed without a
                            NICS background check (ATF has determined that Utah permits qualify to
                            exempt the permit holders from a NICS background check when
                            purchasing firearms). In the other states we visited—Florida,
                            Massachusetts, and Texas—where ATF allows certain concealed carry
                            permits to be presented in lieu of a NICS check, the gun dealer performs
                            only a visual inspection of the permit. In Utah, the dealer is to visually
                            inspect the permit and call the state’s Bureau of Criminal Identification to
                            verify that the permit is still valid and has not been revoked. Florida and
                            Texas officials commented that, without this provision in their state laws,
                            an individual conceivably could present a revoked concealed carry permit
                            and purchase a firearm without a NICS check.


Revoking Permits            After detecting a disqualifying criminal offense or other disqualifying
                            factor, all six states have similar procedures in place for revoking a
                            concealed carry permit. In addition to criminal offenses, a revocation
                            could also be warranted if the individual had developed a noncriminal
                            prohibition against carrying a concealed firearm (e.g., diagnosed with a
                            mental illness or subject to a domestic violence restraining order). As
                            shown in table 11, firearms prohibitions in all the states we visited
                            included federal disqualifiers, such as felony convictions, along with
                            additional prohibitions put in place by the states.




                            Page 64                                     GAO-02-720 Closing Loopholes in NICS
                                                                                      ATF000245
    Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                                          PageID.333         Page 69 of 138

                                          Appendix IV: Handgun Concealed Carry
                                          Permits




Table 11: Criteria Used by Selected States to Revoke Concealed Carry Permits

                                                                                                                     Revocation enforcement
                                   Firearms prohibitors leading to permit revocation                                        mechanisms
                                                                                                                     Civil or
                           Federal                Violent          Misdemeanor            Other                      criminal      Permit
                                                                         a                            b
                           prohibitors            crimes           crimes                 prohibitors                penalties     seizure
California                     •                                          •                                                                     •
Florida                        •                     •                    •
Massachusetts                  •                     •                    •                     •                           •                   •
Michigan                       •                                          •                     •
Texas                          •                                          •                     •
Utah                           •                     •                    •
                                          a
                                              These are misdemeanors other than domestic violence, which is one of the federal prohibitors.
                                          b
                                              These are other criminal or noncriminal activities not addressed under the federal prohibitors.
                                          c
                                           Massachusetts observes the federal prohibitors; however, state law is silent with regard to
                                          renunciation of citizenship and dishonorable discharge as criteria for revocation.

                                          Source: GAO’s analysis of state documents and discussions with state officials.


                                          Regarding additional prohibitors, three of the six states visited revoke a
                                          concealed carry permit for any violent offense—whether a felony or
                                          misdemeanor. In addition, all six states identified certain misdemeanor
                                          offenses that would result in revocation. Michigan, for example, designates
                                          specific misdemeanors as revocable offenses upon conviction—including
                                          driving under the influence, assault, child abuse, and various firearms-
                                          related offenses. Some of the states had other unique disqualifiers that
                                          could lead to revocation for their permit holders. For example, in
                                          Michigan, the concealed carry permit law generally provides that pending
                                          felony charges in any state or federal jurisdiction can result in permit
                                          suspension and revocation. Massachusetts is similar in that an arrest
                                          warrant in any jurisdiction—whether in state or out of state—will result in
                                          permit revocation.2 Texas also revokes permits for certain noncriminal
                                          activities—such as delinquency on taxes, student loans, or child support.

                                          Of the six states we visited, only Massachusetts had laws establishing any
                                          civil or criminal penalties if an individual failed to return a revoked permit
                                          to state authorities. If a person fails to return his or her revoked permit, as
                                          required by Massachusetts state law, the state may charge the individual


                                          2
                                           In contrast, to be considered a fugitive under federal firearms law—and thus prohibited
                                          from purchasing or possessing firearms—an individual must have fled the jurisdiction (i.e.,
                                          the state).




                                          Page 65                                                      GAO-02-720 Closing Loopholes in NICS
                                                                                                                        ATF000246
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20           PageID.334       Page 70 of 138

                          Appendix IV: Handgun Concealed Carry
                          Permits




                          with a misdemeanor offense punishable by a fine of up to $1,000 or a jail
                          term of up to 2-½ years. Massachusetts was also one of only two states
                          (California was the other) where we found that local permit-issuing
                          authorities would actively seek out and seize permits once they had been
                          revoked. Massachusetts law generally requires that revoked permits be
                          surrendered to the permit-issuing agency and, if not surrendered, the
                          licensing authority is to take possession of the permit and the permit
                          holders may be subject to civil or criminal penalties. In California,
                          although not a requirement in state law, local law enforcement officials
                          also told us that revoked permits are seized.

                          In contrast, state officials in Florida and Texas—two states with large
                          numbers of concealed carry permit holders—told us that they did not
                          actively seek out and recover revoked permits. Furthermore, neither state
                          has sanctions in place to force the return of revoked permits or otherwise
                          penalize permit holders who do not voluntarily surrender their revoked
                          permits. Data from Florida and Texas illustrate the extent to which
                          revoked permits are not surrendered.

                          •   In fiscal year 2001, Florida issued over 25,000 concealed carry permits.
                              Due to the 90-day limit on application processing mandated by state
                              law, 1,065 of these permits were issued before the background check
                              was completed. State officials later found that 18 of these persons were
                              ineligible to have a concealed carry permit and these permits were then
                              revoked. However, state officials told us that 7 of these persons did not
                              voluntarily surrender their revoked permits.
                          •   Although Texas officials did not have specific data, they estimated that
                              about 20 percent of all revoked permits are not recovered by the state.
                              Based on the total number of revocations (1,659) in Texas between
                              January 1996 and October 2001, this would represent an estimated total
                              of about 332 revoked permits that were not recovered.




                          Page 66                                    GAO-02-720 Closing Loopholes in NICS
                                                                                   ATF000247
  Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                PageID.335      Page 71 of 138


Appendix V: Domestic Violence Misdemeanor
Convictions

                            Among the federal firearms prohibitors, identifying domestic violence
                            misdemeanor convictions for purposes of firearms background checks
                            presents a unique challenge. Although the law establishing this prohibitor
                            was retroactive, domestic violence offenses have historically been
                            categorized as assaults, making it difficult to isolate domestic violence
                            misdemeanors from other nondisqualifying misdemeanors. In particular,
                            the complex federal definition of domestic violence misdemeanor requires
                            information about court proceedings that may not be immediately
                            available in automated criminal history records. Thus, additional manual
                            research may be necessary to determine whether a misdemeanor offense
                            constitutes a federal firearms prohibitor.

                            This appendix (1) provides details about the complex federal definition of
                            domestic violence misdemeanor; (2) presents national overview
                            information about the laws and procedures states have developed
                            regarding domestic violence offenses; and (3) summarizes specific laws
                            and procedures used in the six states we reviewed—California, Florida,
                            Massachusetts, Michigan, Texas, and Utah.


                            In September 1996, as part of the 1997 Omnibus Consolidated
Complex Federal             Appropriations Act, Congress banned the possession of firearms by
Definition of               individuals convicted of a misdemeanor crime of domestic violence.1 The
                            so-called Lautenberg Amendment amended the Gun Control Act of 1968 to
Domestic Violence           make it unlawful for any person convicted of a misdemeanor crime of
                            domestic violence to possess or receive firearms. As defined in the law, a
                            misdemeanor crime of domestic violence is an offense that is a
                            misdemeanor under federal or state law and has, as an element, the use or
                            attempted use of physical force or the threatened use of a deadly weapon,
                            committed by (1) a current or former spouse, parent, or guardian of the
                            victim; (2) a person with whom the victim shares a child in common; (3) a
                            person who is cohabiting with or has cohabited with the victim as a
                            spouse, parent, or guardian; or (4) a person similarly situated to a spouse,
                            parent, or guardian of the victim.

                            In addition to the detailed definitional criteria and elements of the offense,
                            the Lautenberg Amendment also prescribed a series of more complex
                            exceptions to the firearms prohibition. Under these exceptions, a person is



                            1
                            Section 658 of Public Law 104-208 (1996).




                            Page 67                                        GAO-02-720 Closing Loopholes in NICS
                                                                                         ATF000248
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                PageID.336       Page 72 of 138

                          Appendix V: Domestic Violence Misdemeanor
                          Convictions




                          not considered to be convicted of a domestic violence misdemeanor under
                          any of the following circumstances:

                          •   The person was not represented at trial by counsel (unless he or she
                              waived the right to counsel).
                          •   The person was entitled to a jury trial but the case was not tried by jury
                              (unless he or she waived the right to a jury trial).
                          •   The conviction was expunged or set-aside, or the person was pardoned
                              or had his or her civil rights restored (if the law of the applicable
                              jurisdiction provides for the loss of civil rights under such an offense)
                              and the person is not otherwise prohibited from possessing firearms or
                              ammunition.

                          Federal firearms regulations provide that the definition of domestic
                          violence includes any misdemeanor that meets the criteria, regardless of
                          whether the applicable state statute or local ordinance does or does not
                          define the offense as “domestic violence.” For example, a person
                          convicted of misdemeanor assault against his or her spouse would be
                          prohibited from receiving or possessing firearms under the law. Also, the
                          firearms prohibition applies to any disqualifying misdemeanor, regardless
                          of the court of record (federal, state, or local) where the conviction
                          occurred. In practice, most criminal history records are generated by the
                          states, not the federal government. As such, with respect to domestic
                          violence misdemeanors, the determination of a person’s eligibility to
                          purchase firearms is based largely on review of state criminal history
                          records and related documents.

                          As BJS stated in its February 2000 report on improving criminal history
                          records,2 identifying domestic violence misdemeanor convictions for
                          purposes of a firearms background check presents a unique challenge.
                          Although the law establishing this prohibiting category was retroactive,
                          domestic violence incidents have historically been categorized simply as
                          assaults, making it difficult to isolate them from other criminal history
                          records. In addition, where additional research is necessary, information
                          about misdemeanors may be more difficult to track down than felonies. In
                          its recent report on the use and management of criminal history records,3


                          2
                          Department of Justice, BJS, Continuing Criminal History Records Improvement
                          Evaluation: Final 1994-1998 Report, NCJ-179768 (Washington, D.C.: Feb. 2000).
                          3
                           Department of Justice, BJS, Use and Management of Criminal History Record
                          Information: A Comprehensive Report, 2001 Update, NCJ-187670 (Washington, D.C.: Dec.
                          2001).




                          Page 68                                        GAO-02-720 Closing Loopholes in NICS
                                                                                       ATF000249
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.337         Page 73 of 138

                             Appendix V: Domestic Violence Misdemeanor
                             Convictions




                             BJS noted that most state criminal repositories collect information only
                             about the most serious classes of misdemeanor offenses. Moreover, BJS
                             noted that the general lack of comprehensive misdemeanor arrest and
                             disposition data has already been identified as one of the major
                             deficiencies in state criminal history record systems. FBI NICS officials
                             confirmed that researching domestic violence misdemeanor convictions
                             can be laborious. It often involves manual research going back to the
                             original court records—and in some cases to arresting agency reports—to
                             verify what happened and who was involved, in order to determine
                             whether the offense constitutes a federal firearms prohibitor.


                             In general, domestic violence misdemeanor conviction records are
National Overview of         maintained, along with all other types of criminal records, in state criminal
Efforts to Identify          history repositories. Some states have developed specific systems or
                             procedures for identifying and collecting data on domestic violence
Domestic Violence            offenders, with the effect of making such records more easily identifiable
Offenders                    for law enforcement and for other purposes.


National Institute of        In a July 1996 report to Congress,4 the National Institute of Justice
Justice                      reported that many states were collecting data (or implementing systems
                             to collect data) on domestic and sexual violence offenses. According to
                             state survey results, 35 of 47 responding states and territories collected
                             domestic violence statistics annually; however, there was wide variation
                             among states with regard to what information was collected and how it
                             was gathered—reflecting the differences in how states approached these
                             issues and their existing structures for collecting general crime data. For
                             example, some states enacted specific domestic or family violence statutes
                             that clearly defined this as an offense; some states had not designated
                             domestic violence as a separate offense but had instituted reporting
                             systems for cases that could be characterized as such; in states with an
                             incident-based crime reporting system, some had derived domestic
                             violence crime statistics from the existing system; and in states lacking
                             incident-based capability, some had created domestic violence reporting
                             systems.




                             4
                              Department of Justice, National Institute of Justice, Domestic and Sexual Violence Data
                             Collection: A Report to Congress under the Violence Against Women Act, NCJ-161405
                             (Washington, D.C.: July 1996).




                             Page 69                                           GAO-02-720 Closing Loopholes in NICS
                                                                                              ATF000250
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.338          Page 74 of 138

                             Appendix V: Domestic Violence Misdemeanor
                             Convictions




                             An October 1999 update to the 1996 report5 on domestic and sexual
                             violence expanded on the original findings. With respect to law
                             enforcement databases—which collect data on offenses reported to or
                             arrests by local law enforcement agencies—34 states reported having
                             some type of law enforcement data collection system for domestic
                             violence. In discussing the key components of law enforcement databases,
                             the report stated that domestic violence offenses in these systems can be
                             identified through a number of methods—including relationship and
                             offense codes, flags, specific offense codes, and specific crime statutes.
                             For example, “flags”—typically a special line entry or box that is
                             checked—clearly designate an offense in the state’s criminal history
                             records as domestic violence, thus making these offenses easier to identify
                             for law enforcement purposes. Recognizing the advantages of these
                             systems, the report recommended, among other things, that states should
                             implement incident-based reporting systems that use nationally
                             compatible offense and relationship codes.


Institute for Law and        In October 2000, the Institute for Law and Justice—under a grant from the
Justice                      National Institute of Justice—reported on state domestic violence laws
                             from a law enforcement perspective.6 The report noted that criminal code
                             provisions for addressing domestic violence include both traditional
                             common law offenses—such as assault and battery—as well as provisions
                             that specifically criminalize domestic violence and related offenses.
                             Specifically, 37 states had enacted domestic battery laws to complement
                             common law assault and battery laws. These offenses can be classified as
                             misdemeanors or felonies, depending on the circumstances. According to
                             the report, the primary purpose of these laws is to provide enhanced
                             penalties, especially for repeat offenses. However, the laws also provide a
                             basis to more clearly identify domestic violence-related offenses within a
                             state’s criminal history records.

                             The report concluded that the states had adopted widely variant statutory
                             models for addressing domestic violence and that state legislation making
                             domestic violence a crime was “largely a hodge-podge of differing
                             provisions.” To address these issues, the report identified certain model


                             5
                             Justice Research and Statistics Association, Domestic Violence and Sexual Assault Data
                             Collection Systems in the States (Washington, D.C.: Oct. 1999).
                             6
                              Institute for Law and Justice, A Review of State Domestic Violence-Related Legislation: A
                             Law Enforcement and Prosecution Perspective (Alexandria, Va.: Oct. 31, 2000).




                             Page 70                                           GAO-02-720 Closing Loopholes in NICS
                                                                                              ATF000251
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.339         Page 75 of 138

                               Appendix V: Domestic Violence Misdemeanor
                               Convictions




                               legislative guidelines that states could follow in revamping their domestic
                               violence laws. With respect to criminal law provisions, these guidelines
                               included, among other things, the establishment of specific state domestic
                               violence assault and battery offenses.


Bureau of Justice Statistics   In April 2002, BJS issued its latest in a series of surveys of state
                               procedures for firearms sales.7 Among other things, BJS surveyed the
                               states to determine what automated or manual databases maintained by
                               state agencies were normally available to checking agencies during the
                               course of firearms background checks. As of June 2001, BJS found that all
                               50 states had established criminal history databases containing—at a
                               minimum—felony arrests and convictions and, in some cases, dispositions
                               and other data on domestic violence and other misdemeanors. In addition
                               to these general criminal history databases, BJS further reported that 33 of
                               the states surveyed had misdemeanor conviction databases that could also
                               be accessed during firearms background checks. However, the report did
                               not indicate whether these databases were automated or manual, nor the
                               extent to which they included domestic violence convictions.


                               In the six states we visited, we looked for various approaches used by the
Differences in                 states that could make it easier to identify domestic violence convictions
Domestic Violence              in state criminal history records for purposes of NICS background checks.
                               As shown in table 12, these approaches included establishing a specific
Laws and Procedures            domestic violence criminal offense, defining domestic violence as an
in Selected States             element of certain general criminal offenses, enacting penalty
                               enhancement statutes for domestic violence offenses, and flagging
                               domestic violence offenses in the criminal history records.




                               7
                               Department of Justice, BJS, Survey of State Procedures Related to Firearms Sales,
                               Midyear 2001, NCJ-192065 (Washington, D.C.: Apr. 2002).




                               Page 71                                          GAO-02-720 Closing Loopholes in NICS
                                                                                               ATF000252
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                       PageID.340           Page 76 of 138

                          Appendix V: Domestic Violence Misdemeanor
                          Convictions




                          Table 12: Selected State Laws and Procedures for Identifying Domestic Violence
                          Offenders in Criminal Records

                                                  Specific                          Penalty-              Flagged in
                                                  criminal          Definition      enhancement           criminal history
                                                  offense           statute         statute               records
                           California                •                                     •
                           Florida                                      •                                         •
                           Massachusetts
                           Michigan                  •                                     •                      •
                           Texas                                                           •
                                                     a
                           Utah                                         •                  •                      •
                          a
                           Utah has enacted a domestic violence criminal offense, but the statute covers only domestic violence
                          committed in the presence of a child.
                          Source: GAO’s analysis of state statutes, agency documents, and discussions with state officials.


                          As table 12 shows, two of the six states we visited—California and
                          Michigan—have specific statutes that make domestic violence a criminal
                          offense. In California, the state penal code has a separate citation for
                          misdemeanor battery, when the violence involves a spouse or other similar
                          relationship (Sec. 243e). In addition, the state penal code contains another
                          statute that makes certain offenders—that is, persons who willfully inflict
                          a traumatic injury on their spouse, former spouse, cohabitant, former
                          cohabitant, or the mother or father of their child—guilty of a felony (Sec.
                          273.5). When a person is convicted of domestic violence under these
                          statutes, California law enforcement personnel are to enter the
                          appropriate citation in the criminal history record, thus making the
                          offenses clearly identifiable as domestic violence for NICS background
                          check purposes. Similarly, in Michigan, the state penal code statute for
                          assault and battery includes a separate provision for domestic violence
                          misdemeanor when the assault involves a family member or other close
                          relationship (Sec. 750.81(2)).

                          Two states—Florida and Utah—define domestic violence in noncriminal
                          statutes, rather than within the context of a specific domestic violence
                          criminal offense. For example, Florida’s statutes on domestic
                          relations define domestic violence to mean offenses such as assault,
                          battery, false imprisonment, or any criminal offense resulting in physical
                          injury or death of one family or household member by another who is or
                          was residing in the same home (Sec. 741.28). Florida also requires a
                          minimum level of punishment when any of the specified domestic
                          violence-related offenses are committed. Similarly, Utah’s code of criminal
                          procedure contains the Cohabitant Abuse and Procedures Act, which



                          Page 72                                                 GAO-02-720 Closing Loopholes in NICS
                                                                                                   ATF000253
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                PageID.341      Page 77 of 138

                          Appendix V: Domestic Violence Misdemeanor
                          Convictions




                          includes a definition of domestic violence (Sec. 77-36-1). Within this
                          definitional statute, certain crimes are identified—such as assault and
                          harassment—which, if they involve one cohabitant assaulting another, are
                          considered to be domestic violence offenses. In both states, however, the
                          offenses themselves are still charged under general criminal statutes and,
                          thus, they may not be easily identified in the criminal records during the
                          course of a NICS background check.

                          Four states—California, Michigan, Texas, and Utah—have penalty-
                          enhancement statutes that provide for additional punishment when
                          convicted domestic violence offenders are subsequently convicted of
                          another domestic violence offense. For example, under the Michigan
                          domestic violence statute, a convicted first-time offender is guilty of a
                          misdemeanor punishable by up to 93 days in prison, making this a less
                          serious misdemeanor. However, second-time offenders are guilty of a
                          misdemeanor punishable by up to 1 year in prison (Sec. 750.81(3)), and
                          third-time offenders are guilty of a felony punishable by up to 2 years in
                          prison (Sec. 750.81(4)). These enhancements increase the penalty for the
                          domestic violence offense, but also—because they are considered more
                          serious than first-time offenses—make them subject to more stringent
                          reporting procedures to the state’s criminal history repository. Texas, has
                          a penalty-enhancement statute for familial assault (Sec. 22.01(b)), which is
                          a separate citation under the state’s penal code for general assault. A
                          misdemeanor offense normally charged under the assault statute is
                          enhanced to a felony if the defendant has previously been convicted of an
                          assault involving the offender’s spouse or other member of the household.
                          While felony enhancements would be easily identifiable in the criminal
                          records as disqualifying offenses during a NICS background check, first-
                          time misdemeanor offenders charged under the general assault statute
                          may not be as easily identified, since this part of the statute includes not
                          only domestic assaults, but other types of assaults as well.

                          Finally, three of the six states—Florida, Michigan, and Utah—identify
                          domestic violence offenses in their criminal history database by using an
                          automated flag. According to Florida officials, 2 years ago the Florida
                          Department of Law Enforcement implemented an automated fingerprint
                          system that allows users to check a “yes/no” box when submitting a
                          domestic violence offense to the state’s criminal history repository. In
                          addition, this system provides a narrative field that allows users to enter
                          details of the domestic violence incident. The “yes/no” box and narrative




                          Page 73                                        GAO-02-720 Closing Loopholes in NICS
                                                                                       ATF000254
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.342          Page 78 of 138

                          Appendix V: Domestic Violence Misdemeanor
                          Convictions




                          field allow anyone conducting a NICS background check to quickly see
                          from the criminal history record if the person has a domestic violence
                          offense on his or her record.8 In Michigan, any time the offense code for a
                          domestic violence offense is entered into the criminal history record, the
                          system automatically places a flag in the record indicating that it is a
                          disqualifying domestic violence offense.

                          One of the states we visited—Massachusetts—has no specific domestic
                          violence criminal offense statute, nor other mechanism for easily
                          identifying domestic violence offenses in the state’s criminal history
                          records. In February 2002, the state amended its criminal statutes (Chap.
                          265, Sec. 13A) in order to create two new types of offenses—assault or
                          battery against pregnant women and assault or battery in violation of
                          certain protective orders. Although both provisions could be used to
                          prosecute domestic violence-related offenses, the former provision could
                          also be used to prosecute an assault where there is no family or household
                          relationship involved. Also, this provision does not define or include any
                          reference to the offender-victim relationship as a required element of the
                          offense. As such, a conviction under the new statute, in and of itself,
                          would not always be an indicator that the offense is domestic violence-
                          related.




                          8
                           Historically, flags have been used to mark persons that have a felony conviction in their
                          criminal record, thus making felony firearms disqualifiers more easily identifiable by law
                          enforcement officials.




                          Page 74                                            GAO-02-720 Closing Loopholes in NICS
                                                                                             ATF000255
 Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20    PageID.343       Page 79 of 138


Appendix VI: Comments from the
Department of Justice




                  Page 75                          GAO-02-720 Closing Loopholes in NICS
                                                                             ATF000256
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.344    Page 80 of 138

                           Appendix VI: Comments from the Department
                           of Justice




                 Page 76                                    GAO-02-720 Closing Loopholes in NICS
                                                                                      ATF000257
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.345    Page 81 of 138

                           Appendix VI: Comments from the Department
                           of Justice




                 Page 77                                    GAO-02-720 Closing Loopholes in NICS
                                                                                      ATF000258
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.346    Page 82 of 138

                           Appendix VI: Comments from the Department
                           of Justice




                 Page 78                                    GAO-02-720 Closing Loopholes in NICS
                                                                                      ATF000259
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.347    Page 83 of 138

                           Appendix VI: Comments from the Department
                           of Justice




                 Page 79                                    GAO-02-720 Closing Loopholes in NICS
                                                                                      ATF000260
 Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20    PageID.348       Page 84 of 138


Appendix VII: Comments from the Bureau of
Alcohol, Tobacco and Firearms




                  Page 80                          GAO-02-720 Closing Loopholes in NICS
                                                                             ATF000261
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.349     Page 85 of 138

                           Appendix VII: Comments from the Bureau of
                           Alcohol, Tobacco and Firearms




                 Page 81                                     GAO-02-720 Closing Loopholes in NICS
                                                                                       ATF000262
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.350     Page 86 of 138

                           Appendix VII: Comments from the Bureau of
                           Alcohol, Tobacco and Firearms




                 Page 82                                     GAO-02-720 Closing Loopholes in NICS
                                                                                       ATF000263
     Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20         PageID.351      Page 87 of 138


Appendix VIII: GAO Contacts and Staff
Acknowledgments

                               Laurie E. Ekstrand, (202) 512-8777
GAO Contacts                   Danny R. Burton, (214) 777-5600


                               In addition to the above, David Alexander, Philip Caramia, Marco Gomez,
Acknowledgments                Barbara Guffy, Geoffrey Hamilton, Michael Harmond, William McDaniel,
                               and Ellen Wolfe made key contributions to this report.




(440059)
                               Page 83                                 GAO-02-720 Closing Loopholes in NICS
                                                                                     ATF000264
   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20             PageID.352        Page 88 of 138




                             The General Accounting Office, the investigative arm of Congress, exists to
GAO’s Mission                support Congress in meeting its constitutional responsibilities and to help
                             improve the performance and accountability of the federal government for the
                             American people. GAO examines the use of public funds; evaluates federal
                             programs and policies; and provides analyses, recommendations, and other
                             assistance to help Congress make informed oversight, policy, and funding
                             decisions. GAO’s commitment to good government is reflected in its core values
                             of accountability, integrity, and reliability.


                             The fastest and easiest way to obtain copies of GAO documents at no cost is
Obtaining Copies of          through the Internet. GAO’s Web site (www.gao.gov) contains abstracts and full-
GAO Reports and              text files of current reports and testimony and an expanding archive of older
                             products. The Web site features a search engine to help you locate documents
Testimony                    using key words and phrases. You can print these documents in their entirety,
                             including charts and other graphics.
                             Each day, GAO issues a list of newly released reports, testimony, and
                             correspondence. GAO posts this list, known as “Today’s Reports,” on its Web site
                             daily. The list contains links to the full-text document files. To have GAO e-mail
                             this list to you every afternoon, go to www.gao.gov and select “Subscribe to daily
                             E-mail alert for newly released products” under the GAO Reports heading.


Order by Mail or Phone       The first copy of each printed report is free. Additional copies are $2 each. A
                             check or money order should be made out to the Superintendent of Documents.
                             GAO also accepts VISA and Mastercard. Orders for 100 or more copies mailed to a
                             single address are discounted 25 percent. Orders should be sent to:
                             U.S. General Accounting Office
                             441 G Street NW, Room LM
                             Washington, D.C. 20548
                             To order by Phone:    Voice:     (202) 512-6000
                                                   TDD:       (202) 512-2537
                                                   Fax:       (202) 512-6061


                             Contact:
To Report Fraud,
                             Web site: www.gao.gov/fraudnet/fraudnet.htm
Waste, and Abuse in          E-mail: fraudnet@gao.gov
Federal Programs             Automated answering system: (800) 424-5454 or (202) 512-7470


                             Jeff Nelligan, managing director, NelliganJ@gao.gov (202) 512-4800
Public Affairs               U.S. General Accounting Office, 441 G Street NW, Room 7149
                             Washington, D.C. 20548




                                                                                         ATF000265
        •
     Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                              PageID.353          Page 89 of 138

.•                                                                     U.S. Department of Justice

                                                                       Bureau of Alcohol, Tobacco,
                                                                       Firearms and Explosives

                                                                       Office of Field Operations



                                                                       www.n1f.gov


                                                      JUNO 6 2019

                                                                                          CC:FEL:ELH
                                                                                          9730 FEL-19-245026

        Ms. Julie Bumgardner
        Attorney
        Federal Bureau of Investigation
        Criminal Justice Information Law Unit



        RE: ATF Use of the National Instant Criminal Background Check System in Connection With
            Federal Firearms License Inspections

        Dear Ms. Bumgardner:

        I am writing in reference to your email discussion of April 10, 2019, with Bureau of Alcohol, Tobacco,
        Firearms and Explosives (ATF) Associate Chief Counsel Barry Orlow. More specifically, this is to
        confirm ATF's position that the use of the National Instant Criminal Background Check System (NICS)
        in the course of an ATF inspection to conduct background checks of employees of Federal firearms
        licensees (FFLs) constitutes an inquiry in connection with a civil enforcement activity relating to the
        Gun Control Act (GCA).

        The GCA, Title 18, United States Code, Chapter 44, authorizes the issuance of Federal firearms licenses
        to qualified applicants. See 18 U.S.C. § 923(c). Pursuant to section 923(d)( l )(B), qualification for a
        license requires the applicant not be prohibited from transporting, shipping, or receiving firearms or
        ammunition in interstate or foreign commerce under section 922(g) and (n). The term "applicant"
        includes, in the case of a corporation, partnership, or association, any individual possessing, directly or
        indirectly, the power to direct or cause the direction of the management and policies of the corporation,
        partnership, or association. 1

        For purposes of section 922(g), possession of firearms or ammunition can be actual or constructive.
        Constructive possession is established by a showing of ownership, dominion, or control over the firearm
        or ammunition itself, or the location where the firearm or ammunition is found. See United States v.
        1
         The ATF Form 7(5310.12)nCR(5310.16) refers to individuals possessing, directly or indirectly, the power to direct or
        cause the direction of the management, policies, and practices of a corporation, partnership, or association, insofar as they
        pertain to firearms, as "responsible persons" as are sole proprietors. See Definitions, number 3.




                                                                                                           ATF000266
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                             PageID.354         Page 90 of 138

                                                                 2


   Booker, 131 Fed. Appx. 234,244 (11th Cir. 2005) (citing United States v. Wright, 392 F.3d 1269, 1273
   (11th Cir. 2004)); United States v. Mann, 195 Fed. Appx. 430,436 (6th Cir. 2006). Firearms and
   ammunition are "received" when taken or accepted, that is, when there is a transfer of possession. See
   United States v. Laurent, 861 F. Supp. 2d 71, 84-85 (E.D.N.Y. 2011); United States v. Williams, 986 F.
   Supp. 1445, 1446 (D. Kan. 1997).
   Once issued, licenses are subject to revocation if the FFL has willfully violated any provision of the
   GCA or its implementing rules or regulations. See 18 U.S.C. § 923(e). ATF,the agency responsible
   both for issuing FFLs and inspecting licensees, has an interest in ensuring that individuals who receive
   and possess firearms and ammunition pursuant to employment with an FPL do not willfully violate or
   aid and abet violations of section 922(g) or (n).

   As you well know,FBI regulations, 28 CFR § 25.6(j) authorizes limited access to the NICS Index by
   ATF, in pertinent part, "in connection with a civil or criminal law enforcement activity relating to the
   Gun Control Act (18 U.S.C. Chapter 44) or the National Firearms Act (26 U.S.C. Chapter 53)."2 As
   section 25.6(j)( I) clearly authorizes access to the NICS Index in association with the issuance of FPLs,
   ATF has utilized the NICS Index for purposes of determining if an applicant is qualified for licensing;
   more specifically, whether individuals identified on an Application for Federal Firearms License, ATF
   Form 7(5310.12)/7CR(53 IO. I 6),as "responsible persons" are subject to firearms disabilities under
   section 922(g) or (n) for purposes of section 923(d)(l)(B). However,once an FFL has been issued,
   section 25.6(j)(l) no longer provides a basis for ATF to access the NICS lndex3, raising the question of
   whether ATF may access the NICS Index pursuant to section 25.6U}(2) to conduct background checks
   on employees of a licensee during an inspection of that licensee.

   As noted above,ATF is authorized to revoke a firearms license for willful violations of any provision of
   the GCA or its implementing regulations. A violation of the GCA is "willful" where a licensee knew of
   his legal obligation, and purposefully disregarded or was plainly indifferent to the requirements. See
   Simpson v. Att'y Gen. United States, 913 F.3d 110, 114 (3d Cir. 2019) (noting eight other Courts of
   Appeals have held the same). Where an FFL,or person acting on behalf of an FFL,affirmatively helps
   an employee who is prohibited from possessing or receiving firearms or ammunition possess or receive
   firearms or ammunition in violation of section 922(g) or (n),the licensee has willfully violated the GCA.
   See Harris News Agency, Inc. v. Bowers, 809 F.3d 411,414 (8th Cir. 2015) andAnnament Services, bu'/
   v. Att'y Gen. United States, 2019 WL 277440 (3d Cir. 2019). ATF's civil enforcement of the GCA
   includes ATF determining whether an FFL or employee thereof: 1) is subject to Federal firearms
   disabilities under section 922(g) or (n), in order to assess whether the FFL willfully violated those
   provisions; or 2) affirmatively helped an individual violate section 922(g) or (n), as such activity
   provides a basis for civil action under the GCA to revoke the license pursuant to section 923(e).

   Based on the above, ATF has concluded that access to the NICS Index during any ATF inspection for
   purposes of conducting background checks on employees of an FPL,whether or not the employee is
   identified as responsible persons of the licensee,is access "in connection with a civil ... enforcement
   activity relating to the Gun Control Act (18 U.S.C. Chapter 44)... ." Therefore, section 25.6(j)(2),

   2 Section 25.6(i) was amended in 2014 to also allow access to the NICS Index for disposing of firearms in the possession of
   Federal, state, tribal, or local criminal justice agencies. See 79 Fed. Reg. 69047 (Nov. 20, 2014).
   3 Any instance in which a person seeks issuance of a firearms license would permit access to the NICS Index pursuant to
   section 25.60)( I), such as renewal of an existing license or a request lo change the address of an existing license. Section
   25 .6(i )(1) would not authorize ATF access 10 the NICS Index, however, during the current term of an existing license where
   no renewal or change to the license is sought by the licensee.




                                                                                                     ATF000267
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.355   Page 91 of 138




                                                                      ATF000268
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.356   Page 92 of 138




                                                                      ATF000269
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.357   Page 93 of 138




                                                                      ATF000270
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.358   Page 94 of 138




                                                                                   ATF000271
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.359   Page 95 of 138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.360   Page 96 of 138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.361   Page 97 of 138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.362   Page 98 of 138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                           PageID.363         Page 99 of 138



         GUIDANCE: QUALIFYING STATE NICS ALTERNATE PERMITS (MAY 2018)
               Law and Policy Division & Senior Policy Counsel (Firearms and Explosives)
                                        Office of Chief Counsel
                        Bureau of Alcohol, Tobacco, Firearms and Explosives


                                                 INTRODUCTION

  When ATF receives inquiries from a State entity regarding its existing or proposed National
  Instant Criminal Background Check System (NICS) alternate permit, field counsel in that State
  will serve as the Field ATF NICS Alternate Permit Point of Contact (POC). Field counsel will
  correspond with the State entity and conduct an analysis of the permit to determine whether
  the permit qualifies as a NICS alternate permit. Field counsel will also send their analysis and
  proposed final response to the State entity to the Law and Policy Division (LPD).

  LPD will serve as the HQ ATF NICS Alternate Permit POC. LPD – in coordination with the Field
  ATF NICS Alternate Permit POCs and with the assistance and expertise of the Senior Policy
  Counsel (Firearms and Explosives) – will ensure that field counsel’s analysis and proposed final
  response to the State entity reflect a nationally consistent interpretation of the applicable laws
  and implementing regulations. In addition, LPD will coordinate with the Office of Enforcement
  Programs and Services (EPS) at ATF Headquarters to finalize and send responses to the States.

                                                  BACKGROUND

  Gun Control Act of 1968

  The Gun Control Act of 1968 (GCA), 18 U.S.C. Chapter 44, regulates interstate and foreign
  commerce in firearms, including importation, "prohibited persons,” and licensing provisions.

  Brady Handgun Violence Prevention Act of 1993

  Since 1998, ATF has issued open letters to FFLs as valid permits in their State qualify as
  alternatives to the background check requirements of the Brady Law for no more than 5 years
  from the date of issuance. See ATF, Firearms Open Letters, https://www.atf.gov/rules-and-
  regulations/firearms-open-letters; Permanent Brady Permit Chart, https://www.atf.gov/rules-
  and-regulations/permanent-brady-permit-chart; see also CC ALL (P: Shared Drive)  COUNSEL
   NICS Alternate Permits. 1

  The Brady Law contains exceptions to the NICS check requirement, including an exception for
  holders of certain State permits to possess or acquire firearms. See 18 U.S.C. § 922(t)(3)(A); 27
  C.F.R. § 478.102(d)(1). ATF interprets the Brady Law and implementing regulations to provide


  1
    Efforts are currently underway to place relevant documents maintained in the Office of Chief Counsel Law Library
  in the appropriate folders on our directorate shared drive. See CC_ALL (P: Shared Drive)  COUNSEL  NICS
  Alternate Permits. These documents will ultimately be added to SharePoint.


                                                                                                     ATF000276
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                                  PageID.364         Page 100 of
                                    138

 that a State permit may qualify as an alternative to the NICS check if the permit meets the 3
 criteria below. 2

        •    The State law must authorize a person to possess or acquire a firearm with the
             permit.

        •    The State law or permit application must provide that the permit indicate the
             issuance date or expiration date, so that the FFL may verify that it was issued
             within 5 years before the date of transfer.

        •    The State law must authorize a qualified government official to conduct a full
             NICS background check to verify that the possession of a firearm by the applicant
             would not violate Federal, State, or local law.

 Immigration Alien Query (IAQ)

 On February 5, 2002, ATF published temporary regulations implementing the statutory
 provisions prohibiting the possession or receipt of firearms by nonimmigrant aliens, subject to
 certain exceptions. See 67 FR 5422 (amending in part 27 C.F.R. § 178.124 to reflect changes to
 ATF Form 4473, “Firearms Transaction Record,” to require every person to list various
 information, if applicable, such as country of citizenship, and alien or admission number).

 On July 23, 2002, ATF issued an open letter, advising permit States that certain queries must be
 initiated for non-U.S. citizen applicants as part of the NICS check performed prior to the
 issuance of a qualifying permit. Specifically, if the applicant was not a U.S. citizen, the issuing
 authority was instructed to obtain information about the applicant’s country of citizenship,
 place of birth, and alien or admission number. In the fall of 2002, ATF contacted qualifying
 permit States to verify their compliance with the procedures set forth in the July 23, 2002 open
 letter.

 2
     18 U.S.C. § 922(t) states, in relevant part:

             (3) Paragraph (1) shall not apply to a firearm transfer between a licensee and another person if –

                (A) (i)         such other person has presented to the licensee a permit that –

                                (I)      allows such other person to possess or acquire a firearm; and

                                (II)     was issued not more than 5 years earlier by the State in which the
                                         transfer is to take place; and

                    (ii)        the law of the State provides that such a permit is to be issued only after an
                                authorized government official has verified that the information available to
                                such official does not indicate that possession of a firearm by such other person
                                would be in violation of law; ….

 18 U.S.C. § 922(t)(3).

 Page | 2
 GUIDANCE: QUALIFYING STATE NICS ALTERNATE PERMITS (MAY 2018)
                                                                                                          ATF000277
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                  PageID.365      Page 101 of
                                    138

 In 2004, ATF issued a Letter to States with Permits that Appear to Qualify as Alternatives to
 NICS Checks, asking permit States to send a written response to ATF, explaining how the State
 licensing authority complies with the minimum requirements for qualifying permits under the
 Brady Law and its implementing regulations.

                                               ANALYSIS

 Document Review

 As part of the field counsel analysis,




 Other Considerations




 Criteria

 For a State permit to qualify as a valid alternative to the NICS check, the relevant State law
 and/or permit application must meet the minimum criteria below.

     1. The State law must authorize a person to possess or acquire a firearm with the permit.

            In a State where a person may openly carry a firearm or possess a concealed firearm
            without a permit, the FFL would have to conduct a NICS check.
 Page | 3
 GUIDANCE: QUALIFYING STATE NICS ALTERNATE PERMITS (MAY 2018)
                                                                                       ATF000278
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                   PageID.366      Page 102 of
                                    138

     2. The State law or permit application form must provide that the permit indicate the
        issuance date or expiration date.


                                                        . The FFL must be able to verify that the
            permit was issued within 5 years before the date of transfer.




     3. The State law must authorize a qualified government official to conduct a full NICS
        background check to verify that the possession of a firearm by the applicant would not
        violate Federal, State, or local law.

     4. The State law must provide that a full NICS check will be required that covers all
        Federal firearms disabilities.

            A fingerprint based check alone is insufficient.

     5. The State law must provide that the permit be denied to any person prohibited by
        Federal law from possessing firearms.

     6. The State permit application must require the applicant to submit the requisite
        information for an Immigration Alien Query (IAQ) check: place of birth, country of
        citizenship, and alien or admission number.




 Page | 4
 GUIDANCE: QUALIFYING STATE NICS ALTERNATE PERMITS (MAY 2018)
                                                                                        ATF000279
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20             PageID.367      Page 103 of
                                    138

                                                                            .




     7. The State law must provide that a NICS check will be conducted for every permit
        applicant.




     8. The State law cannot require issuance of the permit within a specified time period
        (e.g., 45 days) if NICS check results have not been received.




     9. The State law must require a full NICS check for permit renewals.

                                      RESPONSE LETTER




 Page | 5
 GUIDANCE: QUALIFYING STATE NICS ALTERNATE PERMITS (MAY 2018)
                                                                                  ATF000280
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                 PageID.368   Page 104 of
                                    138




                                             RESOURCES

 There are a variety of resources for field counsel. To name a few –

     •      Brady Law
            https://www.atf.gov/rules-and-regulations/brady-law

     •      National Instant Criminal Background Check System (NICS)
            https://www.fbi.gov/services/cjis/nics

     •

     •      Field ATF NICS Alternate Permit POCs

               o Field Division Counsel and/or

               o Field Staff Attorneys

     •      HQ ATF NICS Alternate Permit POC

               o Sophia Y. Kil
                 Senior Attorney
                 Law and Policy Division
                 Office of the Chief Counsel
                 Bureau of Alcohol, Tobacco, Firearms and Explosives
                 99 New York Avenue, NE, Room 6E353
                 Washington, DC 20226
                 Office: (202) 648-7003
                 iPhone:
                 Fax: (202) 648-9584
                 E-mail:           @atf.gov




 Page | 6
 GUIDANCE: QUALIFYING STATE NICS ALTERNATE PERMITS (MAY 2018)
                                                                                    ATF000281
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.369   Page 105 of
                                    138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.370   Page 106 of
                                    138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.371   Page 107 of
                                    138


 On Jan 22, 2020, at 10:07 AM, Cohen, Jeffrey A.         wrote:

 Hi Eric.




 Sent from my iPhone



 On Jan 22, 2020, at 9:52 AM, Epstein, Eric M.      wrote:




                                                                      ATF000284
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.372   Page 108 of
                                    138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                      PageID.373     Page 109 of
                                    138




 From: Cohen, Jeffrey A.

 Sent: Tuesday, January 21, 2020 4:30 PM

 To: Epstein, Eric M.                      Ritt, Erika L.                    ; Lieberman, David C.
                            ; Husselbaugh, Eileen L.

 Cc: Paskalis, Anne Marie                               ; Orlow, Barry S.
 Kenrick, Brian C.

 Subject: RE: **FMS NOTIFICATION MESSAGE - #20-0117.1 - PRIORITY: ROUTINE - **NICS ALTERNATIVE
 SAMPLING INITIATIVE**




                                  .




 From: Epstein, Eric M.




                                                                                          ATF000286
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                        PageID.374    Page 110 of
                                    138


 Sent: Tuesday, January 21, 2020 11:53 AM

 To: Cohen, Jeffrey A.                          Ritt, Erika L.                    ; Lieberman, David C.
                               Husselbaugh, Eileen L.

 Cc: Paskalis, Anne Marie                                 ; Orlow, Barry S.
 Kenrick, Brian C.

 Subject: RE: **FMS NOTIFICATION MESSAGE - #20-0117.1 - PRIORITY: ROUTINE - **NICS ALTERNATIVE
 SAMPLING INITIATIVE**



 Jeff - the purpose of this sampling is to ensure that prohibited persons do not come into possession of
 firearms though the use of alternate permits, and use them to commit violent crimes. As you know, that
 is one of the primary purposes of the Gun Control Act.



 If a State is not running proper and complete NICS background checks when issuing alternate permits,
 then States may be issuing them to prohibited persons who, in turn, may be using them to purchase
 firearms from FFLs without a background check. We have seen this in Alabama, Minnesota, Michigan,
 and elsewhere.




 The purpose of the program is not to generate crime gun intelligence, but to ensure compliance with the
 requirements of the Brady Law, section 922(t)(3) - that FFLs have properly recorded the NICS alternate
 permit, that the permits they are accepting are not being presented by a prohibited person, and that
 they are not accepting permits that are invalid.



 - Eric



 Eric M. Epstein, Senior Policy Counsel

 Bureau of Alcohol, Tobacco, Firearms and Explosives

 United States Department of Justice

 99 New York Ave., NE, Room 6E-363

 Washington, D.C. 20226

 Tel: 202-648-




                                                                                           ATF000287
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                        PageID.375     Page 111 of
                                    138


 From: Cohen, Jeffrey A.

 Sent: Tuesday, January 21, 2020 11:26 AM

 To: Epstein, Eric M.                    ; Ritt, Erika L.                      ; Lieberman, David C.
                             Husselbaugh, Eileen L.

 Cc: Paskalis, Anne Marie                                 ; Orlow, Barry S.                      ;
 Kenrick, Brian C.

 Subject: RE: **FMS NOTIFICATION MESSAGE - #20-0117.1 - PRIORITY: ROUTINE - **NICS ALTERNATIVE
 SAMPLING INITIATIVE**



 From: Epstein, Eric M.

 Sent: Tuesday, January 21, 2020 11:08 AM

 To: Cohen, Jeffrey A.                        ; Ritt, Erika L.                    ; Lieberman, David C.
                            ; Husselbaugh, Eileen L.

 Cc: Paskalis, Anne Marie                                 ; Orlow, Barry S.
 Kenrick, Brian C.

 Subject: RE: **FMS NOTIFICATION MESSAGE - #20-0117.1 - PRIORITY: ROUTINE - **NICS ALTERNATIVE
 SAMPLING INITIATIVE**

 Thanks Eric




                                                                                            ATF000288
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                      PageID.376       Page 112 of
                                    138




                                          .



 The IOIs will ensure that the alternate permits are recorded properly and rechecks to determine that
 States are in compliance with the Brady Law regarding the use of State permits as an alternative to NICS.




 No information is being retained by ATF regarding persons who are not found to be prohibited.



 Criminal referrals are made only concerning persons found to be prohibited.



 - Eric



 Eric M. Epstein, Senior Policy Counsel

 Bureau of Alcohol, Tobacco, Firearms and Explosives

 United States Department of Justice

 99 New York Ave., NE, Room 6E-363

 Washington, D.C. 20226

 Tel: 202-648




                                                                                            ATF000289
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20              PageID.377       Page 113 of
                                    138


 From: Cohen, Jeffrey A.

 Sent: Tuesday, January 21, 2020 10:37 AM

 To: Epstein, Eric M.                    ; Ritt, Erika L.              ; Lieberman, David C.
                           ; Husselbaugh, Eileen L.

 Subject: RE: **FMS NOTIFICATION MESSAGE - #20-0117.1 - PRIORITY: ROUTINE - **NICS ALTERNATIVE
 SAMPLING INITIATIVE**



 Hi Eileen and Eric.




 Thanks.




                                                                                    ATF000290
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                        PageID.378         Page 114 of
                                    138


 From: Lallensack, Kyle E.

 Sent: Friday, January 17, 2020 5:04 PM

 To: Cohen, Jeffrey A.                             Ritt, Erika L.                   ; Lieberman, David C.


 Subject: Fwd: **FMS NOTIFICATION MESSAGE - #20-0117.1 - PRIORITY: ROUTINE - **NICS ALTERNATIVE
 SAMPLING INITIATIVE**



 My apologies, I forgot to cc you all. For your awareness as well. Thanks!

 Kyle Lallensack

 Deputy Chief, Field Management Staff

 (202)648          (office)

                   (cell)



 Begin forwarded message:

 From: "Lallensack, Kyle E."

 Date: January 17, 2020 at 3:47:00 PM EST

 To: ATF - FO - DIO                       , ATF - FO - SES - FIELD                          , ATF - FO - ASAC


 Cc: ATF - FO - SES - HQ                                                        , FMS-ISB                       ,
 "Mitchem, Marianna S."                                     , "Lange, Andrew R."
 "Gilbert, Curtis W."

 Subject: **FMS NOTIFICATION MESSAGE - #20-0117.1 - PRIORITY: ROUTINE - **NICS ALTERNATIVE
 SAMPLING INITIATIVE**



 THIS MESSAGE IS SENT ON BEHALF OF THE DEPUTY ASSISTANT DIRECTOR, INDUSTRY OPERATIONS



 The attached memo establishes the parameters for a NICS Alternative Permit Sampling Initiative. This
 program is designed to evaluate whether prohibited persons have been able to obtain state issued
 permits and use them to acquire firearms without a NICS background check. During this 90 day initiative
 IOIs will conduct a NICS re-check of a 5% sampling of transactions where a State permit was used as an
 alternative to a NICS check to acquire firearms. The sampling will be conducted during all firearms
 compliance inspections initiated between January 21 and April 24, 2020, where the FFLs conduct
 transfers to non-licensees. Your assistance in completing this sampling is appreciated and will help Field




                                                                                               ATF000291
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20                     PageID.379       Page 115 of
                                    138


 Operations better identify possible concerns related to issuance and use of NICS alternate permits to
 acquire firearms without a NICS check. Questions regarding this sampling initiative should be directed
 to FMS Deputy Chief Kyle Lallensack.



 Thank you,



 Kyle Lallensack

 Deputy Chief, Field Management Staff

 (202)648          (office)

                   (cell)




                                                                                           ATF000292
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.380   Page 116 of
                                    138
                 Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.381   Page 117 of
                                                     138

Charlotte   NC            58         48          3            3             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC           106         89          5            4             1              0          0
Charlotte   NC            51         46          3            3             0              0          0
Charlotte   NC           1028        785         40          25             15             0          0
Charlotte   NC            5           4          1            0             1              0          0
Charlotte   NC           141         65          4            2             2              0          0
Charlotte   NC           108         87          5            5             0              0          0
Charlotte   NC            64         19          1            1             0              0          0
Charlotte   NC           511         425         26          23             3              0          0
Charlotte   NC            47         20          1            1             0              0          0
Charlotte   NC           435         389         20          16             4              0          0
Charlotte   NC           223         174         9            8             1              0          0
Charlotte   NC            18          6          1            0             1              0          0
Charlotte   NC           141         50          3            2             1              0          0
Charlotte   NC           308         127         6            4             2              0          0
Charlotte   NC           346         207         10           8             2              0          0
Charlotte   NC           420         313         16          14             2              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC            17         15          1            1             0              0          0
Charlotte   NC            10          8          1            1             0              0          0
Charlotte   NC           958         468         24          20             4              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC           234         119         6            6             0              0          0
Charlotte   NC           191         160         16           9             7              0          0
Charlotte   NC            2           0          0            0             0              0          0
Charlotte   NC           297         196         10           7             3              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC           146         53          3            3             0              0          0
Charlotte   NC           4421       3623        181          147            34             0          0
Charlotte   NC           976         701         35          27             8              0          0
Charlotte   NC           302         222         11           9             2              0          0
Charlotte   NC           153         78          4            2             2              0          0
Charlotte   NC            22         14          1            1             0              0          0
Charlotte   NC            4           0          0            0             0              0          0



                                                                                                     ATF000294
                 Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.382   Page 118 of
                                                     138

Charlotte   NC           560         28          28          24             4              0          0
Charlotte   NC           235         67          4            2             2              0          0
Charlotte   NC           3089       2254        113          90             23             0          0
Charlotte   NC            9           6          1            1             0              0          0
Charlotte   NC           135         21          2            0             2              0          0
Charlotte   NC           632         339         17          13             4              0          0
Charlotte   NC           164         76          4            2             2              0          0
Charlotte   NC            7           7          1            1             0              0          0
Charlotte   NC           128         76          4            4             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC           171         44          3            2             1              0          0
Charlotte   NC           2180       1601         80          63             17             0          0
Charlotte   NC           130         90          5            5             0              0          0
Charlotte   NC           253         213         10           9             1              0          0
Charlotte   NC            9           9          1            1             0              0          0
Charlotte   NC            22          6          1            1             0              0          0
Charlotte   NC           2102       1471         74          59             15             0          0
Charlotte   NC            28          7          1            1             0              0          0
Charlotte   NC            39         39          2            2             0              0          0
Charlotte   NC            6           6          1            1             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC            17         17          1            1             0              0          0
Charlotte   NC            20         20          1            1             0              0          0
Charlotte   NC            15         15          1            1             0              0          0
Charlotte   NC           347         79          4            2             2              0          0
Charlotte   NC            70         15          15          14             1              0          0
Charlotte   NC            81         60          4            4             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC            0           0          0            0             0              0          0
Charlotte   NC           810         40          40          26             14             0          0
Columbus    OH            16          3          1            1             0              0          0
Columbus    OH            24          3          1            0             1              0          0
Columbus    OH           332          4          1            0             1              0          0
Columbus    OH            3           3          1            1             0              0          0
Columbus    OH            14          5          1            1             0              0          0



                                                                                                     ATF000295
                Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.383   Page 119 of
                                                    138

Columbus   OH            147        71          4            4             0              0          0
Columbus   OH            363        142         8            8             0              0          0
Columbus   OH           1237        37          2            2             0              0          0
Columbus   OH            176        100         5            5             0              0          0
Columbus   OH            129        43          2            2             0              0          0
Columbus   OH             17         1          1            0             1              0          0
Columbus   OH            191        99          5            3             2              0          0
Columbus   OH             15         1          1            0             1              0          0
Columbus   OH             21        10          1            1             0              0          0
Columbus   OH             81        27          1            1             0              0          0
Columbus   OH             95        26          2            2             0              0          0
Columbus   OH            193        84          4            3             1              0          0
Columbus   OH             96        59          3            2             1              0          0
Columbus   OH           2853        721         41          35             6              0          0
Columbus   OH             51        35          2            2             0              0          0
Columbus   OH            659        350         20          20             0              0          0
Columbus   OH           2577       1184         60          40             20             0          0
Columbus   OH             30         7          1            1             0              0          0
Columbus   OH             9          0          0            0             0              0          0
Columbus   OH            266        97          5            5             0              0          0
Columbus   OH             35        17          1            1             0              0          0
Columbus   OH           6214       2911        146          123            23             0          0
Columbus   OH             7          7          1            0             1              0          0
Columbus   OH            208        96          5            4             1              0          0
Columbus   OH             4          4          1            1             0              0          0
Columbus   OH             24        22          2            1             1              0          0
Columbus   OH             4          2          1            1             0              0          0
Columbus   OH             30        21          1            1             0              0          0
Columbus   OH            987        296         15          15             0              0          0
Columbus   OH             2          1          1            1             0              0          0
Columbus   OH             47        15          1            1             0              0          0
Columbus   OH             16         5          1            0             1              0          0
Columbus   OH             11         6          1            1             0              0          0
Columbus   OH             27         3          1            1             0              0          0
Columbus   OH             50        20          1            1             0              0          0
Columbus   OH           1,240       50          3            3             0              0          0
Columbus   OH             25        10          1            1             0              0          0



                                                                                                    ATF000296
                Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.384   Page 120 of
                                                    138

Columbus   OH            64         38          2            2             0              0          0
Columbus   OH            37         31          2            2             0              0          0
Columbus   OH           2405        625         32          29             3              0          0
Columbus   OH            36         20          2            2             0              0          0
Columbus   OH            87         50          3            1             2              0          0
Columbus   OH           461         186         10          10             0              0          0
Columbus   OH            26          6          2            2             0              0          0
Columbus   OH           2329        806         41          28             13             0          0
Columbus   OH            14          1          1            1             0              0          0
Columbus   OH            54         33          2            2             0              0          0
Columbus   OH            6           2          1            0             1              0          0
Columbus   OH            5           4          1            1             0              0          0
Columbus   OH            49         18          1            1             0              0          0
Columbus   OH            15          2          1            1             0              0          0
Dallas     TX           3499        720         36          23             13             0          0
Dallas     TX            86         27          5            5             0              0          0
Dallas     TX            94         34          3            3             0              0          0
Dallas     TX            5           1          1            1             0              0          0
Dallas     TX           210         78          4            1             3              0          0
Dallas     TX            41         19          1            0             1              0          0
Dallas     TX           536         117         6            3             3              0          0
Dallas     TX           169         38          2            1             1              0          0
Dallas     TX            7           2          1            1             0              0          0
Dallas     TX            3           1          1            0             1              0          0
Dallas     TX           598         300         15          11             4              0          0
Dallas     TX           851         400         20          13             7              0          0
Dallas     TX            25         17          1            1             0              0          0
Dallas     TX            2           2          1            1             0              0          0
Dallas     TX            4           2          1            1             0              0          0
Dallas     TX            93         32          2            2             0              0          0
Dallas     TX           1030        412         25          23             2              0          0
Dallas     TX           150         21          7            7             0              0          0
Dallas     TX            12          7          4            4             0              0          0
Dallas     TX           168         60          3            3             0              0          0
Dallas     TX            13          7          2            2             0              0          0
Dallas     TX            45         19          4            4             0              0          0
Dallas     TX            52         17          2            2             0              0          0



                                                                                                    ATF000297
              Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.385   Page 121 of
                                                  138

Dallas   TX            13          5          1            1             0              0          0
Dallas   TX            9           3          1            1             0              0          0
Dallas   TX            16          6          1            1             0              0          0
Dallas   TX           460         407         20          20             0              0          0
Dallas   TX            22         12          3            1             2              0          0
Dallas   TX            33         30          3            3             0              0          0
Dallas   TX            66         50          3            2             1              0          0
Dallas   TX            14          5          1            1             0              0          0
Dallas   TX            34         21          2            2             0              0          0
Dallas   TX            5           3          1            1             0              0          0
Dallas   TX            5           4          0            0             0              0          0
Dallas   TX            82         25          3            1             2              0          0
Dallas   TX            3           1          0            0             0              0          0
Dallas   TX            0           0          0            0             0              0          0
Dallas   TX            5           1          0            0             0              0          0
Dallas   TX            16         11          1            1             0              0          0
Dallas   TX            74         53          3            2             1              0          0
Dallas   TX            6           1          1            1             0              0          0
Dallas   TX            16         10          1            1             0              0          0
Dallas   TX            66         30          2            2             0              0          0
Dallas   TX            15          8          1            1             0              0          0
Dallas   TX           113         30          2            0             2              0          0
Dallas   TX            10          9          1            1             0              0          0
Dallas   TX           714         202         10           6             4              0          0
Dallas   TX            2           1          1            1             0              0          0
Dallas   TX            17          7          1            1             0              0          0
Dallas   TX            73         13          1            1             0              0          0
Dallas   TX            42         22          2            2             0              0          0
Dallas   TX           114         36          2            1             1              0          0
Dallas   TX           937         120         6            6             0              0          0
Dallas   TX            44         36          2            0             2              0          0
Dallas   TX            12         10          1            1             0              0          0
Dallas   TX           254         69          4            3             1              0          0
Dallas   TX           250         160         8            8             0              0          0
Dallas   TX           937         120         6            6             0              0          0
Dallas   TX            76         13          2            2             0              0          0
Dallas   TX           694         221         11           8             3              0          0



                                                                                                  ATF000298
              Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.386   Page 122 of
                                                  138

Dallas   TX            16          1          1            1             0              0          0
Dallas   TX            46         17          1            1             0              0          0
Dallas   TX           337         94          5            3             2              0          0
Dallas   TX            12          5          1            1             0              0          0
Dallas   TX            7           2          2            2             0              0          0
Dallas   TX            40         10          3            3             0              0          0
Dallas   TX           288         132         7            7             0              0          0
Dallas   TX            14         10          2            2             0              0          0
Dallas   TX            40         18          2            2             0              0          0
Dallas   TX            42         24          3            2             1              0          0
Dallas   TX            52         25          2            2             0              0          0
Dallas   TX            4           2          1            1             0              0          0
Dallas   TX           146         66          3            3             0              0          0
Dallas   TX           101          5          5            5             0              0          0
Dallas   TX            11          2          2            2             0              0          0
Dallas   TX            5           1          1            1             0              0          0
Dallas   TX            14          2          2            2             0              0          0
Dallas   TX           116         51          3            3             0              0          0
Dallas   TX           194         95          5            5             0              0          0
Dallas   TX            2           2          2            2             0              0          0
Dallas   TX            40         24          2            2             0              0          0
Dallas   TX            28          7          1            1             0              0          0
Dallas   TX            76         31          2            2             0              0          0
Dallas   TX           136         31          2            2             0              0          0
Dallas   TX            59         16          1            1             0              0          0
Dallas   TX            58         17          1            0             1              0          0
Dallas   TX           886         389         20          17             3              0          0
Dallas   TX           534         265         14          14             0              0          0
Dallas   TX            20          7          1            0             1              0          0
Dallas   TX            12          5          1            1             0              0          0
Dallas   TX           513         124         6            6             0              0          0
Dallas   TX            55         23          2            2             0              0          0
Dallas   TX            0           0          0            0             0              0          0
Dallas   TX            0           0          0            0             0              0          0
Dallas   TX            23         14          1            1             0              0          0
Dallas   TX            12          7          1            0             1              0          0
Dallas   TX            0           0          0            0             0              0          0



                                                                                                  ATF000299
              Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.387   Page 123 of
                                                  138

Dallas   TX           151          3          1            1             0              0          0
Dallas   TX            68         29          1            1             0              0          0
Dallas   TX            23          6          1            1             0              0          0
Dallas   TX           124         51          2            1             1              0          0
Dallas   TX            4           4          1            0             1              0          0
Dallas   TX            5           0          0            0             0              0          0
Dallas   TX           511         179         9            6             3              0          0
Dallas   TX           921         419         21          16             5              0          0
Dallas   TX            10          0          0            0             0              0          0
Dallas   TX           245         123         6            5             1              0          0
Dallas   TX            3           3          1            1             0              0          0
Dallas   TX            73         19          1            1             0              0          0
Dallas   TX           1557        443         23          10             13             0          0
Dallas   TX           3461       1305         66          49             17             0          0
Dallas   TX            51         27          1            1             0              0          0
Dallas   TX            36         20          1            1             0              0          0
Dallas   TX            37         19          1            1             0              0          0
Dallas   TX            12          7          1            1             0              0          0
Dallas   TX            10          7          1            1             0              0          0
Dallas   TX            20          9          1            0             1              0          0
Dallas   TX            3           2          1            1             0              0          0
Dallas   TX           773         307         16          13             3              0          0
Dallas   TX            3           1          1            1             0              0          0
Dallas   TX           2664       1000         50          38             12             0          0
Dallas   TX            3           2          1            1             0              0          0
Dallas   TX           335         134         7            1             6              0          0
Dallas   TX           161         60          3            3             0              0          0
Dallas   TX            4           3          1            1             0              0          0
Dallas   TX            70         38          3            3             0              0          0
Dallas   TX           472         116         7            1             6              0          0
Dallas   TX            12          6          1            1             0              0          0
Dallas   TX            96         27          2            2             0              0          0
Dallas   TX            13          1          1            0             1              0          0
Dallas   TX            24         14          1            1             0              0          0
Dallas   TX            26         26          2            1             1              0          0
Dallas   TX           1668        600         31          23             8              0          0
Dallas   TX            32          3          1            1             0              0          0



                                                                                                  ATF000300
              Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.388   Page 124 of
                                                  138

Dallas   TX            95         54          3            1             2              0          0
Dallas   TX            23         11          1            1             0              0          0
Dallas   TX           166         47          3            3             0              0          0
Dallas   TX           1735        633         32          32             0              0          0
Dallas   TX           351         96          5            5             0              0          0
Dallas   TX            53         17          1            1             0              0          0
Dallas   TX           306         74          4            4             0              0          0
Dallas   TX           572         179         9            9             0              0          0
Dallas   TX           274         58          3            3             0              0          0
Dallas   TX           5946       2400        120          93             27             0          0
Dallas   TX            29         13          1            0             1              0          0
Dallas   TX            32         21          1            1             0              0          0
Dallas   TX            21         10          1            1             0              0          0
Dallas   TX           303         59          3            3             0              0          0
Dallas   TX           2876        958         50          50             0              0          0
Dallas   TX           2087        313         16          14             2              0          0
Dallas   TX           1757        844         42          38             4              0          0
Dallas   TX           245         132         7            5             2              0          0
Dallas   TX           263         22          2            0             2              0          0
Dallas   TX            41         26          2            1             1              0          0
Dallas   TX           229         62          4            3             1              0          0
Dallas   TX            84         27          2            2             0              0          0
Dallas   TX           117         45          3            3             0              0          0
Dallas   TX            79         12          1            1             0              0          0
Dallas   TX            22         15          2            1             1              0          0
Dallas   TX            14          6          1            1             0              0          0
Dallas   TX            22         11          1            1             0              0          0
Dallas   TX            4           1          1            0             1              0          0
Dallas   TX           1348        370         19          15             4              0          0
Dallas   TX            31         12          1            1             0              0          0
Dallas   TX           308         16          4            4             0              0          0
Dallas   TX            5           5          1            1             0              0          0
Dallas   TX           720         50          10           7             3              0          0
Dallas   TX            8           8          1            1             0              0          0
Dallas   TX            4           2          1            1             0              0          0
Dallas   TX            54         22          3            2             1              0          0
Dallas   TX           939         400         20           7             13             0          0



                                                                                                  ATF000301
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.389   Page 125 of
                                    138
               Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.390   Page 126 of
                                                   138

Detroit   MI           930         465         24          18             6              0          0
Detroit   MI           166         39          2            2             0              0          0
Detroit   MI           764         500         25          18             7              0          0
Detroit   MI            98          4          3            3             0              0          0
Houston   TX           846         200         10           6             4              0          0
Houston   TX           360         180         9            8             1              0          0
Houston   TX           1542        354         19          13             6              0          0
Houston   TX           983         236         12           5             7              0          0
Houston   TX            10         10          1            1             0              0          0
Houston   TX            9           7          1            1             0              0          0
Houston   TX            13          0          0            0             0              0          0
Houston   TX           279         67          3            2             1              0          0
Houston   TX           352         102         5            3             2              0          0
Houston   TX           638         193         9            4             5              0          0
Houston   TX            3           3          1            1             0              0          0
Houston   TX           930         264         13           6             7              0          0
Houston   TX            47         12          1            0             1              0          0
Houston   TX           2928       1260         63          40             23             0          0
Houston   TX           242         60          3            3             0              0          0
Houston   TX           291         85          5            2             3              0          0
Houston   TX            85         18          1            1             0              0          0
Houston   TX           371         89          6            1             5              0          0
Houston   TX           3615       1151         58          58             0              0          0
Houston   TX           2079        558         28          20             8              0          0
Houston   TX           129         20          1            1             0              0          0
Houston   TX           252         53          3            3             0              0          0
Houston   TX            6           1          1            1             0              0          0
Houston   TX           617         77          4            3             1              0          0
Houston   TX            16          4          4            1             3              0          0
Houston   TX            53         16          4            2             2              0          0
Houston   TX           1272        292         14           9             5              0          0
Houston   TX           116         27          7            2             5              0          0
Houston   TX           128         56          8            6             2              0          0
Houston   TX           261         87          4            3             1              0          0
Houston   TX           139         21          1            1             0              0          0
Houston   TX           532         122         6            3             3              0          0
Houston   TX            50         34          5            4             1              0          0
Houston   TX            18         10          2            2             0              0          0
Houston   TX           635         183         10           5             5              0          0
Houston   TX           528         144         7            2             5              0          0
Houston   TX           118         24          1            0             1              0          0
Houston   TX           847         239         12           6             6              0          0
Houston   TX           1587        515         25          17             8              0          0



                                                                                                   ATF000303
                   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.391   Page 127 of
                                                       138

Houston       TX           396         248         12           8             4              0          0
Houston       TX           309         67          4            4             0              0          0
Houston       TX           510         218         11          11             0              0          0
Houston       TX           1154        460         23          12             11             0          0
Houston       TX           1627        873         44          44             0              0          0
Houston       TX            9           6          1            1             0              0          0
Houston       TX            89         23          2            1             1              0          0
Houston       TX           340         38          2            0             2              0          0
Houston       TX           1634        691         35          27             8              0          0
Houston       TX            16          6          4            1             3              0          0
Houston       TX            9           9          1            1             0              0          0
Houston       TX            70         34          2            2             0              0          0
Houston       TX            19          6          1            1             0              0          0
Houston       TX            33         15          1            0             1              0          0
Houston       TX           777         335         17          12             5              0          0
Houston       TX            81         20          1            0             1              0          0
Houston       TX            13          5          1            1             0              0          0
Houston       TX            51          6          1            1             0              0          0
Houston       TX            86         16          1            0             1              0          0
Houston       TX           2806        560         28          13             15             0          0
Houston       TX           308         46          3            2             1              0          0
Houston       TX           811         196         10           4             6              0          0
Houston       TX           163         75          5            4             1              0          0
Houston       TX           628         102         8            6             2              0          0
Houston       TX            28         17          1            1             0              0          0
Houston       TX            1           0          0            0             0              0          0
Houston       TX            43         36          2            2             0              0          0
Houston       TX           109         64          3            2             1              0          0
Houston       TX           818         242         12           5             7              0          0
Houston       TX           163         40          2            2             0              0          0
Kansas City   IA            34         34          2            1             1              0          0
Kansas City   IA           121         121         7            5             2              0          0
Kansas City   IA            3           1          1            1             0              0          0
Kansas City   IA            7           3          1            1             0              0          0
Kansas City   IA            12          2          1            1             0              0          0
Kansas City   IA            4           4          1            1             0              0          0
Kansas City   IA            23         23          1            1             0              0          0
Kansas City   IA            2           1          1            1             0              0          0
Kansas City   IA           1768       1621         82          61             21             0          0
Kansas City   NE            10         10          1            1             0              0          0
Kansas City   NE            12         12          1            1             0              0          0
Kansas City   NE            14         13          1            1             0              0          0



                                                                                                       ATF000304
                   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.392   Page 128 of
                                                       138

Kansas City   NE           303         267         14          12             2              0          0
Kansas City   NE           254         201         10           4             5              1          1
Kansas City   NE           527         430         23          16             7              0          0
Kansas City   NE           756         677         41          30             11             0          0
Kansas City   NE            89         87          4            4             0              0          0
Kansas City   NE            2           2          1            1             0              0          0
Kansas City   NE            67         16          2            1             1              0          0
Kansas City   NE            7           5          1            1             0              0          0
Kansas City   NE           392         370         19           9             10             0          0
Kansas City   NE           139         120         6            6             0              0          0
Kansas City   NE            37         34          3            2             1              0          0
Kansas City   KS            34          5          1            0             1              0          0
Kansas City   KS           331         40          2            1             1              0          0
Kansas City   KS            30          0          0            0             0              0          0
Kansas City   KS           683         175         8            7             1              0          0
Kansas City   KS            60         12          1            0             1              0          0
Kansas City   KS            34         13          1            1             0              0          0
Kansas City   KS            22          0          0            0             0              0          0
Kansas City   KS            19          5          1            1             0              0          0
Kansas City   KS            59         18          1            0             1              0          0
Kansas City   KS            20          2          1            1             0              0          0
Kansas City   KS            2           0          0            0             0              0          0
Kansas City   KS            65         13          1            1             0              0          0
Kansas City   KS            19          2          1            0             1              0          0
Kansas City   KS            0           0          0            0             0              0          0
Kansas City   KS            17          0          0            0             0              0          0
Kansas City   KS            8           7          2            2             0              0          0
Kansas City   KS            43          9          1            1             0              0          0
Kansas City   KS            2           0          0            0             0              0          0
Kansas City   KS           725          0          0            0             0              0          0
Kansas City   KS           744         80          4            2             2              0          0
Kansas City   KS            4           4          1            0             1              0          0
Kansas City   NE           387         331         16          10             6              0          0
Kansas City   KS           522         163         5            3             2              0          0
Kansas City   NE            1           0          0            0             0              0          0
Kansas City   KS            64         35          2            1             1              0          0
Kansas City   KS           1681        336         16          11             5              0          0



                                                                                                       ATF000305
                   Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.393   Page 129 of
                                                       138

Kansas City   KS            4           2          1            1             0              0          0
Kansas City   NE            86         70          3            3             0              0          0
Kansas City   KS            51          9          1            1             0              0          0
Kansas City   KS            0           0          0            0             0              0          0
Kansas City   KS            6           0          0            0             0              0          0
Kansas City   KS            0           0          0            0             0              0          0
Kansas City   NE            39         33          1            1             0              0          0
Kansas City   NE            2           1          1            1             0              0          0
Kansas City   NE            22         22          1            1             0              0          0
Kansas City   KS            7           0          0            0             0              0          0
Kansas City   KS            87          0          0            0             0              0          0
Kansas City   KS            51         26          3            3             0              0          0
Kansas City   KS            18          7          1            0             1              0          0
Kansas City   NE            3           0          0            0             0              0          0
Kansas City   KS           2662        643         29          21             8              0          0
Kansas City   KS           128         26          2            1             1              0          0
Kansas City   KS           444         158         8            6             2              0          0
Kansas City   KS            30          6          1            0             1              0          0
Kansas City   KS            16          4          1            0             1              0          0
Kansas City   KS           2555        383         19          16             3              0          0
Kansas City   KS           132         13          1            1             0              0          0
Kansas City   KS            45          9          2            2             0              0          0
Kansas City   NE           370         300         15          12             3              0          0
Kansas City   NE           128         60          3            3             0              0          0
Kansas City   NE            12         10          1            1             0              0          0
Kansas City   NE            12          2          2            2             0              0          0
Kansas City   KS            35          3          1            1             0              0          0
Kansas City   KS            1           0          0            0             0              0          0
Kansas City   NE            0           0          0            0             0              0          0
Kansas City   KS            0           0          0            0             0              0          0
Kansas City   NE            0           0          0            0             0              0          0
Kansas City   NE            29         17          1            1             0              0          0
Kansas City   KS            0           0          0            0             0              0          0
Kansas City   KS            0           0          0            0             0              0          0
Kansas City   NE            4           0          0            0             0              0          0
Louisville    KY           760         180         9            5             4              0          0
Louisville    KY            7           1          1            1             0              0          0



                                                                                                       ATF000306
                 Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.394   Page 130 of
                                                     138

Louisville  WV           470         29          2            2             0              0          0
Louisville  KY           565         177         9            9             0              0          0
Louisville  KY           272         70          3            2             1              0          0
Louisville  KY            18         11          1            1             0              0          0
Louisville  KY           363         127         7            4             3              0          0
Louisville  KY            1           1          1            1             0              0          0
Louisville  KY            15          2          1            1             0              0          0
Louisville  KY            4           2          1            1             0              0          0
Louisville  KY            1           1          1            1             0              0          0
Louisville  KY           145          0          0            0             0              0          0
Louisville  KY            9           3          1            0             1              0          0
Louisville  KY           176         41          2            1             1              0          0
Louisville  KY           3765         0          0            0             0              0          0
Louisville  KY           1075        90          18          12             6              0          0
Louisville  KY           800         222         11           7             4              0          0
Louisville  KY           258         52          13          11             2              0          0
Louisville  KY            8           5          1            0             1              0          0
Louisville  KY           363         127         7            4             3              0          0
Louisville  KY            18         11          1            1             0              0          0
Louisville  KY           3765         0          0            0             0              0          0
Louisville  KY            1           1          1            1             0              0          0
Louisville  KY           145          0          0            0             0              0          0
Louisville  KY            9           3          1            0             1              0          0
Louisville  KY           565         177         9            9             0              0          0
Louisville  KY           106         29          2            1             1              0          0
Louisville  WV           1200        400         20          13             7              0          0
Louisville  WV            76          0          0            0             0              0          0
Louisville  KY           1733        611         31          26             5              0          0
Louisville  KY           211         78          4            4             0              0          0
Louisville  KY           462         174         9            7             2              0          0
Louisville  KY           217         89          5            2             3              0          0
Louisville  KY           510         202         10           9             1              0          0
New Orleans LA           135         18          2            2             0              0          0
New Orleans MS           1138        160         8            6             2              0          0
New Orleans LA           2341        353         18          17             1              0          0
New Orleans LA           119         32          2            2             0              0          0
New Orleans LA            60          8          1            1             0              0          0



                                                                                                     ATF000307
                 Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.395   Page 131 of
                                                     138

New Orleans LA            46          0          0            0             0              0          0
New Orleans LA           113          0          0            0             0              0          0
New Orleans LA            1           0          0            0             0              0          0
New Orleans LA            40          1          1            0             1              0          0
New Orleans LA           932          1          1            0             1              0          0
New Orleans LA           265          0          0            0             0              0          0
New Orleans LA           3605        320         16          16             0              0          0
New Orleans MS           3879        891         45          45             0              0          0
New Orleans LA           3010        268         14          14             0              0          0
New Orleans LA            1           0          0            0             0              0          0
New Orleans MS            15          1          1            0             1              0          0
New Orleans MS            47         12          1            1             0              0          0
New Orleans MS           246         45          2            2             0              0          0
New Orleans AR           197         89          5            3             2              0          0
New Orleans AR           479         153         8            6             2              0          0
New Orleans AR            12          2          2            1             1              0          0
New Orleans AR            23          9          1            1             0              0          0
New Orleans AR            4           0          0            0             0              0          0
New Orleans AR            8           1          1            1             0              0          0
New Orleans AR            30          7          3            2             1              0          0
New Orleans AR            0           0          0            0             0              0          0
New Orleans AR            25         20          1            1             0              0          0
New Orleans AR            58         13          1            1             0              0          0
New Orleans AR            0           0          0            0             0              0          0
New Orleans AR            1           0          0            0             0              0          0
New Orleans AR           196         85          4            4             0              0          0
New Orleans AR           128         47          3            0             3              0          0
New Orleans AR            75         52          3            3             0              0          0
New Orleans AR            0           0          0            0             0              0          0
New Orleans AR            6           2          1            1             0              0          0
New Orleans AR            94         31          2            2             0              0          0
New Orleans AR            28         13          1            1             0              0          0
New Orleans AR            72         23          1            1             0              0          0
New Orleans AR            86         11          1            1             0              0          0
New Orleans AR            1           1          1            1             0              0          0
New Orleans AR           339         134         7            6             1              0          0
Phoenix     AZ           912         220         11           8             3              0          0



                                                                                                     ATF000308
               Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.396   Page 132 of
                                                   138

Phoenix   AZ           5176       1120         56          29             27             0          0
Phoenix   AZ           171         32          5            0             5              0          0
Phoenix   AZ           916         280         14           8             6              0          0
Phoenix   AZ           989         320         16          14             2              0          0
Phoenix   AZ           673         60          3            1             2              0          0
Phoenix   AZ            50         13          1            1             0              0          0
Phoenix   AZ           689         162         9            9             0              0          0
Phoenix   AZ            35          4          1            1             0              0          0
Phoenix   AZ           171         32          5            0             5              0          0
Phoenix   AZ           2042        625         32          26             6              0          0
Phoenix   AZ           1234        347         18           9             9              0          0
Phoenix   AZ            1           1          1            0             1              0          0
Phoenix   AZ            12          2          1            0             1              0          0
Phoenix   AZ            5           1          1            1             0              0          0
Phoenix   AZ            1           1          1            1             0              0          0
Phoenix   AZ            89         19          1            1             0              0          0
Phoenix   AZ           2066        754         42          30             12             0          0
Phoenix   AZ            19          8          1            0             1              0          0
Phoenix   AZ            46         18          1            1             0              0          0
Phoenix   AZ           613         257         9            5             4              0          0
Phoenix   AZ            16          3          2            2             0              0          0
Phoenix   AZ            96         46          3            2             1              0          0
Phoenix   AZ           1105        567         29          19             10             0          0
Phoenix   AZ           167          8          2            0             2              0          0
Phoenix   AZ           520         138         8            5             3              0          0
Phoenix   AZ            29         16          1            0             1              0          0
Phoenix   AZ           126          5          2            1             1              0          0
Phoenix   AZ            4           0          0            0             0              0          0
Phoenix   AZ            4           0          0            0             0              0          0
Phoenix   AZ           1168        336         19          16             3              0          0
Phoenix   AZ           571         101         7            5             2              0          0
Phoenix   AZ            69          3          1            1             0              0          0
Phoenix   AZ           179          6          1            1             0              0          0
Phoenix   AZ            26         17          1            1             0              0          0
Phoenix   AZ            15          8          1            1             0              0          0
Phoenix   AZ            11          9          1            0             1              0          0
Phoenix   AZ           412         88          5            2             2              1          1



                                                                                                   ATF000309
                      Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.397   Page 133 of
                                                          138

Phoenix      AZ                16          2          1            1             0              0          0
Phoenix      AZ                6           1          1            1             0              0          0
Phoenix      AZ                9           1          1            1             0              0          0
Phoenix      AZ               949         462         24          18             6              0          0
Phoenix      AZ               968         495         25          16             9              0          0
Phoenix      AZ                15          1          1            1             0              0          0
Phoenix      AZ                0           0          0            0             0              0          0
Phoenix      AZ                1           0          0            0             0              0          0
Phoenix      AZ                0           0          0            0             0              0          0
Phoenix      AZ                0           0          0            0             0              0          0
Phoenix      AZ               477         40          4            2             2              0          0
Phoenix      AZ                0           0          0            0             0              0          0
Phoenix      AZ                80         48          4            4             0              0          0
Phoenix      AZ                0           0          0            0             0              0          0
Phoenix      AZ                9           0          0            0             0              0          0
Phoenix      AZ                4           0          0            0             0              0          0
Phoenix      AZ                0           0          0            0             0              0          0
Phoenix      AZ               1200        175         10           2             8              0          0
Phoenix      AZ                7           2          2            2             0              0          0
Phoenix      AZ                26          4          2            1             1              0          0
Phoenix      AZ               1544        221         77          40             37             0          0
San FranciscoNV   F           5456       2182        246          170            76             0          0
Seattle      ID                0           0          0            0             0              0          0
Seattle      ID                38         22          22          22             0              0          0
Seattle      ID                84         18          18          16             2              0          0
Seattle      ID               1043        463         32          20             12             0          0
Seattle      ID                0           0          0            0             0              0          0
Seattle      ID                9           3          3            3             0              0          0
Seattle      ID                0           0          0            0             0              0          0
Seattle      ID                0           0          0            0             0              0          0
Seattle      ID                41          1          1            1             0              0          0
Seattle      HI                4           4          1            0             1              0          0
Seattle      HI                24         24          2            1             1              0          0
Seattle      HI                26         26          2            2             0              0          0
Seattle      HI                0           0          0            0             0              0          0
Seattle      HI                0           0          0            0             0              0          0
Seattle      AK                58          0          0            0             0              0          0



                                                                                                          ATF000310
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.398   Page 134 of
                                    138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.399   Page 135 of
                                    138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.400   Page 136 of
                                    138




                                                                      ATF000313
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.401   Page 137 of
                                    138




                                                                      ATF000314
Case 1:20-cv-10639-TLL-PTM ECF No. 16-3 filed 07/10/20   PageID.402   Page 138 of
                                    138




                                                                      ATF000315
